Exhibit 10.3

 

EXECUTION COPY

FIRST AMENDMENT
TO SENIOR SECURED REVOLVING CREDIT AGREEMENT

THIS FIRST AMENDMENT TO SENIOR SECURED REVOLVING CREDIT AGREEMENT, dated as of
September 3, 2020 (this “Amendment”), to the Existing Credit Agreement
(capitalized terms used herein and not otherwise defined shall have the meanings
given to such terms in Article I) is among Owl Rock TECHNOLOGY FINANCE CORP., a
Maryland corporation (the “Borrower”), the LENDERS party hereto and TRUIST BANK
(as successor by merger to SunTrust Bank), as Administrative Agent (the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent are
parties to the Senior Secured Revolving Credit Agreement, dated as of March 15,
2019 (the “Existing Credit Agreement”, and as amended by this Amendment and as
the same may be further amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”);

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to amend the Existing Credit Agreement, and the Lenders party hereto
and the Administrative Agent are willing, on the terms and subject to the
conditions hereinafter set forth, to agree to the amendment set forth below and
the other terms hereof; and

NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1.  Certain Definitions.  The following terms when used in this
Amendment shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):

“Administrative Agent” is defined in the preamble.

“Amendment” is defined in the preamble.

“Borrower” is defined in the preamble.

“Credit Agreement” is defined in the first recital.

“Existing Credit Agreement” is defined in the first recital.

“First Amendment Effective Date” is defined in Section 4.1.

SECTION 1.2.  Other Definitions.  Capitalized terms for which meanings are
provided in the Existing Credit Agreement are, unless otherwise defined herein
or the context otherwise requires, used in this Amendment with such meanings.

 

 

--------------------------------------------------------------------------------

 

ARTICLE II

JOINDER OF SUMITOMO MITSUI BANKING CORPORATION TO CREDIT AGREEMENT

SECTION 2.1.  Sumitomo Mitsui Banking Corporation as a Lender. Subject to the
occurrence of the First Amendment Effective Date (as hereinafter defined), each
of the parties hereto hereby agrees that Sumitomo Mitsui Banking Corporation
will (and does hereby) become a “Lender” under and for all purposes of the
Credit Agreement with a Dollar Commitment equal to $75,000,000 and Sumitomo
Mitsui Banking Corporation hereby agrees to be bound by and comply with all of
the terms and provisions of the Credit Agreement applicable to it as a “Lender”
thereunder and that it will perform all of the obligations which by the terms of
the Credit Agreement are required to be performed by it as a Lender.  Sumitomo
Mitsui Banking Corporation represents and warrants that it has full power and
authority, and has taken all action necessary, to execute this Amendment and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement.

ARTICLE III

AMENDMENT TO EXISTING CREDIT AGREEMENT

SECTION 3.1.  Subject to the occurrence of the First Amendment Effective Date
(as hereinafter defined), the Existing Credit Agreement (including the Exhibits
and Schedules thereto) is hereby amended in its entirety in the form of Exhibit
A attached hereto.

ARTICLE IV

CONDITIONS TO EFFECTIVENESS

SECTION 4.1.  Effective Date.  This Amendment shall become effective on the date
(the “First Amendment Effective Date”) when the Administrative Agent shall have
received the following: (a) counterparts of this Amendment duly executed and
delivered on behalf of the Borrower and each of the Lenders party hereto, (b) a
favorable written opinion (addressed to the Administrative Agent and the Lenders
party hereto and dated as of the date hereof) of (i) Cleary Gottlieb Steen &
Hamilton LLP, New York counsel for the Borrower and (ii) Eversheds Sutherland
(US) LLP, counsel for the Borrower, in each case, in form and substance
reasonably acceptable to the Administrative Agent (and the Borrower hereby
instructs such counsel to deliver such opinions to the Lenders party hereto and
the Administrative Agent), (c) such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Borrower, the authorization of
this Amendment and any other legal matters relating to the Borrower, this
Amendment, all in form and substance satisfactory to the Administrative Agent
and its counsel and (d) for the benefit of Administrative Agent and each of the
Lenders party hereto, as applicable, fees and expenses owing by the Borrower in
connection with this Amendment as of the date hereof.

2

 

--------------------------------------------------------------------------------

 

ARTICLE V

MISCELLANEOUS

SECTION 5.1.  Representations.  The Borrower hereby represents and warrants that
(i) this Amendment constitutes a legal, valid and binding obligation of it,
enforceable against it in accordance with its terms, (ii) no Default or Event of
Default has occurred and is continuing on the Sixth Amendment Effective Date or
after giving effect to this Amendment and (iii) its representations and
warranties as set forth in the Loan Documents, as applicable, are true and
correct in all material respects (except those representations and warranties
qualified by materiality or by reference to a material adverse effect, which are
complete and correct in all respects) on and as of the date hereof as though
made on and as of the date hereof (unless such representations and warranties
specifically refer to a specific day, in which case, they shall be complete and
correct in all material respects (or, with respect to such representations or
warranties qualified by materiality or by reference to a material adverse
effect, complete and correct in all respects) on and as of such specific day).

SECTION 5.2.  Cross-References.  References in this Amendment to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Amendment.

SECTION 5.3.  Loan Document Pursuant to Existing Credit Agreement.  This
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with all of the terms and provisions of
the Existing Credit Agreement, as amended hereby, including Article IX thereof.

SECTION 5.4.  Successors and Assigns.  The provisions of this Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

SECTION 5.5.  Counterparts.  This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Amendment by telecopy or electronically (e.g. pdf) shall be effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 5.6.  Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.

SECTION 5.7.  Full Force and Effect; Limited Amendment.  Except as expressly
amended hereby, all of the representations, warranties, terms, covenants,
conditions and other provisions of the Existing Credit Agreement and the other
Loan Documents shall remain unchanged and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms.  The
amendment set forth herein shall be limited precisely as provided for herein to
the provisions expressly amended herein and shall not be deemed to be an
amendment to, waiver of, consent to or modification of any other terms or
provisions of the Existing Credit Agreement or any other Loan Document or of any
transaction or further or future action on the part of the Borrower.  Upon

3

 

--------------------------------------------------------------------------------

 

and after the execution of this Amendment by each of the parties hereto, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement as modified hereby.

SECTION 5.8.  Reaffirmation.  OR Tech Lending LLC hereby consents to the terms
of this Amendment, confirms that its Guarantee under the Guarantee and Security
Agreement remains unaltered and in full force and effect and hereby reaffirms,
ratifies and confirms the terms and conditions of the Guarantee and Security
Agreement.

 

 

 

4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

 

BORROWER:

OWL ROCK TECHNOLOGY FINANCE CORP.


By:
Name:
Title:

 




 

SIGNATURE PAGE TO First  AMENDMENT –  Owl Rock tech

 

--------------------------------------------------------------------------------

 

 

LENDERS:

TRUIST BANK (as successor by merger to SunTrust Bank),
as Administrative Agent, a Swingline Lender, an Issuing Bank and as a Lender


By:
Name:
Title:

 

 

SIGNATURE PAGE TO First  AMENDMENT –  Owl Rock tech

 

--------------------------------------------------------------------------------

 

ING Capital LLC, as a Swingline Lender, an Issuing Bank and as a Lender


By:
Name:
Title:

 

 

By:
Name:
Title:

 

SIGNATURE PAGE TO First Amendment –  Owl Rock tech

 

--------------------------------------------------------------------------------

 

___________________________, as a Lender


By:
Name:
Title:

 

 

SIGNATURE PAGE TO First  AMENDMENT –  Owl Rock tech

 

--------------------------------------------------------------------------------

 

Agreed and acknowledged solely with respect to  Section 5.8

OR TECH LENDING LLC


By:
Name:
Title:

 

 

 

SIGNATURE PAGE TO First  AMENDMENT –  Owl Rock tech

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

[See attached]

 




 

--------------------------------------------------------------------------------

 

 


SENIOR SECURED
REVOLVING CREDIT AGREEMENT

dated as of

 

March 15, 2019

and

as amended by the First Amendment to Senior Secured Revolving Credit Agreement,
dated as of September 3, 2020

among

OWL ROCK TECHNOLOGY FINANCE CORP.

as Borrower

The LENDERS Party Hereto

and

TRUIST BANK (as successor by merger to SunTrust Bank)
as Administrative Agent

$540,000,000
__________________

TRUIST SECURITIES, INC.

ING CAPITAL LLC

as Joint Lead Arrangers and Joint Bookrunners

 




 

 



--------------------------------------------------------------------------------

Table of Contents

 

Page

 

ARTICLE I

DEFINITIONS1

 

 

SECTION 1.01.

Defined Terms1

 

 

SECTION 1.02.

Classification of Loans and Borrowings39

 

 

SECTION 1.03.

Terms Generally40

 

 

SECTION 1.04.

Accounting Terms; GAAP40

 

 

SECTION 1.05.

Currencies; Currency Equivalents41

 

 

SECTION 1.06.

Divisions42

 

ARTICLE II

THE CREDITS42

 

 

SECTION 2.01.

The Commitments42

 

 

SECTION 2.02.

Loans and Borrowings43

 

 

SECTION 2.03.

Requests for Syndicated Borrowings44

 

 

SECTION 2.04.

Swingline Loans45

 

 

SECTION 2.05.

Letters of Credit47

 

 

SECTION 2.06.

Funding of Borrowings52

 

 

SECTION 2.07.

Interest Elections53

 

 

SECTION 2.08.

Termination, Reduction or Increase of the Commitments54

 

 

SECTION 2.09.

Repayment of Loans; Evidence of Debt57

 

 

SECTION 2.10.

Prepayment of Loans58

 

 

SECTION 2.11.

Fees62

 

 

SECTION 2.12.

Interest63

 

 

SECTION 2.13.

Inability to Determine Interest Rates64

 

 

SECTION 2.14.

Increased Costs65

 

 

SECTION 2.15.

Break Funding Payments66

 

 

SECTION 2.16.

Taxes67

 

 

SECTION 2.17.

Payments Generally; Pro Rata Treatment: Sharing of Set-offs70

 

 

SECTION 2.18.

Mitigation Obligations; Replacement of Lenders73

 

 

SECTION 2.19.

Defaulting Lenders74

 

 

SECTION 2.20.

Effect of Benchmark Transition Event77

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES78

 

 

SECTION 3.01.

Organization; Powers78

 

 

SECTION 3.02.

Authorization; Enforceability79

 

 

SECTION 3.03.

Governmental Approvals; No Conflicts79

 

 

SECTION 3.04.

Financial Condition; No Material Adverse Change79

 

 

SECTION 3.05.

Litigation80

 

 

SECTION 3.06.

Compliance with Laws and Agreements80

 

 

SECTION 3.07.

Taxes80

 

 

SECTION 3.08.

ERISA80

 

 

SECTION 3.09.

Disclosure80

 

 

SECTION 3.10.

Investment Company Act; Margin Regulations81

 

 

SECTION 3.11.

Material Agreements and Liens81

 

 

-i-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

 

SECTION 3.12.

Subsidiaries and Investments82

 

 

SECTION 3.13.

Properties82

 

 

SECTION 3.14.

Affiliate Agreements82

 

 

SECTION 3.15.

Sanctions82

 

 

SECTION 3.16.

Patriot Act83

 

 

SECTION 3.17.

Collateral Documents83

 

 

SECTION 3.18.

EEA Financial Institutions83

 

ARTICLE IV

CONDITIONS83

 

 

SECTION 4.01.

Effective Date83

 

 

SECTION 4.02.

Each Credit Event85

 

ARTICLE V

AFFIRMATIVE COVENANTS86

 

 

SECTION 5.01.

Financial Statements and Other Information86

 

 

SECTION 5.02.

Notices of Material Events88

 

 

SECTION 5.03.

Existence: Conduct of Business88

 

 

SECTION 5.04.

Payment of Obligations89

 

 

SECTION 5.05.

Maintenance of Properties; Insurance89

 

 

SECTION 5.06.

Books and Records; Inspection and Audit Rights89

 

 

SECTION 5.07.

Compliance with Laws89

 

 

SECTION 5.08.

Certain Obligations Respecting Subsidiaries; Further Assurances90

 

 

SECTION 5.09.

Use of Proceeds91

 

 

SECTION 5.10.

Status of RIC and BDC91

 

 

SECTION 5.11.

Investment Policies91

 

 

SECTION 5.12.

Portfolio Valuation and Diversification Etc91

 

 

SECTION 5.13.

Calculation of Borrowing Base95

 

ARTICLE VI

NEGATIVE COVENANTS100

 

 

SECTION 6.01.

Indebtedness101

 

 

SECTION 6.02.

Liens102

 

 

SECTION 6.03.

Fundamental Changes103

 

 

SECTION 6.04.

Investments105

 

 

SECTION 6.05.

Restricted Payments106

 

 

SECTION 6.06.

Certain Restrictions on Subsidiaries107

 

 

SECTION 6.07.

Certain Financial Covenants108

 

 

SECTION 6.08.

Transactions with Affiliates108

 

 

SECTION 6.09.

Lines of Business109

 

 

SECTION 6.10.

No Further Negative Pledge109

 

 

SECTION 6.11.

Modifications of Longer-Term Indebtedness Documents109

 

 

SECTION 6.12.

Payments of Longer-Term Indebtedness and the 2025 Notes110

 

 

SECTION 6.13.

Accounting Changes111

 

 

-ii-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

 

SECTION 6.14.

SBIC Guarantee111

 

ARTICLE VII

EVENTS OF DEFAULT111

 

ARTICLE VIII

THE ADMINISTRATIVE AGENT115

 

 

SECTION 8.01.

Appointment of the Administrative Agent115

 

 

SECTION 8.02.

Capacity as Lender115

 

 

SECTION 8.03.

Limitation of Duties; Exculpation116

 

 

SECTION 8.04.

Reliance116

 

 

SECTION 8.05.

Sub-Agents116

 

 

SECTION 8.06.

Resignation; Successor Administrative Agent117

 

 

SECTION 8.07.

Reliance by Lenders118

 

 

SECTION 8.08.

Modifications to Loan Documents118

 

ARTICLE IX

MISCELLANEOUS119

 

 

SECTION 9.01.

Notices; Electronic Communications119

 

 

SECTION 9.02.

Waivers; Amendments121

 

 

SECTION 9.03.

Expenses; Indemnity; Damage Waiver124

 

 

SECTION 9.04.

Successors and Assigns127

 

 

SECTION 9.05.

Survival132

 

 

SECTION 9.06.

Counterparts; Integration; Effectiveness; Electronic Execution132

 

 

SECTION 9.07.

Severability133

 

 

SECTION 9.08.

Right of Setoff133

 

 

SECTION 9.09.

Governing Law; Jurisdiction; Etc133

 

 

SECTION 9.10.

WAIVER OF JURY TRIAL134

 

 

SECTION 9.11.

Judgment Currency134

 

 

SECTION 9.12.

Headings135

 

 

SECTION 9.13.

Treatment of Certain Information; No Fiduciary Duty; Confidentiality135

 

 

SECTION 9.14.

USA PATRIOT Act137

 

 

SECTION 9.15.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions137

 

 

SECTION 9.16.

Certain ERISA Matters138

 

 

SECTION 9.17.

Acknowledgement Regarding Any Supported QFCs140

 

 

(iv) “QFC” has the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D)

141

 

 

 

 

-iii-

 

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 1.01(a)-Approved Dealers and Approved Pricing Services

SCHEDULE 1.01(b)-Commitments

SCHEDULE 1.01(c)-Industry Classification Group List

SCHEDULE 2.05Issuing Bank LC Exposure

SCHEDULE 3.11-Material Agreements and Liens

SCHEDULE 3.12(a)-Subsidiaries

SCHEDULE 3.12(b)-Investments

SCHEDULE 6.08-Transactions with Affiliates

 

 

 

EXHIBIT A-Form of Assignment and Assumption

EXHIBIT B-Form of Borrowing Base Certificate

EXHIBIT C-Form of Borrowing Request

 

 



--------------------------------------------------------------------------------

 

SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of March 15, 2019, as amended
as of September 3, 2020 (this “Agreement”), among Owl Rock Technology Finance
Corp., a Maryland corporation (the “Borrower”), the LENDERS party hereto, and
TRUIST BANK (as successor by merger to SunTrust Bank), as Administrative Agent.

ARTICLE I

DEFINITIONS

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

“2025 Notes” means the Borrower’s $210,000,000 aggregate principal amount note
due June 30, 2025 issued in June 2020.  

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are denominated in Dollars and
bearing interest at a rate determined by reference to the Alternate Base Rate.

“Adjusted Borrowing Base” means the Borrowing Base minus the aggregate amount of
Cash and Cash Equivalents included in the Portfolio Investments held by the
Obligors (provided that Cash Collateral for outstanding Letters of Credit shall
not be treated as a portion of the Portfolio Investments).

“Adjusted Covered Debt Balance” means, on any date, the aggregate Covered Debt
Amount on such date minus the aggregate amount of Cash and Cash Equivalents
included in the Portfolio Investments held by the Obligors (provided that Cash
Collateral for outstanding Letters of Credit shall not be treated as a portion
of the Portfolio Investments).

“Adjusted LIBO Rate” means (a) for the Interest Period for any Eurocurrency
Borrowing denominated in a LIBO Quoted Currency, an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to (i) the LIBO
Rate for such Interest Period multiplied by (ii) the Statutory Reserve Rate for
such Interest Period and (b) for the Interest Period for any Eurocurrency
Borrowing denominated in a Non-LIBO Quoted Currency an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to the LIBO Rate
for such Interest Period.

“Administrative Agent” means Truist, in its capacity as administrative agent for
the Lenders hereunder.

“Administrative Agent Appraisal Testing Period” has the meaning assigned to such
term in Section 5.12(b)(ii)(E)(y).

“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Borrower and the Lenders.

Revolving Credit Agreement

--------------------------------------------------------------------------------

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Advance Rate” has the meaning assigned to such term in Section 5.13.

“Affected Currency” has the meaning assigned to such term in Section 2.13.

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  Anything
herein to the contrary notwithstanding, the term “Affiliate” shall not include
any Person that constitutes an Investment held by any Obligor or Financing
Subsidiary in the ordinary course of business; provided that the term
“Affiliate” shall include each Subsidiary of the Borrower.

“Affiliate Agreements” means collectively, (a) the Administration Agreement
between Owl Rock Technology Finance Corp. and Owl Rock Technology Advisors LLC
dated August 10, 2018, (b) the Investment Advisory Agreement between Owl Rock
Technology Finance Corp. and Owl Rock Technology Advisors LLC dated August 10,
2018, and (c) the License Agreement between Owl Rock Capital Partners LP and Owl
Rock Technology Advisors LLC dated August 10, 2018.

“Agreed Foreign Currency” means, at any time, (i) any of Canadian Dollars,
English Pounds Sterling, Euros, Japanese Yen, Australian Dollars, Swiss Franc,
Swedish Krona and New Zealand Dollars, and (ii) with the agreement of each
Multicurrency Lender, any other Foreign Currency, so long as, in respect of any
such specified Foreign Currency or other Foreign Currency, at such time (a) such
Foreign Currency is dealt with in the London interbank deposit market, (b) such
Foreign Currency is freely transferable and convertible into Dollars in the
London foreign exchange market or the relevant local market, if applicable, and
(c) no central bank or other governmental authorization in the country of issue
of such Foreign Currency (including, in the case of the Euro, any authorization
by the European Central Bank) is required to permit use of such Foreign Currency
by any Multicurrency Lender for making any Loan hereunder and/or to permit the
Borrower to borrow and repay the principal thereof and to pay the interest
thereon, unless such authorization has been obtained and is in full force and
effect.

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) zero and (b) the highest of (i) the Prime Rate in effect on such day,
(ii) the Federal Funds Effective Rate for such day plus 1/2 of 1% and (iii) the
rate per annum equal to 1% plus the rate as displayed in the Bloomberg Financial
Markets System (or on any successor or substitute page of such service, or any
successor to such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent in its reasonable discretion from time to time for purposes
of providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) at approximately 11:00 a.m.,

2Revolving Credit Agreement

--------------------------------------------------------------------------------

 

London time, on such day (or, if such day is not a Business Day, the immediately
preceding Business Day), for Dollar deposits with a term of one month.  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the rate as displayed in the Bloomberg Financial Markets
System (or successor therefor) as set forth above shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or such rate as displayed in the Bloomberg Financial Markets
System (or successor therefor), respectively.  

“Applicable Dollar Percentage” means, with respect to any Dollar Lender, the
percentage of the total Dollar Commitments represented by such Dollar Lender’s
Dollar Commitment.  If the Dollar Commitments have terminated or expired, the
Applicable Dollar Percentages shall be determined based upon the Dollar
Commitments most recently in effect, giving effect to any assignments.

“Applicable Financial Statements” means, as at any date (a) from the Effective
Date to the date on which audited financial statements of the Borrower for the
Borrower’s fiscal year ending on December 31, 2018 are delivered to the Lenders,
the unaudited financial statements of the Borrower for the nine month period
ending on September 30, 2018 and (b) otherwise, the most-recent audited
financial statements of the Borrower delivered to the Lenders; provided that if
immediately prior to the delivery to the Lenders of new audited financial
statements of the Borrower a Material Adverse Change (the “Pre-existing
MAC”) shall exist (regardless of when it occurred), then the “Applicable
Financial Statements” as at said date means the Applicable Financial Statements
in effect immediately prior to such delivery until such time as the Pre-existing
MAC shall no longer exist.

“Applicable Margin” means (a) with respect to any ABR Loan, 1.00% per annum and
(b) with respect to any Eurocurrency Loan, 2.00% per annum.  

“Applicable Multicurrency Percentage” means, with respect to any Multicurrency
Lender, the percentage of the total Multicurrency Commitments represented by
such Multicurrency Lender’s Multicurrency Commitment.  If the Multicurrency
Commitments have terminated or expired, the Applicable Multicurrency Percentages
shall be determined based upon the Multicurrency Commitments most recently in
effect, giving effect to any assignments.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Approved Dealer” means (a) in the case of any Investment that is not a U.S.
Government Security, a bank or a broker-dealer registered under the Securities
Exchange Act of 1934, as amended, of nationally recognized standing or an
Affiliate thereof, (b) in the case of a U.S.  Government Security, any primary
dealer in U.S. Government Securities, and (c) in the case of any foreign
Investment, any foreign bank or broker-dealer of internationally recognized
standing or an Affiliate thereof, in the case of each of clauses (a), (b) and
(c) above, either as set forth on Schedule 1.01(a) or any other bank or
broker-dealer or Affiliate thereof acceptable to the Administrative Agent in its
reasonable determination.

3Revolving Credit Agreement

--------------------------------------------------------------------------------

 

“Approved Pricing Service” means a pricing or quotation service either: (a) as
set forth in Schedule 1.01(a) or (b) any other pricing or quotation service
approved by the Board of Directors of the Borrower and designated in writing by
the Borrower to the Administrative Agent (which designation shall be accompanied
by a copy of a resolution of the Board of Directors of the Borrower that such
pricing or quotation service has been approved by the Borrower).

“Approved Third-Party Appraiser” means any Independent nationally recognized
third-party appraisal firm (a) designated by the Borrower in writing to the
Administrative Agent (which designation shall be accompanied by a copy of a
resolution of the Board of Directors of the Borrower that such firm has been
approved by the Borrower for purposes of assisting the Board of Directors of the
Borrower in making valuations of portfolio assets to determine the Borrower’s
compliance with the applicable provisions of the Investment Company Act) and (b)
acceptable to the Administrative Agent.  It is understood and agreed that
Houlihan Lokey Howard & Zukin Capital, Inc., Duff & Phelps LLC, Murray, Devine
and Company, Lincoln International LLC (formerly known as Lincoln Partners LLC),
Valuation Research Corporation and Alvarez & Marsal are acceptable to the
Administrative Agent.  As used in Section 5.12 hereof, an “Approved Third-Party
Appraiser selected by the Administrative Agent” shall mean any of the firms
identified in the preceding sentence and any other Independent nationally
recognized third-party appraisal firm identified by the Administrative Agent and
consented to by the Borrower (such consent not to be unreasonably withheld or
delayed).

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A (with adjustments thereto to reflect the Classes of Commitments and/or
Loans being assigned or outstanding at the time of the respective assignment) or
any other form approved by the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower.

“Assuming Lender” has the meaning assigned to such term in Section 2.08(e)(i).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United
Kingdom,  Part I of the United Kingdom Banking Act 2009 (as amended from time to
time) and any other law, regulation or rule applicable in the United Kingdom
relating to the resolution of unsound or failing banks, investment firms or
other financial

4Revolving Credit Agreement

--------------------------------------------------------------------------------

 

institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Basel III” means the agreements on capital requirements, leverage ratio and
liquidity standards contained in “Basel III: A global regulatory framework for
more resilient banks and banking systems”, “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision on December 16, 2010, each as
amended, supplemented or restated.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the LIBO Rate
for LIBO Quoted Currency-denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Unadjusted Benchmark Replacement for LIBO
Quoted Currency-denominated syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “ABR,” the definition of “Interest Period,” timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent (after consultation with
the Borrower) decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent (after consultation with the Borrower) decides is
reasonably necessary in connection with the administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate: (1) in the case of clause (1) or (2) of the
definition of “Benchmark

5Revolving Credit Agreement

--------------------------------------------------------------------------------

 

Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the LIBO Rate permanently or indefinitely ceases to provide the
LIBO Rate; or (2) in the case of clause (3) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate: (1) a public statement or
publication of information by or on behalf of the administrator of the LIBO Rate
announcing that such administrator has ceased or will cease to provide the LIBO
Rate, permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the LIBO Rate; (2) a public statement or publication of information by
the regulatory supervisor for the administrator of the LIBO Rate, the U.S.
Federal Reserve System, an insolvency official with jurisdiction over the
administrator for the LIBO Rate, a resolution authority with jurisdiction over
the administrator for the LIBO Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Rate,
which states that the administrator of the LIBO Rate has ceased or will cease to
provide the LIBO Rate permanently or indefinitely, provided that, at the time of
such statement or publication, there is no successor administrator that will
continue to provide the LIBO Rate; or (3) a public statement or publication of
information by the regulatory supervisor for the administrator of the LIBO Rate
announcing that the LIBO Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.20 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.20.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

6Revolving Credit Agreement

--------------------------------------------------------------------------------

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrower Asset Coverage Ratio” means the ratio, determined on a consolidated
basis for the Obligors, without duplication, of (a) (i) Total Assets minus (ii)
Total Assets Concentration Limitation to (b) (i) Total Secured Debt plus (ii)
the aggregate amount of senior securities representing unsecured indebtedness of
the Obligors as of such date of determination with a maturity date that is
within 90 days of such date of determination.

“Borrower Net Worth” means, as of any date of determination, (a) Total Assets as
of such date, minus (b) the sum of (i) Total Assets Concentration Limitation as
of such date, plus (ii) Total Secured Debt as of such date.

“Borrowing” means (a) all Syndicated ABR Loans of the same Class made, converted
or continued on the same date, (b) all Eurocurrency Loans of the same Class
denominated in the same Currency that have the same Interest Period or (c) a
Swingline Loan.

“Borrowing Base” has the meaning assigned to such term in Section 5.13.

“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit B and appropriately completed.

“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (a) the aggregate Covered Debt Amount as of such date
exceeds (b) the Borrowing Base as of such date.

“Borrowing Request” means a request by the Borrower for a Syndicated Borrowing
in accordance with Section 2.03, which, if in writing, shall be substantially in
the form of Exhibit C.

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in Atlanta, Georgia are authorized or required by law to
remain closed, (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurocurrency Borrowing denominated in
Dollars, or to a notice by the Borrower with respect to any such borrowing,
payment, prepayment, continuation, conversion, or Interest Period, that is also
a day on which dealings in deposits denominated in Dollars are carried out in
the London interbank market and (c) if such day relates to a borrowing or
continuation of, a payment or prepayment of principal of or interest on, or the
Interest Period for, any Borrowing denominated in any Foreign Currency, or to a
notice by the Borrower with respect to any such borrowing, continuation,
payment, prepayment or Interest Period, that is also a day on which commercial
banks and the London foreign exchange market settle payments in the Principal
Financial Center for such Foreign Currency.

7Revolving Credit Agreement

--------------------------------------------------------------------------------

 

“Calculation Amount” shall mean, as of the end of any Testing Period, an amount
equal to the greater of: (a) (i) 125% of the Adjusted Covered Debt Balance (as
of the end of such Testing Period) minus (ii) the aggregate Value of all Quoted
Investments included in the Borrowing Base (as of the end of such Testing
Period) and (b) 10% of the aggregate Value of all Unquoted Investments included
in the Borrowing Base (as of the end of such Testing Period); provided that in
no event shall more than 25% (or, if clause (b) applies, 10%, or as near thereto
as reasonably practicable) of the aggregate Value of the Unquoted Investments in
the Borrowing Base be tested in respect of any applicable Testing Period.

“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Article VII.

“CAM Exchange Date” means the date on which any Event of Default referred to in
clause (j) of Article VII shall occur or the date on which the Borrower receives
written notice from the Administrative Agent that any Event of Default referred
to in clause (i) of Article VII has occurred.

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate Dollar Equivalent of the
Designated Obligations owed to such Lender (whether or not at the time due and
payable) immediately prior to the CAM Exchange Date and (b) the denominator
shall be the aggregate Dollar Equivalent amount of the Designated Obligations
owed to all the Lenders (whether or not at the time due and payable) immediately
prior to the CAM Exchange Date.

“Capital Call Facility” means any debt facility of the Borrower secured to the
extent permitted under Section 6.02(h), including the facility established by
the Revolving Credit Agreement, dated November 19, 2018, by and among Owl Rock
Technology Finance Corp., the banks and financial institutions from time to time
party thereto as lenders, Wells Fargo Bank, National Association, as the
administrative agent for the lenders and the letter of credit issuer (or any
amendment, extension, renewal or replacement thereof secured to the extent
permitted under Section 6.02(h)).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars (measured in terms of the Dollar Equivalent thereof) which is a
freely convertible currency.

“Cash Collateralize” means, in respect of a Letter of Credit or any obligation
hereunder, to provide and pledge cash collateral pursuant to Section 2.05(k), at
a location and pursuant to documentation in form and substance reasonably
satisfactory to Administrative Agent and each Issuing Bank. “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

8Revolving Credit Agreement

--------------------------------------------------------------------------------

 

“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:

(a)

U.S. Government Securities, in each case maturing within one year from the date
of acquisition thereof;

(b)

investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A‑1 from S&P and at least P‑1 from Moody’s (or if only one of S&P or
Moody’s provides such rating, such investment shall also have an equivalent
credit rating from any other rating agency);

(c)

investments in certificates of deposit, banker’s acceptances and time deposits
maturing within 180 days from the date of acquisition thereof (i) issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof or under the laws of the
jurisdiction or any constituent jurisdiction thereof of any Agreed Foreign
Currency; provided that such certificates of deposit, banker’s acceptances and
time deposits are held in a securities account (as defined in the Uniform
Commercial Code) through which the Collateral Agent can perfect a security
interest therein and (ii) having, at such date of acquisition, a credit rating
of at least A‑1 from S&P and at least P‑1 from Moody’s (or if only one of S&P or
Moody’s provides such rating, such investment shall also have an equivalent
credit rating from any other rating agency);

(d)

fully collateralized repurchase agreements with a term of not more than 30 days
from the date of acquisition thereof for U.S. Government Securities and entered
into with (i) a financial institution satisfying the criteria described in
clause (c) of this definition or (ii) an Approved Dealer having (or being a
member of a consolidated group having) at such date of acquisition, a credit
rating of at least A‑1 from S&P and at least P‑1 from Moody’s (or if only one of
S&P or Moody’s provides such rating, such investment shall also have an
equivalent credit rating from any other rating agency); and

(e)

investments in money market funds that invest solely, and which are restricted
by their respective charters to invest solely, in investments of the type
described in the immediately preceding clauses (a) through (d) above (including
as to credit quality and maturity);

provided that (i) in no event shall Cash Equivalents include any obligation that
provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities, repurchase
agreements or the money market funds described in clause (e) of this definition
of Cash Equivalents) shall not include any such investment of more than 10% of
total assets of the Borrower and its Subsidiaries in any single issuer; and
(iv) in no event shall Cash Equivalents include any obligation that is not
denominated in Dollars or an Agreed Foreign Currency.

9Revolving Credit Agreement

--------------------------------------------------------------------------------

 

“CDOR Rate” means, the rate per annum, equal to the average of the annual yield
rates applicable to Canadian Dollar banker’s acceptances at or about 10:00 a.m.
(Toronto, Ontario time) on the first day of such Interest Period (or if such day
is not a Business Day, then on the immediately preceding Business Day) as
reported on the “CDOR Page” (or any display substituted therefor) of Reuters
Monitor Money Rates Service (or such other page or commercially available source
displaying Canadian interbank bid rates for Canadian Dollar bankers’ acceptances
as may be designated by the Administrative Agent from time to time) for a term
equivalent to such Interest Period (or if such Interest Period is not equal to a
number of months, for a term equivalent to the number of months closest to such
Interest Period).

“Change in Control” means the External Manager (or an Affiliate thereof) ceases
to be the external manager of the Borrower.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to a Person becoming a Lender by assignment or joinder after the date of
this Agreement, the effective date thereof), of (a) the adoption of any law,
treaty or governmental rule or regulation or any change in any law, treaty or
governmental rule or regulation or in the interpretation, administration or
application thereof (regardless of whether the underlying law, treaty or
governmental rule or regulation was issued or enacted prior to the Effective
Date (or with respect to a Person becoming a Lender by assignment or joinder
after the date of this Agreement, the effective date thereof)), but excluding
proposals thereof, or any determination of a court or Governmental Authority,
(b) any guideline, request or directive by any Governmental Authority (whether
or not having the force of law) or any implementation rules or interpretations
of previously issued guidelines, requests or directives, in each case that is
issued or made after the Effective Date (or with respect to a Person becoming a
Lender by assignment or joinder after the date of this Agreement, the effective
date thereof) or (c) compliance by any Lender (or its applicable lending office)
or any company controlling such Lender with any guideline, request or directive
regarding capital adequacy or liquidity (whether or not having the force of law)
of any such Governmental Authority, in each case adopted after the Effective
Date (or with respect to a Person becoming a Lender by assignment or joinder
after the date of this Agreement, the effective date thereof). For the avoidance
of doubt, all requests, rules, guidelines or directives concerning liquidity and
capital adequacy issued (i) by any United States regulatory authority under or
in connection with the implementation of the Dodd-Frank Wall Street Reform and
Consumer Protection Act and (ii) by any Governmental Authority in connection
with the implementation of the recommendations of the Bank for International
Settlements or the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority), in each case pursuant to
Basel III, shall in each case be deemed to be a “Change in Law”, regardless of
the date adopted, issued, promulgated or implemented.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Syndicated Dollar Loans,
Syndicated Multicurrency Loans or Swingline Loans; when used in reference to any
Lender, refers to whether such Lender is a Dollar Lender or a Multicurrency
Lender; and, when used in reference to any Commitment, refers to whether such
Commitment is a Dollar Commitment or a Multicurrency Commitment.  The “Class” of
a Letter of Credit refers to whether such Letter of Credit is a Dollar Letter of
Credit or a Multicurrency Letter of Credit.

10Revolving Credit Agreement

--------------------------------------------------------------------------------

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.

“Collateral Agent” means Truist in its capacity as Collateral Agent under the
Guarantee and Security Agreement, and includes any successor Collateral Agent
thereunder.

“Commitment Increase” has the meaning assigned to such term in
Section 2.08(e)(i).

“Commitment Increase Date” has the meaning assigned to such term in
Section 2.08(e)(i).

“Commitment Termination Date” means September 3, 2024.

“Commitments” means, collectively, the Dollar Commitments and the Multicurrency
Commitments.

“Consolidated Asset Coverage Ratio” means the ratio, determined on a
consolidated basis for Borrower and its Subsidiaries, without duplication, of
(a) the value of total assets of the Borrower and its Subsidiaries, less all
liabilities and indebtedness not represented by senior securities to (b) the
aggregate amount of senior securities representing indebtedness of Borrower and
its Subsidiaries (including this Agreement and any Capital Call Facility), in
each case as determined pursuant to the Investment Company Act and any orders of
the Securities and Exchange Commission issued to or with respect to Borrower
thereunder, including any exemptive relief granted by the Securities and
Exchange Commission with respect to the indebtedness of any SBIC Subsidiary.

“Consolidated Group” has the meaning assigned to such term in Section 5.13(a).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto;
provided, however, “Control” shall not include “negative” control or “blocking”
rights whereby action cannot be taken without the vote or consent of any Person.

“Controlled Foreign Corporation” means any Subsidiary which is (i) a “controlled
foreign corporation” (within the meaning of Section 957 of the Code), (ii) a
Subsidiary substantially all the assets of which consist (directly or indirectly
through one or more flow-through entities) of Equity Interests and/or
indebtedness of one or more Subsidiaries described in clause (i) of this
definition, or (iii) an entity treated as disregarded for U.S. federal income
tax purposes and substantially all of the assets of which consist (directly or
indirectly through one or more flow-through entities) of the Equity Interests
and/or indebtedness of one or more Subsidiaries described in clause (i) or
(ii) of this definition.

“Covered Debt Amount” means, on any date, the sum of (x) all of the Revolving
Credit Exposures of all Lenders on such date plus (y) the aggregate amount of
Other Covered

11Revolving Credit Agreement

--------------------------------------------------------------------------------

 

Indebtedness, the 2025 Notes, Special Unsecured Indebtedness and Unsecured
Longer Term Indebtedness on such date minus (z) the LC Exposures fully Cash
Collateralized on such date pursuant to Section 2.05(k) and the last paragraph
of Section 2.09(a); provided that the 2025 Notes, Special Unsecured Indebtedness
and Unsecured Longer-Term Indebtedness shall be excluded from the calculation of
the Covered Debt Amount, in each case, until the date that is nine (9) months
prior to the scheduled maturity date of the 2025 Notes, such Special Unsecured
Indebtedness or such Unsecured Longer-Term Indebtedness, as applicable (provided
that, to the extent, but only to the extent, any portion of the 2025 Notes, such
Special Unsecured Indebtedness or Unsecured Longer-Term Indebtedness is subject
to a contractually scheduled amortization payment or other principal payment or
mandatory redemption (other than in common stock of the Borrower) earlier than
six (6) months after the Final Maturity Date (in the case of the 2025 Notes and
Unsecured Longer-Term Indebtedness) or earlier than the original final maturity
date of such Indebtedness (in the case of Special Unsecured Indebtedness), such
portion of such Indebtedness, to the extent then outstanding, shall be included
in the calculation of the Covered Debt Amount beginning upon the date that is
the later of (i) nine (9) months prior to such scheduled amortization payment or
other principal payment or mandatory redemption and (ii) the date the Borrower
becomes aware that such Indebtedness is required to be paid or redeemed). For
the avoidance of doubt, for purposes of calculating the Covered Debt Amount, any
convertible securities will be included at the then outstanding principal
balance thereof.

“Currency” means Dollars or any Foreign Currency.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Section 2.19(b), any Lender, as determined
by the Administrative Agent, that (a) has failed to (i) fund all or any portion
of its Loans or participations in Letters of Credit within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s reasonable determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with the applicable default, if any, shall be specifically identified in detail
in such writing) has not been satisfied, or (ii) pay to the Administrative
Agent, any Issuing Bank, any Swingline Lender or any Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swingline Loans) within two Business Days of the date
when due, (b) has notified the Borrower, the Administrative Agent, any Issuing
Bank or any Swingline Lender in writing that it does not intend to comply with
its funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
reasonable determination that a condition precedent to funding (which condition
precedent, together with the applicable default, if any, shall be specifically
identified in detail in such writing or public statement) cannot be satisfied),
(c) has failed, within three Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Administrative Agent and Borrower), or (d) Administrative Agent
has received

12Revolving Credit Agreement

--------------------------------------------------------------------------------

 

notification that such Lender has become, or has a direct or indirect parent
company that is, (i) insolvent, or is generally unable to pay its debts as they
become due, or admits in writing its inability to pay its debts as they become
due, or makes a general assignment for the benefit of its creditors, (ii) other
than via an Undisclosed Administration, the subject of a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, intervenor or sequestrator or the like has been appointed for such
Lender or its direct or indirect parent company, or such Lender or its direct or
indirect parent company has taken any action in furtherance of or indicating its
consent to or acquiescence in any such proceeding or appointment or (iii) the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority or instrumentality so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.19(b)) upon such determination (and the Administrative Agent shall deliver
written notice of such determination to the Borrower, each Issuing Bank and each
Lender and each Swingline Lender).

“Designated Obligations” means all obligations of the Borrower with respect to
(a) principal of and interest on the Loans and (b) accrued and unpaid fees under
the Loan Documents.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that the term “Disposition” or “Dispose” shall
not include the disposition of Investments originated by the Borrower and
immediately transferred to a Financing Subsidiary pursuant to a transaction not
prohibited hereunder.

“Dollar Commitment” means, with respect to each Dollar Lender, the commitment of
such Dollar Lender to make Syndicated Loans, and to acquire participations in
Letters of Credit and Swingline Loans, denominated in Dollars hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Dollar Credit Exposure hereunder, as such commitment may be
(a) reduced or increased from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The amount of each Lender’s Dollar Commitment
as of the First Amendment Effective Date is set forth on Schedule 1.01(b), or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Dollar Commitment, as applicable.  The aggregate amount of the Lenders’
Dollar Commitments as of the First Amendment Effective Date is $150,000,000.

“Dollar Equivalent” means, on any date of determination, with respect to an
amount denominated in any Foreign Currency, the amount of Dollars that would be
required to purchase such amount of such Foreign Currency on the date two
Business Days prior to such date, based

13Revolving Credit Agreement

--------------------------------------------------------------------------------

 

upon the spot selling rate at which the Administrative Agent offers to sell such
Foreign Currency for Dollars in the London foreign exchange market at
approximately 11:00 a.m., London time, for delivery two Business Days later.

“Dollar LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Dollar Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements in respect of such Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrower at such
time.  The Dollar LC Exposure of any Lender at any time shall be its Applicable
Dollar Percentage of the total Dollar LC Exposure at such time.

“Dollar Lender” means the Persons listed on Schedule 1.01(b) as having Dollar
Commitments and any other Person that shall have become a party hereto pursuant
to an Assignment and Assumption that provides for it to assume a Dollar
Commitment or to acquire Revolving Dollar Credit Exposure, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“Dollar Letters of Credit” means Letters of Credit that utilize the Dollar
Commitments.

“Dollar Loan” means a Loan denominated in Dollars.

“Dollars” or “$” refers to lawful money of the United States of America.

“Early Opt-in Election” means the occurrence of: (a) (i) a determination by the
Administrative Agent or (ii) a notification by the Required Lenders to the
Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined that Dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 2.20, are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace the LIBO Rate, and (b) (i) the
election by the Administrative Agent or (ii) the election by the Required
Lenders to declare that an Early Opt-in Election has occurred and the provision,
as applicable, by the Administrative Agent of written notice of such election to
the Borrower and the Lenders or by the Required Lenders of written notice of
such election to the Administrative Agent.

“EBITDA” means the consolidated net income of the applicable Person (excluding
extraordinary, unusual or non-recurring gains and extraordinary losses (to the
extent excluded in the definition of “EBITDA” (or similar defined term used for
the purposes contemplated herein) in the relevant agreement relating to the
applicable Portfolio Investment)) for the relevant period plus, without
duplication, the following to the extent deducted in calculating such
consolidated net income in the relevant agreement relating to the applicable
Portfolio Investment for such period: (i) consolidated interest charges for such
period, (ii) the provision for federal, state, local and foreign income taxes
payable for such period, (iii) depreciation and amortization expense for such
period, and (iv) such other adjustments included in the definition of “EBITDA”
(or similar defined term used for the purposes contemplated herein) in the
relevant agreement relating to the applicable Portfolio Investment, provided
that such adjustments are usual and customary and substantially comparable to
market terms for substantially similar debt of other similarly situated
borrowers at the time such relevant agreements are entered into as reasonably
determined in good faith by the

14Revolving Credit Agreement

--------------------------------------------------------------------------------

 

Borrower.  Notwithstanding the foregoing, EBITDA may be calculated by the
Borrower in good faith using information from and calculations consistent with
the relevant financial models, pro forma financial statements, compliance
statements and financial reporting packages provided by the relevant issuer as
per the requirements of the relevant agreement governing a Portfolio Investment.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02), which date is
March 15, 2019.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests or equivalents (however designated,
including any instrument treated as equity for U.S. federal income tax purposes)
in a Person, and any warrants, options or other rights entitling the holder
thereof to purchase or acquire any such equity interest.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, and the
rules and regulations promulgated thereunder, each as amended or modified from
time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or (o) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standards (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan; (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan,
other than for the payment of plan contributions or PBGC premiums due but not
delinquent under Section 4007 of ERISA; (e) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; or (f) the

15Revolving Credit Agreement

--------------------------------------------------------------------------------

 

imposition of Withdrawal Liability on the Borrower or any ERISA Affiliate or the
receipt of  any notice by Borrower or any ERISA Affiliate of the insolvency,
within the meaning of Title IV of ERISA, of any Multiemployer Plan to which
Borrower or any ERISA Affiliate is obligated to contribute.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” means a single currency of the Participating Member States.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) Taxes imposed on (or
measured by) its net income (however denominated), net profits, franchise Taxes
and branch profits or any similar Taxes, in each case, (i) imposed by the United
States of America (or any state or political subdivision thereof), or by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located or (ii)
Other Connection Taxes, (b)  in the case of a Lender, any Taxes that are U.S.
withholding taxes imposed on amounts payable to such Lender (i) at the time such
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.18(b)) becomes a party to this Agreement or designates a new lending
office, except to the extent that such Lender’s assignor or such Lender was
entitled to receive additional amounts from the Borrower with respect to such
withholding tax pursuant to Section 2.16, at the time of such assignment or
designation (other than to the extent such withholding is as a result of a CAM
Exchange), or (ii) that is attributable to such Lender’s failure or inability
(other than as a result of a Change in Law occurring after the date such Lender
becomes a party to this Agreement) to comply with Section 2.16(f), (c) any U.S.
federal backup withholding Taxes imposed on payments made under any Loan
Document and (d) any Taxes that are imposed under FATCA.

“External Manager” means Owl Rock Technology Advisors LLC.

“Extraordinary Receipts” means any cash received by or paid to any Obligor on
account of any foreign, United States, state or local tax refunds, pension plan
reversions, judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action, condemnation awards (and payments
in lieu thereof), indemnity payments received not in the ordinary course of
business and any purchase price adjustment received not in the ordinary course
of business in connection with any purchase agreement and proceeds of insurance
(excluding, however, for the avoidance of doubt, proceeds of any issuance of
Equity Interests and issuances of Indebtedness by any Obligor); provided that
Extraordinary Receipts shall not include any (x) amounts that the Borrower
receives from the Administrative Agent or any Lender pursuant

16Revolving Credit Agreement

--------------------------------------------------------------------------------

 

to Section 2.16(f), or (y) cash receipts to the extent received from proceeds of
insurance, condemnation awards (or payments in lieu thereof), indemnity payments
or payments in respect of judgments or settlements of claims, litigation or
proceedings to the extent that such proceeds, awards or payments  are received
by any Person in respect of any unaffiliated third party claim against or loss
by such Person and promptly applied to pay (or to reimburse such Person for its
prior payment of) such claim or loss and the costs and expenses of such Person
with respect thereto.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations promulgated thereunder and official interpretations thereof and any
foreign legislation implemented to give effect to any intergovernmental
agreements entered into thereunder and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, the weighted average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Fee Letter” means that certain Fee Letter dated as of March 15, 2019 among the
Borrower, the Administrative Agent and the Lead Arrangers.

“Final Maturity Date” means September 3, 2025.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Financing Subsidiary” means an SPE Subsidiary or an SBIC Subsidiary.

“First Amendment Effective Date” means September 3, 2020.

“Foreign Currency” means at any time any currency other than Dollars.

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.

“Foreign Lender” means any Lender that is not a United States Person.

“Foreign Subsidiary” means any Subsidiary of the Borrower that is a Controlled
Foreign Corporation.

17Revolving Credit Agreement

--------------------------------------------------------------------------------

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s (a) Applicable Dollar
Percentage of the outstanding Dollar LC Exposure and (b) Applicable
Multicurrency Percentage of the outstanding Multicurrency LC Exposure, in each
case with respect to Letters of Credit issued by such Issuing Bank other than
Dollar LC Exposure or Multicurrency LC Exposure, as the case may be, as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, including any supra-national bodies (such as the European Union or
the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include (i) endorsements
for collection or deposit in the ordinary course of business or (ii) customary
indemnification agreements entered into in the ordinary course of business,
provided that such indemnification obligations are unsecured, such Person has
determined that any liability thereunder is remote and such indemnification
obligations are not the functional equivalent of the guaranty of a payment
obligation of the primary obligor.

“Guarantee and Security Agreement” means that certain Guarantee and Security
Agreement dated as of the Effective Date among the Borrower, the Administrative
Agent, each Subsidiary of the Borrower from time to time party thereto, each
holder (or a representative or trustee therefor) from time to time of any
Secured Longer-Term Indebtedness or Secured Shorter-Term Indebtedness, and the
Collateral Agent, as the same shall be amended, modified, restated and
supplemented and in effect from time to time.

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement
between the Collateral Agent and an entity that pursuant to Section 5.08(a) is
required to become a “Subsidiary

18Revolving Credit Agreement

--------------------------------------------------------------------------------

 

Guarantor” under the Guarantee and Security Agreement (with such changes as the
Administrative Agent shall request consistent with the requirements of
Section 5.08).

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

“Immaterial Subsidiaries” means those Subsidiaries of the Borrower that are
“designated” as Immaterial Subsidiaries by the Borrower from time to time (it
being understood that the Borrower may at any time change any such designation);
provided that such designated Immaterial Subsidiaries shall collectively meet
all of the following criteria as of the date of the most recent balance sheet
required to be delivered pursuant to Section 5.01: (a) the aggregate assets of
such Subsidiaries and their Subsidiaries (on a consolidated basis) as of such
date do not exceed an amount equal to 3% of the consolidated assets of the
Borrower and its Subsidiaries as of such date; and (b) the aggregate revenues of
such Subsidiaries and their Subsidiaries (on a consolidated basis) for the
fiscal quarter ending on such date do not exceed an amount equal to 3% of the
consolidated revenues of the Borrower and its Subsidiaries for such period.

“Increasing Lender” has the meaning assigned to such term in Section 2.08(e)(i).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding accounts payable and accrued expenses
incurred in the ordinary course of business), (e) all Indebtedness of others
secured by any Lien on property owned or acquired by such Person, whether or not
the Indebtedness secured thereby has been assumed (with the value of such
Indebtedness being the lower of the outstanding amount of such Indebtedness and
the fair market value of the property subject to such Lien), (f) all Guarantees
by such Person of Indebtedness of others, (g) all Capital Lease Obligations of
such Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and
(i) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.  Notwithstanding the foregoing, “Indebtedness” shall not
include (x) escrows or purchase price holdbacks arising in the ordinary course
of business in respect of a portion of the purchase price of an asset or
Investment to satisfy unperformed obligations of the seller of such asset or
Investment, (y) a commitment arising in the ordinary course of business to make
a future Portfolio Investment or (z) uncalled capital or other commitments of an
Obligor in Joint Venture Investments, as well as any letter or agreement
requiring any Obligor to provide capital to a Joint Venture Investment or a
lender to a Joint Venture Investment.

19Revolving Credit Agreement

--------------------------------------------------------------------------------

 

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under this Agreement.

“Independent” when used with respect to any specified Person means that such
Person (a) does not have any direct financial interest or any material indirect
financial interest in the Borrower or any of its Subsidiaries or Affiliates
(including its investment advisor or any Affiliate thereof) and (b) is not
connected with the Borrower or of its Subsidiaries or Affiliates (including its
investment advisor or any Affiliate thereof) as an officer, employee, promoter,
underwriter, trustee, partner, director or Person performing similar functions.

“Industry Classification Group” means (a) any of the classification groups set
forth in Schedule 1.01(c) hereto, together with any such classification groups
that may be subsequently established by Moody’s and provided by the Borrower to
the Lenders, and (b) any additional industry group classifications established
by the Borrower with the prior written consent of the Administrative Agent
pursuant to Section 5.12.

“ING” means ING Capital LLC

“Interest Election Request” means a request by the Borrower to convert or
continue a Syndicated Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any Syndicated ABR Loan, each
Quarterly Date, (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

“Interest Period” means, for any Eurocurrency Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter or, with respect to such portion of any Eurocurrency Loan or
Borrowing denominated in a Foreign Currency that is scheduled to be repaid on
the Final Maturity Date, a period of less than one month’s duration commencing
on the date of such Loan or Borrowing and ending on the Final Maturity Date, as
specified in the applicable Borrowing Request or Interest Election Request;
provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (ii) any Interest Period (other than an Interest
Period pertaining to a Eurocurrency Borrowing denominated in a Foreign Currency
that ends on the Final Maturity Date that is permitted to be of less than one
month’s duration as provided in this definition) that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest
Period.  For purposes hereof, the date of a Loan initially shall be the date on
which such Loan is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Loan, and the date of a Syndicated

20Revolving Credit Agreement

--------------------------------------------------------------------------------

 

Borrowing comprising Loans that have been converted or continued shall be the
effective date of the most recent conversion or continuation of such Loans.

“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (and any rights or proceeds in respect of (x) any “short sale” of
securities or (y) any sale of any securities at a time when such securities are
not owned by such Person); (b) deposits, advances, loans or other extensions of
credit made to any other Person (including purchases of property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person); or (c) Hedging Agreements.

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

“Investment Policies” means the investment objectives, policies, restrictions
and limitations set forth in the “BUSINESS” section of its Registration
Statement, and as the same may be changed, altered, expanded, amended, modified,
terminated or restated from time to time in accordance with this Agreement.

“Issuing Bank” means Truist, ING and any other Issuing Bank designated pursuant
to Section 2.05(l), in their capacity as the issuers of Letters of Credit
hereunder, and their respective successors in such capacity as provided in
Section 2.05(j).  In the case of any Letter of Credit to be issued in an Agreed
Foreign Currency, such Issuing Bank may designate any of its affiliates as the
“Issuing Bank” for purposes of such Letter of Credit.

“Joint Venture Investment” means, with respect to any Obligor, any Investment by
such Obligor in a joint venture or other investment vehicle in the form of a
capital investment, loan or other commitment in or to such joint venture or
other investment vehicle pursuant to which such Obligor may be required to
provide contributions, investments, or financing to such joint venture or other
investment vehicle and which Investment the Borrower has designated as a “Joint
Venture Investment”.

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of the Dollar LC Exposure and the
Multicurrency LC Exposure.

“Lead Arrangers” means, collectively, Truist Securities, Inc. and ING.

“Lenders” means, collectively, the Dollar Lenders and the Multicurrency
Lenders.  Unless the context otherwise requires, the term “Lenders” includes
each Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Collateral Account” has the meaning assigned to such term in
Section 2.05(k).

21Revolving Credit Agreement

--------------------------------------------------------------------------------

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

“LIBO Quoted Currency” means each of the following currencies: Dollars; Euro;
English Pounds Sterling; Japanese Yen; and Swiss Franc; in each case as long as
there is a published LIBO rate with respect thereto.

“LIBO Rate” means, for any Interest Period:

(a)

in the case of Eurocurrency Borrowings denominated in a LIBO Quoted Currency,
the ICE Benchmark Administration Limited London interbank offered rate per annum
for deposits in the relevant Currency for a period equal to the Interest Period
as displayed in the Bloomberg Financial Markets System (or such other page on
that service or such other service designated by the ICE Benchmark
Administration Limited for the display of such Administration’s London interbank
offered rate for deposits in the relevant Currency) as of 11:00 a.m., London
time on the day that is two Business Days prior to the first day of the Interest
Period (or, solely with respect to Eurocurrency Borrowings in Pounds Sterling,
on the first day of the Interest Period) (the “Screen Rate”); provided that if
the Administrative Agent determines that the relevant foregoing sources are
unavailable for the relevant Interest Period, LIBO Rate shall mean for any LIBO
Quoted Currency, the rate of interest determined by the Administrative Agent to
be the average (rounded upward, if necessary, to the nearest 1/100th of 1%) of
the rate per annum at which the Administrative Agent could borrow funds if it
were to do so by asking for and then accepting interbank offers two business
days preceding the first day of such Interest Period (or, solely with respect to
Eurocurrency Borrowings denominated in Pounds Sterling, on the first day of such
Interest Period) in the London interbank market for the relevant Currency as of
11:00 a.m. for delivery on the first day of such Interest Period, for the number
of days comprised therein and in an amount comparable to the amount of the
Administrative Agent’s portion of the relevant Eurocurrency Borrowing;

(b)

in the case of Eurocurrency Borrowings denominated in Canadian Dollars, the CDOR
Rate per annum;

(c)

in the case of Eurocurrency Borrowings denominated in Australian Dollars, the
rate per annum equal to the Bank Bill Swap Reference Bid rate or a successor
thereto approved by the Administrative Agent (“BBSY”) as published by Reuters
(or such other page or commercially available source providing BBSY (Bid)
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:30 a.m. (Melbourne, Australia time) on the day that is two
Business Days prior to the first day of the Interest Period (or if such day is
not a Business Day, then on the immediately preceding Business Day) with a term
equivalent to such Interest Period;

22Revolving Credit Agreement

--------------------------------------------------------------------------------

 

(d)

in the case of Eurocurrency Borrowings denominated in New Zealand Dollars, the
rate per annum equal to the Bank Bill Reference Bid Rate or a successor thereto
approved by the Administrative Agent (“BKBM”) as published by Reuters (or such
other page or commercially available source providing BKBM (Bid) quotations as
may be designated by the Administrative Agent from time to time) at or about
10:45 a.m. (Auckland, New Zealand time) on the day that is two Business Days
prior to the first day of the Interest Period (or if such day is not a Business
Day, then on the immediately preceding Business Day) with a term equivalent to
such Interest Period;

(e)

in the case of Eurocurrency Borrowings denominated in Swedish Krona, the rate
per annum equal to the Stockholm Interbank Offered Rate or a successor thereto
approved by the Administrative Agent (“STIBOR”) as published by Reuters (or such
other page or commercially available source providing STIBOR quotations as may
be designated by the Administrative Agent from time to time) at or about 11:00
a.m. (Stockholm, Sweden time) on the day that is two Business Days prior to the
first day of the Interest Period (or if such day is not a Business Day, then on
the immediately preceding Business Day) with a term equivalent to such Interest
Period; and

(f)

for all Non-LIBO Quoted Currencies (other than Canadian Dollars, Australian
Dollars, New Zealand Dollars or Swedish Krona), the calculation of the
applicable reference rate shall be determined in accordance with market
practice;

provided in each case, if such rate is less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities, except in favor
of the issuer thereof (and in the case of Investments that are securities,
excluding customary drag-along, tag-along, right of first refusal and other
similar rights in favor of the equity holders of the same issuer).

“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents, the Security Documents and the First Amendment to this Agreement,
dated as of September 3, 2020.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and
X.

“Material Adverse Change” has the meaning assigned to such term in
Section 3.04(b).

23Revolving Credit Agreement

--------------------------------------------------------------------------------

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments and other assets, liabilities and financial condition of
the Borrower or the Borrower and its Subsidiaries (other than Financing
Subsidiaries) taken as a whole (excluding in any case a decline in the net asset
value of the Borrower or a change in general market conditions or values of the
Portfolio Investments), or (b) the validity or enforceability of any of the Loan
Documents or the rights or remedies of the Administrative Agent and the Lenders
thereunder.

“Material Indebtedness” means (a) Indebtedness (other than the Loans, Letters of
Credit and Hedging Agreements), of any one or more of the Borrower and its
Subsidiaries in an aggregate principal amount exceeding $25,000,000 and
(b) obligations in respect of one or more Hedging Agreements under which the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower and its Subsidiaries would be required to pay if such Hedging
Agreement(s) were terminated at such time would exceed $25,000,000.

“Minimum Collateral Amount” means, at any time, with respect to Cash Collateral
consisting of Cash or deposit account balances, an amount equal to 100% of the
Fronting Exposure of each Issuing Bank with respect to Letters of Credit issued
and outstanding at such time.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multicurrency Commitment” means, with respect to each Multicurrency Lender, the
commitment of such Multicurrency Lender to make Syndicated Loans, and to acquire
participations in Letters of Credit and Swingline Loans, denominated in Dollars
and in Agreed Foreign Currencies hereunder, expressed as an amount representing
the maximum aggregate amount of such Lender’s Revolving Multicurrency Credit
Exposure hereunder, as such commitment may be (a) reduced or increased from time
to time pursuant to Section 2.08 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04.  The
amount of each Lender’s Multicurrency Commitment as of the First Amendment
Effective Date  is set forth on Schedule 1.01(b), or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Multicurrency
commitment, as applicable.  The aggregate amount of the Lenders’ Multicurrency
Commitments as of the First Amendment Effective Date is $390,000,000.

“Multicurrency LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Multicurrency Letters of Credit at such time
plus (b) the aggregate amount of all LC Disbursements in respect of such Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrower at
such time.  The Multicurrency LC Exposure of any Lender at any time shall be its
Applicable Multicurrency Percentage of the total Multicurrency LC Exposure at
such time.

“Multicurrency Lender” means the Persons listed on Schedule 1.01(b) as having
Multicurrency Commitments and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption that provides for it to assume a
Multicurrency Commitment or to acquire Revolving Multicurrency Credit Exposure,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

24Revolving Credit Agreement

--------------------------------------------------------------------------------

 

“Multicurrency Letters of Credit” means Letters of Credit that utilize the
Multicurrency Commitments.

“Multicurrency Loan” means a Loan denominated in Dollars or an Agreed Foreign
Currency.

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“National Currency” means the currency, other than the Euro, of a Participating
Member State.

“Net Cash Proceeds” means:

(a)

with respect to any Disposition by the Borrower or any of its Subsidiaries
(other than Financing Subsidiaries), or any Extraordinary Receipt received or
paid to the account of the Borrower or any of its Subsidiaries (other than
Financing Subsidiaries) (in each case, which requires a payment of the Loans
under Section 2.10(d)), an amount equal to (a) the sum of cash and Cash
Equivalents received in connection with such transaction (including any cash or
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) minus (b) the sum of (i) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (ii) the reasonable out-of-pocket fees, costs and expenses incurred
by the Borrower or such Subsidiary in connection with such transaction, (iii)
the taxes paid or reasonably estimated to be actually payable within two years
of the date of the relevant transaction in connection with such transaction;
provided that, if the amount of any estimated taxes pursuant to clause (iii)
exceeds the amount of taxes actually required to be paid in cash in respect of
such Disposition, the aggregate amount of such excess shall constitute Net Cash
Proceeds (as of the date the Borrower determines such excess exists) and (iv)
any reasonable costs, fees, commissions, premiums and expenses incurred by the
Borrower or any of its Subsidiaries in connection with such Disposition; and

(b)

with respect to the sale or issuance of any Equity Interest by the Borrower or
any of its Subsidiaries (other than any Financing Subsidiary) (including, for
the avoidance of doubt, cash received by the Borrower or any of its Subsidiaries
(other than any Financing Subsidiaries) for the sale by the Borrower or such
Subsidiary of any Equity Interest of a Financing Subsidiary but specifically
excluding any sale of any Equity Interest by a Financing Subsidiary or cash
received by a Financing Subsidiary in connection with the sale of any Equity
Interest), or the incurrence or issuance of any Indebtedness by the Borrower or
any of its Subsidiaries (other than Financing Subsidiaries) (in each case, which
requires a payment of the Loans under Section 2.10(d)), an amount equal to (i)
the sum of the cash and Cash Equivalents received in connection with such
transaction minus (ii) the sum of (1) reasonable out-of-pocket fees, costs and
expenses, incurred by the Borrower or such Subsidiary in connection therewith
plus (2) any reasonable costs, fees, commissions, premiums, expenses, or
underwriting discounts or commissions incurred by the Borrower or any of its
Subsidiaries in connection with such sale or issuance.

25Revolving Credit Agreement

--------------------------------------------------------------------------------

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender at such time.

“Non-LIBO Quoted Currency” means any Currency other than a LIBO Quoted Currency.

“Non-Performing Joint Venture Investment” means a Joint Venture Investment that
is not a Performing Joint Venture Investment.

“Non-Public Information” means material non-public information (within the
meaning of United States federal, state or other applicable securities laws)
with respect to Borrower or its Affiliates or their Securities.

“Obligor” means, collectively, the Borrower and the Subsidiary Guarantors.

“Original Currency” has the meaning assigned to such term in Section 2.17.

“Other Connection Taxes” means with respect to the Administrative Agent,
any  Lender or any Issuing Bank, Taxes imposed by any jurisdiction by reason of
the recipient having any present or former connection with such jurisdiction
(other than a connection arising solely from entering into, receiving any
payment under or enforcing its rights under this Agreement or  any other Loan
Document or selling or assigning an interest in any Loan or Loan Document).

“Other Covered Indebtedness” means, collectively, Secured Longer-Term
Indebtedness, Secured Shorter-Term Indebtedness and Unsecured Shorter-Term
Indebtedness; provided that “Other Covered Indebtedness” shall not include (a)
any Indebtedness under any Capital Call Facility or (b) any Indebtedness secured
by a Lien on Portfolio Investments permitted under Section 6.02(e).

“Other Permitted Indebtedness” means (a) accrued expenses and current trade
accounts payable incurred in the ordinary course of the Borrower’s business
which are not overdue for a period of more than 90 days or which are being
contested in good faith by appropriate proceedings, (b) Indebtedness (other than
Indebtedness for borrowed money) arising in connection with transactions in the
ordinary course of the Borrower’s business in connection with its securities
transactions, derivatives transactions, reverse repurchase agreements or dollar
rolls to the extent such transactions are permitted under the Investment Company
Act and the Borrower’s Investment Policies (after giving effect to any Permitted
Policy Amendments), provided that such Indebtedness does not arise in connection
with the purchase of Portfolio Investments other than Cash Equivalents and U.S.
Government Securities and (c) Indebtedness in respect of judgments or awards
that have been in force for less than the applicable period for taking an appeal
so long as such judgments or awards do not constitute an Event of Default under
clause (l) of Article VII.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, excluding any
such Taxes that are Other Connection Taxes resulting from an assignment by any
Lender in accordance with Section 9.04 hereof (unless such assignment is made
pursuant to Section 2.18(b)).

26Revolving Credit Agreement

--------------------------------------------------------------------------------

 

“Participant” has the meaning assigned to such term in Section 9.04(f).

“Participant Register” has the meaning assigned to such term in Section 9.04(f).

“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Performing Joint Venture Investments” means Joint Venture Investments which are
Performing.

“Permitted Equity Interests” means common stock of the Borrower that after its
issuance is not subject to any agreement between the holder of such common stock
and the Borrower where the Borrower is required to purchase, redeem, retire,
acquire, cancel or terminate any such common stock.

“Permitted Liens” means (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (b) Liens
of clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business; provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmens’, storage and repairmen’s Liens and other
similar Liens arising in the ordinary course of business and securing
obligations (other than Indebtedness for borrowed money) not yet due or that are
being contested in good faith and by appropriate proceedings if adequate
reserves with respect thereto are maintained on the books of the Borrower in
accordance with GAAP; (d) Liens incurred or pledges or deposits made to secure
obligations incurred in the ordinary course of business under workers’
compensation laws, unemployment insurance or other similar social security
legislation or to secure public or statutory obligations (other than Liens
imposed by the PBGC in respect of employee benefit plans subject to Title IV of
ERISA); (e) Liens securing the performance of, or payment in respect of, bids,
insurance premiums, deductibles or co-insured amounts, tenders, government or
utility contracts (other than for the repayment of borrowed money), surety,
stay, customs and appeal bonds and other obligations of a similar nature
incurred in the ordinary course of business; (f) Liens arising out of judgments
or awards that have been in force for less than the applicable period for taking
an appeal so long as such judgments or awards do not constitute an Event of
Default under clause (l) of Article VII; (g) customary rights of setoff and
liens upon (i) deposits of cash in favor of banks or other depository
institutions in which such cash is maintained in the ordinary course of
business, (ii) cash and financial assets held in securities accounts in favor of
banks and other financial institutions with which such accounts are maintained
in the ordinary course of business and (iii) assets held by a custodian in favor
of such custodian in the ordinary course of business securing payment of fees,
indemnities and other similar obligations; (h) Liens arising solely from
precautionary filings of financing statements under the

27Revolving Credit Agreement

--------------------------------------------------------------------------------

 

Uniform Commercial Code of the applicable jurisdictions in respect of operating
leases entered into by the Borrower or any of its Subsidiaries in the ordinary
course of business; (i) deposits of money securing leases to which Borrower is a
party as lessee made in the ordinary course of business; (j) easements, rights
of way, zoning restrictions and similar encumbrances on real property and minor
irregularities in the title thereto that do not (i) secure obligations for the
payment of money or (ii) materially impair the value of such property or its use
by any Obligor or any of its Subsidiaries in the normal conduct of such Person’s
business; and (k) Liens in favor of any escrow agent solely on and in respect of
any cash earnest money deposits made by any Obligor in connection with any
letter of intent or purchase agreement (to the extent that the acquisition or
disposition with respect thereto is otherwise permitted hereunder).  For the
avoidance of doubt, no Liens securing any Capital Call Facility shall be a
Permitted Lien hereunder.

“Permitted Policy Amendment” means any change, alteration, expansion, amendment,
modification, termination or restatement of the Investment Policies that is
either (a) approved in writing by the Administrative Agent (with the consent of
the Required Lenders), (b) required by applicable law, rule, regulation  or
Governmental Authority, or (c) not materially adverse to the rights, remedies or
interests of the Lenders in the reasonable discretion of the Administrative
Agent (for the avoidance of doubt, no change, alteration, expansion, amendment,
modification, termination or restatement of the Investment Policies shall be
deemed “material” if investment size proportionately increases as the size of
the Borrower’s capital base changes).

“Permitted SBIC Guarantee” means a guarantee by the Borrower of Indebtedness of
an SBIC Subsidiary on the SBA’s then applicable form; provided that the recourse
to the Borrower thereunder is expressly limited only to periods after the
occurrence of an event or condition that is an impermissible change in the
control of such SBIC Subsidiary (it being understood that, as provided in clause
(s) of Article VII, it shall be an Event of Default hereunder if any such event
or condition giving rise to such recourse occurs).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means has the meaning set forth in Section 5.01(i).

“Portfolio Investment” means any Investment held by the Obligors in their asset
portfolio (and solely for purposes of determining the Borrowing Base, Cash).
 Without limiting the generality of the foregoing, the following Investments
shall not be considered Portfolio Investments under this Agreement or any other
Loan Document: (a) any Investment by an Obligor in any Subsidiary, Affiliate or
joint venture of such Obligor (including, for the avoidance of doubt, any Joint
Venture Investment or any Investment by an Obligor in an entity constituting a
portfolio investment of such Obligor or an Affiliate of such Obligor); (b) any
Investment that provides in favor of the obligor in respect of such Portfolio
Investment an express right of rescission, set-off,

28Revolving Credit Agreement

--------------------------------------------------------------------------------

 

counterclaim or any other defenses; (c) any Investment, which if debt, is an
obligation (other than a revolving loan or delayed draw term loan) pursuant to
which any future advances or payments to the Obligor may be required to be made
by the Borrower; (d) any Investment which is made to a bankrupt entity (other
than a debtor-in-possession financing and current pay obligations); and (e) any
Investment, Cash or account in which a Financing Subsidiary has an interest or
the lenders under a Capital Call Facility have a Lien.

“PPM” means the private placement memorandum, dated as of October 4, 2018,
relating to the common stock offering of the Borrower.

“Prime Rate” means the rate which is quoted as the “prime rate” in the print
edition of The Wall Street Journal, Money Rates Section.

“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” means Lenders that do not wish to receive Non-Public Information
with respect to the Borrower or any of its Subsidiaries or their Securities.

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, commencing on March 31, 2019.

“Quoted Investments” has the meaning set forth in Section 5.12(b)(ii)(A).

“Register” has the meaning set forth in Section 9.04(c).

“Registration Statement” means the Registration Statement filed by the Borrower
with the Securities and Exchange Commission on August 10, 2018.

“Regulations D, T, U and X” means, respectively, Regulations D, T, U and X of
the Board of Governors of the Federal Reserve System (or any successor), as the
same may be modified and supplemented and in effect from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Relevant Available Funds” means the sum (without duplication) of (a) the
aggregate undrawn capital commitments of the Borrower’s equity holders to the
Borrower less the outstanding principal amount under the Capital Call Facility,
plus (b) the aggregate amount available to be drawn under any committed
facilities (excluding this Agreement, the Capital Call Facility and any
committed facility of a Financing Subsidiary), for which all applicable
conditions to availability could be satisfied at such time, plus (c) the
aggregate amount available to be (x) drawn under any committed facility for a
Financing Subsidiary and (y) distributed by such

29Revolving Credit Agreement

--------------------------------------------------------------------------------

 

Financing Subsidiary to an Obligor in accordance with the terms of the
definitive documentation for such committed facility, for which all applicable
conditions to availability and distribution could be satisfied at such time.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that
the Revolving Credit Exposures and unused Commitments of any Defaulting Lender
shall be disregarded in the determination of Required Lenders.  The Required
Lenders of a Class (which shall include the terms “Required Dollar Lenders” and
“Required Multicurrency Lenders”) means Lenders having Revolving Credit
Exposures and unused Commitments of such Class representing more than 50% of the
sum of the total Revolving Credit Exposures and unused Commitments of such Class
at such time.  Notwithstanding the foregoing, the Revolving Credit Exposure and
unused Commitments of any Defaulting Lender shall be disregarded in the
determination of Required Lenders or Required Lenders of a Class.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of an Obligor.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower (it being understood that none of: (w) the conversion
features under convertible notes; (x) the triggering and/or settlement thereof;
or (y) any cash payment made by the Borrower in respect thereof, shall
constitute a Restricted Payment hereunder).

“Return of Capital” means (a) any net cash amount received by any Obligor in
respect of the outstanding principal of any Portfolio Investment (whether at
stated maturity, by acceleration or otherwise), (b) without duplication of
amounts received under clause (a), any net cash proceeds received by any Obligor
from the sale of any property or assets pledged as collateral in respect of any
Portfolio Investment to the extent such net cash proceeds are less than or equal
to the outstanding principal balance of such Portfolio Investment, (c) any net
cash amount received by any Obligor in respect of any Portfolio Investment that
is an Equity Interest (x) upon the liquidation or dissolution of the issuer of
such Portfolio Investment, (y) as a distribution of capital made on or in
respect of such Portfolio Investment, or (z) pursuant to the recapitalization or
reclassification of the capital of the issuer of such Portfolio Investment or
pursuant to the reorganization of such issuer or (d) any similar return of
capital received by any Obligor in cash

30Revolving Credit Agreement

--------------------------------------------------------------------------------

 

in respect of any Portfolio Investment (in the case of clauses (a), (b), (c) and
(d), net of any fees, costs, expenses and taxes payable with respect thereto).

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Dollar Credit
Exposure and Revolving Multicurrency Credit Exposure at such time.

“Revolving Dollar Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Syndicated
Loans, and its LC Exposure and Swingline Exposure, at such time made or incurred
under the Dollar Commitments.

“Revolving Multicurrency Credit Exposure” means, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s
Syndicated Loans, and its LC Exposure and Swingline Exposure, at such time made
or incurred under the Multicurrency Commitments.

“Revolving Percentage” means, as of any date of determination, the result,
expressed as a percentage, of the Revolving Credit Exposure on such date divided
by the aggregate outstanding Covered Debt Amount on such date.

“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.

“S&P” means S&P Global Ratings or any successor thereto.

“Sanctioned Country” means, at any time, a country, territory or region that is
the subject or the target of country-wide or territory-wide Sanctions broadly
prohibiting dealings with such country, territory or region (currently, Cuba,
Crimea, Iran, North Korea and Syria).

“Sanctions” has the meaning assigned to such term in Section 3.15(a).

“SBA” means the United States Small Business Administration.

“SBIC Equity Commitment” means a commitment by the Borrower to make one or more
capital contributions to an SBIC Subsidiary.

“SBIC Subsidiary” means any direct or indirect Subsidiary (including such
Subsidiary’s general partner or managing entity to the extent that  the only
material asset of such general partner or managing entity is its equity interest
in the SBIC Subsidiary) of the Borrower licensed as a small business investment
company under the Small Business Investment Act of 1958, as amended (or that has
applied for such a license and is actively pursuing the granting thereof by
appropriate proceedings promptly instituted and diligently conducted), and which
is designated by the Borrower (as provided below) as an SBIC Subsidiary, so long
as (a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary: (i) is Guaranteed by any Obligor (other than a
Permitted SBIC Guarantee), (ii) is recourse to or obligates any Obligor in any
way (other than in respect of any SBIC Equity Commitment or Permitted SBIC
Guarantee), or (iii) subjects any property of any Obligor, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
Equity Interests in any SBIC Subsidiary pledged

31Revolving Credit Agreement

--------------------------------------------------------------------------------

 

to secure such Indebtedness, and (b) no Obligor has any obligation to maintain
or preserve such Subsidiary’s financial condition or cause such entity to
achieve certain levels of operating results. Any such designation by the
Borrower shall be effected pursuant to a certificate of a Financial Officer
delivered to the Administrative Agent, which certificate shall include a
statement to the effect that, to the best of such officer’s knowledge, such
designation complied with the foregoing conditions.

“Secured Longer-Term Indebtedness” means, as at any date, Indebtedness (other
than Indebtedness hereunder) of an Obligor (which may be Guaranteed by
Subsidiary Guarantors) that (a) has no scheduled amortization prior to, and a
final maturity date not earlier than, six months after the Final Maturity Date
(it being understood that none of: (w) the conversion features under convertible
notes; (x) the triggering and/or settlement thereof; or (y) any cash payment
made in respect thereof, shall constitute “amortization” for purposes of this
clause (a)), (b) is incurred pursuant to documentation containing (i) financial
covenants, covenants governing the borrowing base, if any, portfolio valuations
and events of default (other than events of default customary in indentures or
similar instruments that have no analogous provisions in this Agreement or
credit agreements generally) that are no more restrictive on the Borrower and
its Subsidiaries than those set forth in this Agreement and (ii) other terms
(other than pricing terms) that are no more restrictive in any material respect
upon the Borrower and its Subsidiaries, prior to the Termination Date, than
those set forth in this Agreement (it being understood that put rights or
repurchase or redemption obligations (x) in the case of convertible securities,
in connection with the suspension or delisting of the capital stock of the
Borrower or the failure of the Borrower to satisfy a continued listing rule with
respect to its capital stock or (y) arising out of circumstances that would
constitute a “fundamental change” (as such term is customarily defined in
convertible note offerings) or an Event of Default under this Agreement shall
not be deemed to be more restrictive for purposes of this definition)); provided
that, upon the Borrower’s written request in connection with the incurrence of
any Secured Longer-Term Indebtedness that otherwise would not meet the
requirements of this clause (b), the Borrower and the Administrative Agent (on
behalf of the Lenders) shall promptly enter into a written amendment to this
Agreement making changes necessary such that the financial covenants, covenants
governing the borrowing base, if any, portfolio valuations, events of default
(other than events of default customary in indentures or similar instruments
that have no analogous provisions in this Agreement or credit agreements
generally) or other terms, as applicable, in this Agreement shall be as
restrictive as such covenants in the Secured Longer-Term Indebtedness (or in the
case of such other terms, as restrictive in all material respects), and (c) is
not secured by any assets of any Obligor other than pursuant to this Agreement
or the Security Documents and the holders of which (or an authorized agent,
representative or trustee of such holders) have either executed (i) a joinder
agreement to the Guarantee and Security Agreement or (ii) such other document or
agreement, in a form reasonably satisfactory to the Administrative Agent and the
Collateral Agent, pursuant to which the holders (or an authorized agent,
representative or trustee of such holders) of such Secured Longer-Term
Indebtedness shall have become a party to the Guarantee and Security Agreement
and assumed the obligations of a Financing Agent or Designated Indebtedness
Holder (in each case, as defined in the Guarantee and Security Agreement).
“Secured Longer-Term Indebtedness” shall not include any Indebtedness under any
Capital Call Facility.

“Secured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness of
an Obligor that is secured by any assets of any Obligor and that does not
constitute Secured

32Revolving Credit Agreement

--------------------------------------------------------------------------------

 

Longer-Term Indebtedness, (b) any Indebtedness of an Obligor that is not secured
by any assets of any Obligor other than pursuant to this Agreement or the
Security Documents and the holders of which (or an authorized agent,
representative or trustee of such holders) have either executed (i) a joinder
agreement to the Guarantee and Security Agreement or (ii) such other document or
agreement, in a form reasonably satisfactory to the Administrative Agent and the
Collateral Agent, pursuant to which the holders (or an authorized agent,
representative or trustee of such holders) of such Secured Shorter-Term
Indebtedness shall have become a party to the Guarantee and Security Agreement
and assumed the obligations of a Financing Agent or Designated Indebtedness
Holder (in each case, as defined in the Guarantee and Security Agreement) and
(c) any Indebtedness that is designated as “Secured Shorter-Term Indebtedness”
pursuant to Section 6.11(a). “Secured Shorter-Term Indebtedness” shall not
include any Indebtedness under any Capital Call Facility.

“Security Documents” means, collectively, the Guarantee and Security Agreement,
all Uniform Commercial Code financing statements filed with respect to the
security interests in personal property created pursuant to the Guarantee and
Security Agreement and all other assignments, pledge agreements, security
agreements, control agreements and other instruments executed and delivered on
or after the Effective Date by any of the Obligors pursuant to the Guarantee and
Security Agreement or otherwise providing or relating to any collateral security
for any of the Secured Obligations under and as defined in the Guarantee and
Security Agreement.

“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders equity for the Borrower and its Subsidiaries at such date.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“SPE Subsidiary” means:

(a)

a direct or indirect Subsidiary of the Borrower to which any Obligor sells,
conveys or otherwise transfers (whether directly or indirectly) Portfolio
Investments, which engages in no material activities other than in connection
with the purchase, holding, disposition or financing of such assets and which is
designated by the Borrower (as provided below) as an SPE Subsidiary, so long as:

(i)

no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is Guaranteed by any Obligor (other than Guarantees in
respect of Standard Securitization Undertakings), (ii) is recourse to or
obligates any Obligor in any way other than pursuant to Standard Securitization
Undertakings or (iii) subjects any property of any Obligor, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings or any Guarantee thereof,

(ii)

no Obligor has any material contract, agreement, arrangement or understanding
with such Subsidiary other than on terms, taken as a whole, not materially less
favorable to such Obligor than those that might be obtained at the time from
Persons

33Revolving Credit Agreement

--------------------------------------------------------------------------------

 

that are not Affiliates of any Obligor, other than fees payable in the ordinary
course of business in connection with servicing receivables, and

(iii)

to which no Obligor has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results; and

(b) any passive holding company that is designated by the Borrower (as provided
below) as a SPE Subsidiary, so long as:

(i)

such passive holding company is the direct parent of a SPE Subsidiary referred
to in clause (a);

(ii)

such passive holding company engages in no activities and has no assets (other
than in connection with the transfer of assets to and from a SPE Subsidiary
referred to in clause (a), and its ownership of all of the Equity Interests of a
SPE Subsidiary referred to in clause (a)) or liabilities;

(iii)

no Obligor has any contract, agreement, arrangement or understanding with such
passive holding company; and

(iv) no Obligor has any obligation to maintain or preserve such passive holding
company’s financial condition or cause such entity to achieve certain levels of
operating results.

Any such designation of a SPE Subsidiary by the Borrower shall be effected
pursuant to a certificate of a Financial Officer delivered to the Administrative
Agent, which certificate shall include a statement to the effect that, to the
best of such officer’s knowledge, such designation complied with the conditions
set forth in clause (a) or (b) above, as applicable. Each Subsidiary of an SPE
Subsidiary shall be deemed to be an SPE Subsidiary and shall comply with the
foregoing requirements of this definition.

As of the First Amendment Effective Date, OR Tech Financing I LLC is an SPE
Subsidiary.

“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest; provided that (a) such
Lien was created to secure Indebtedness owing by such issuer to such creditors,
(b) such Indebtedness was (i) in existence at the time the Obligors acquired
such Equity Interest, (ii) incurred or assumed by such issuer substantially
contemporaneously with such acquisition or (iii) already subject to a Lien
granted to such creditors and (c) unless such Equity Interest is not intended to
be included in the Collateral, the documentation creating or governing such Lien
does not prohibit the inclusion of such Equity Interest in the Collateral.

  “Special Unsecured Indebtedness” means Indebtedness of an Obligor issued after
the Effective Date (which may be Guaranteed by Subsidiary Guarantors) that
(a) has no amortization prior to, and a final maturity date not earlier than,
the Final Maturity Date (it being understood that none of: (w) the conversion
features under convertible notes; (x) the triggering

34Revolving Credit Agreement

--------------------------------------------------------------------------------

 

and/or settlement thereof or (y) any cash payment made in respect thereof, shall
constitute “amortization” for purposes of this clause (a)), (b) is incurred
pursuant to terms that are substantially comparable to market terms for
substantially similar debt of other similarly situated borrowers as reasonably
determined in good faith by the Borrower or, if such transaction is not one in
which there are market terms for substantially similar debt of other similarly
situated borrowers, on terms that are negotiated in good faith on an arm’s
length basis (except, in each case, other than financial covenants and events of
default (other than events of default customary in indentures or similar
instruments that have no analogous provisions in this Agreement or credit
agreements generally), which shall be no more restrictive on the Borrower and
its Subsidiaries, while any Loans or the Commitments are outstanding, than those
set forth in the Loan Documents; provided that, upon the Borrower’s written
request in connection with the incurrence of any Special Unsecured Indebtedness
that otherwise would not meet the requirements set forth in this parenthetical
of this clause (b), the Borrower and the Administrative Agent (on behalf of the
Lenders) shall promptly enter into a written amendment to this Agreement making
changes necessary such that the financial covenants and events of default, as
applicable, in this Agreement shall be as restrictive as such provisions in the
Special Unsecured Indebtedness (it being understood that put rights or
repurchase or redemption obligations (x) in the case of convertible securities,
in connection with the suspension or delisting of the capital stock of the
Borrower or the failure of the Borrower to satisfy a continued listing rule with
respect to its capital stock or (y) arising out of circumstances that would
constitute a “fundamental change” (as such term is customarily defined in
convertible note offerings) or be Events of Default under this Agreement shall
not be deemed to be more restrictive for purposes of this definition) and (c) is
not secured by any assets of any Obligor.

“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance
guarantees) to refund the purchase price or grant purchase price credits for
dilutive events or misrepresentations (in each case unrelated to the
collectability of the assets sold or the creditworthiness of the associated
account debtors) and (c) representations, warranties, covenants and indemnities
(together with any related performance guarantees) of a type that are reasonably
customary in accounts receivable securitizations or collateralized loan
obligations.

“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D).  Such reserve percentages
shall include those imposed pursuant to Regulation D.  Eurocurrency Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

35Revolving Credit Agreement

--------------------------------------------------------------------------------

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.  Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any (x) Joint
Venture Investment or (y) Person that constitutes an Investment held by the
Borrower in the ordinary course of business and that is not, under GAAP,
consolidated on the financial statements of the Borrower and its
Subsidiaries.  Unless otherwise specified, “Subsidiary” means a Subsidiary of
the Borrower.

“Subsidiary Guarantor” means any Subsidiary that is a Guarantor under the
Guarantee and Security Agreement.  It is understood and agreed that no Financing
Subsidiary, Immaterial Subsidiary, Foreign Subsidiary or a Subsidiary of a
Foreign Subsidiary shall be a Subsidiary Guarantor.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be the sum of (i) its Applicable Dollar Percentage of the
total Swingline Exposure at such time incurred under the Dollar Commitments and
(ii) its Applicable Multicurrency Percentage of the total Swingline Exposure at
such time incurred under the Multicurrency Commitments.

“Swingline Lender” means Truist and ING, in their respective capacities as
lenders of Swingline Loans hereunder, and their respective successors in such
capacity as provided in Section 2.04(d).

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Syndicated”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans constituting such Borrowing, are made pursuant to
Section 2.01.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding), assessments,
fees, or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Termination Date” means the earliest to occur of (i) the Final Maturity Date,
(ii) the date of the termination of the Commitments in full pursuant to Section
2.08(c), or (iii) the date on which the Commitments are terminated pursuant to
Article VII.

36Revolving Credit Agreement

--------------------------------------------------------------------------------

 

“Testing Period” has the meaning assigned to such term in
Section 5.12(b)(ii)(E)(x).

“Testing Quarter” has the meaning assigned to such term in
Section 5.12(b)(ii)(B).

“Total Assets” means, as of any date of determination, the value of the total
assets of the Obligors on a consolidated basis, less all liabilities and
indebtedness of the Obligors not represented by senior securities, in each case,
as of such date of determination.

“Total Assets Concentration Limitation” means, as of any date of determination,
the sum of (a) the amount by which (i) the aggregate value of Equity Interests
in Financing Subsidiaries held by the Obligors in which the Collateral Agent has
a first priority perfected security interest as of such date of determination
exceeds (ii) 10% of the Total Assets as of such date of determination, plus (b)
the aggregate value of Equity Interests in Financing Subsidiaries held by the
Obligors in which the Collateral Agent does not have a first priority perfected
security interest as of such date of determination.

“Total Leverage Ratio” means, with respect to any Portfolio Investment as of any
date of determination, the meaning of “Total Leverage Ratio”, “Total Net
Leverage Ratio” or any comparable term relating to total indebtedness defined in
the relevant agreement relating to the such Portfolio Investment, and in any
case that “Total Leverage Ratio”, “Total Net Leverage Ratio” or such comparable
term is not defined in such relevant agreement, the ratio of (a) total
indebtedness minus Unrestricted Cash to (b) EBITDA as calculated by the Borrower
in good faith using information from and calculations consistent with the
relevant financial models, pro forma financial statements, compliance statements
and financial reporting packages provided by the relevant issuer as per the
requirements of the relevant agreement.

“Total Secured Debt” means, as of any date of determination, the aggregate
amount of senior securities representing secured indebtedness of the Obligors as
of such date of determination, which, for the avoidance of doubt, will not
include any Capital Call Facility or related facilities.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

“Truist” means Truist Bank (as successor by merger to SunTrust Bank).

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

37Revolving Credit Agreement

--------------------------------------------------------------------------------

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Undisclosed Administration” means, in relation to a Lender, the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator
under or based on the law in the country where such Lender is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

“United States Person” means any Person that is a “United States Person” as
defined in Section 7701(a)(30) of the Code.

“Unquoted Investments” has the meaning set forth in Section 5.12(b)(ii)(B).

“Unrestricted Cash” has the meaning assigned to the term “Unrestricted Cash” or
any comparable term defined in the relevant agreement relating to the applicable
Portfolio Investment, and in any case that “Unrestricted Cash” or such
comparable term is not defined in such relevant agreement, all cash available
for use for general corporate purposes and not held in any reserve account or
legally or contractually restricted for any particular purposes or subject to
any lien (other than blanket liens permitted under or granted in accordance with
such relevant agreement).

“Unsecured Longer-Term Indebtedness” means any Indebtedness of an Obligor (which
may be Guaranteed by Subsidiary Guarantors) that (a) has no amortization prior
to, and a final maturity date not earlier than, six months after the Final
Maturity Date (it being understood that (A) none of: (w) the conversion features
under convertible notes; (x) the triggering and/or settlement thereof or (y) any
cash payment made in respect thereof, shall constitute “amortization” for
purposes of this clause (a); and (B) any mandatory amortization that is
contingent upon the happening of an event that is not certain to occur
(including a change of control or bankruptcy) shall not in and of itself be
deemed to disqualify such Indebtedness under this clause (a)), (b) is incurred
pursuant to terms that are substantially comparable to market terms for
substantially similar debt of other similarly situated borrowers as reasonably
determined in good faith by the Borrower or, if such transaction is not one in
which there are market terms for substantially similar debt of other similarly
situated borrowers, on terms that are negotiated in good faith on an arm’s
length basis (except, in each case, other than financial covenants and events of
default (other than events of default customary in indentures or similar
instruments that have no analogous provisions in this Agreement or credit
agreements generally), which shall be no more restrictive upon the Borrower and
its Subsidiaries, while any Loans or the Commitments are outstanding, than those
set forth in the Loan Documents; provided that, upon the Borrower’s written
request in connection with the incurrence of any Unsecured Longer-Term
Indebtedness that otherwise would not meet the requirements set forth in this
parenthetical of this clause (b), the Borrower and the

38Revolving Credit Agreement

--------------------------------------------------------------------------------

 

Administrative Agent (on behalf of the Lenders) shall promptly enter into a
written amendment to this Agreement making changes necessary such that the
financial covenants and events of default, as applicable, in this Agreement
shall be as restrictive as such provisions in the Unsecured Longer-Term
Indebtedness (it being understood that put rights or repurchase or redemption
obligations (x) in the case of convertible securities, in connection with the
suspension or delisting of the capital stock of the Borrower or the failure of
the Borrower to satisfy a continued listing rule with respect to its capital
stock or (y) arising out of circumstances that would constitute a “fundamental
change” (as such term is customarily defined in convertible note offerings) or
be Events of Default under this Agreement shall not be deemed to be more
restrictive for purposes of this definition) and (c) is not secured by any
assets of any Obligor. 

“Unsecured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness
of an Obligor that is not secured by any assets of any Obligor and that does not
constitute Unsecured Longer-Term Indebtedness and (b) any Indebtedness that is
designated as “Unsecured Shorter-Term Indebtedness” pursuant to Section 6.11(a).

“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.

“Value” has the meaning assigned to such term in Section 5.13.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom,  any powers of
the applicable Resolution Authority  under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial
Institution  or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers.

SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Syndicated
Dollar Loan” or “Syndicated Multicurrency Loan”), by Type (e.g., an “ABR
Loan”) or by Class and Type (e.g., a “Syndicated Multicurrency Eurocurrency
Loan”).  Borrowings also may be classified and referred to by Class (e.g., a
“Dollar Borrowing”, “Multicurrency Borrowing” or “Syndicated Borrowing”), by
Type (e.g., an “ABR Borrowing”) or by Class and Type (e.g., a “Syndicated ABR
Borrowing”

39Revolving Credit Agreement

--------------------------------------------------------------------------------

 

or “Syndicated Multicurrency Eurocurrency Borrowing”).  Loans and Borrowings may
also be identified by Currency.

SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof’ and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement  in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, (a) if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith and (b) all leases
that are or would have been treated as operating leases for purposes of GAAP
prior to the issuance on February 25, 2016 of the Accounting Standards Update
(the “ASU”) shall continue to be accounted for as operating leases for purposes
of all financial definitions and calculations for the purposes of the Loan
Documents hereunder  (whether or not such operating lease obligations were in
effect on such date) notwithstanding the fact that such obligations are required
in accordance with the ASU (on a prospective or retroactive basis or otherwise)
to be treated as capitalized lease obligations in the financial statements to be
delivered pursuant to the Loan Documents.  Whether or not the Borrower may at
any time adopt Financial Accounting Standards Board (“FASB”) Accounting
Standards Codification Subtopic 825-10 (or successor standard solely as it
relates to fair valuing liabilities) or accounts for liabilities acquired in an
acquisition on a fair value basis

40Revolving Credit Agreement

--------------------------------------------------------------------------------

 

pursuant to FASB Statement of Financial Accounting Standard No. 141(R) (or
successor standard solely as it relates to fair valuing liabilities), all
determinations of compliance with the terms and conditions of this Agreement
shall be made on the basis that the Borrower has not adopted FASB Accounting
Standards Codification Subtopic 825-10 (or such successor standard solely as it
relates to fair valuing liabilities) or, in the case of liabilities acquired in
an acquisition, FASB Statement of Financial Accounting Standard No. 141(R) (or
such successor standard solely as it relates to fair valuing liabilities).

SECTION 1.05.  Currencies; Currency Equivalents.

(a)Currencies Generally.  At any time, any reference in the definition of the
term “Agreed Foreign Currency” or in any other provision of this Agreement to
the Currency of any particular nation means the lawful currency of such nation
at such time whether or not the name of such Currency is the same as it was on
the Effective Date.  Except as provided in Section 2.10(b) and the last sentence
of Section 2.17(a), for purposes of determining (i) whether the amount of any
Borrowing or Letter of Credit under the Multicurrency Commitments, together with
all other Borrowings and Letters of Credit under the Multicurrency Commitments
then outstanding or to be borrowed at the same time as such Borrowing, would
exceed the aggregate amount of the Multicurrency Commitments, (ii) the aggregate
unutilized amount of the Multicurrency Commitments, (iii) the Revolving Credit
Exposure, (iv) the Multicurrency LC Exposure, (v) the Covered Debt Amount and
(vi) the Borrowing Base or the Value or the fair market value of any Portfolio
Investment, the outstanding principal amount of any Borrowing or Letter of
Credit that is denominated in any Foreign Currency or the Value or the fair
market value of any Portfolio Investment that is denominated in any Foreign
Currency shall be deemed to be the Dollar Equivalent of the amount of the
Foreign Currency of such Borrowing, Letter of Credit or Portfolio Investment, as
the case may be, determined as of the date of such Borrowing or Letter of Credit
(determined in accordance with the last sentence of the definition of the term
“Interest Period”) or the date of valuation of such Portfolio Investment, as the
case may be.  Wherever in this Agreement in connection with a Borrowing or Loan
an amount, such as a required minimum or multiple amount, is expressed in
Dollars, but such Borrowing or Loan is denominated in a Foreign Currency, such
amount shall be the relevant Foreign Currency Equivalent of such Dollar amount
(rounded to the nearest 1,000 units of such Foreign Currency).  Without limiting
the generality of the foregoing, for purposes of determining compliance with any
basket in Sections 6.03(g) or 6.04(f), in no event shall the Borrower or any of
its Subsidiaries be deemed not to be in compliance with any such basket solely
as a result of a change in exchange rates.

(b)Special Provisions Relating to Euro.  Each obligation hereunder of any party
hereto that is denominated in the National Currency of a state that is not a
Participating Member State on the Effective Date shall, effective from the date
on which such state becomes a Participating Member State, be redenominated in
Euro in accordance with the legislation of the European Union applicable to the
European Monetary Union; provided that, if and to the extent that any such
legislation provides that any such obligation of any such party payable within
such Participating Member State by crediting an account of the creditor can be
paid by the debtor either in Euros or such National Currency, such party shall
be entitled to pay or repay such amount either in Euros or in such National
Currency.  If the basis of accrual of interest or fees expressed in this
Agreement with respect to an Agreed Foreign Currency of any country that becomes
a

41Revolving Credit Agreement

--------------------------------------------------------------------------------

 

Participating Member State after the date on which such currency becomes an
Agreed Foreign Currency shall be inconsistent with any convention or practice in
the interbank market for the basis of accrual of interest or fees in respect of
the Euro, such convention or practice shall replace such expressed basis
effective as of and from the date on which such state becomes a Participating
Member State; provided that, with respect to any Borrowing denominated in such
currency that is outstanding immediately prior to such date, such replacement
shall take effect at the end of the Interest Period therefor.

Without prejudice to the respective liabilities of the Borrower to the Lenders
and the Lenders to the Borrower under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time, in consultation
with the Borrower, reasonably specify to be necessary or appropriate to reflect
the introduction or changeover to the Euro in any country that becomes a
Participating Member State after the Effective Date; provided that the
Administrative Agent shall provide the Borrower and the Lenders with prior
notice of the proposed change with an explanation of such change in sufficient
time to permit the Borrower and the Lenders an opportunity to respond to such
proposed change.

SECTION 1.06.  Divisions.  For all purposes under the Loan Documents, if, as a
result of any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) any asset, right, obligation
or liability of any Person becomes the asset, right, obligation or liability of
a different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) any new Person comes into
existence, such new Person shall be deemed to have been organized or acquired on
the first date of its existence by the holders of its Equity Interests at such
time.

ARTICLE II

THE CREDITS

SECTION 2.01.  The Commitments.  Subject to the terms and conditions set forth
herein:

(a)each Dollar Lender severally agrees to make Syndicated Loans in Dollars to
the Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Dollar
Credit Exposure exceeding such Lender’s Dollar Commitment, (ii) the aggregate
Revolving Dollar Credit Exposure of all of the Dollar Lenders exceeding the
aggregate Dollar Commitments or (iii) the total Covered Debt Amount exceeding
the Borrowing Base then in effect; and

(b)each Multicurrency Lender severally agrees to make Syndicated Loans in
Dollars and in Agreed Foreign Currencies to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Revolving Multicurrency Credit Exposure exceeding
such Lender’s Multicurrency Commitment, (ii) the aggregate Revolving
Multicurrency Credit Exposure of all of the Multicurrency Lenders

42Revolving Credit Agreement

--------------------------------------------------------------------------------

 

exceeding the aggregate Multicurrency Commitments or (iii) the total Covered
Debt Amount exceeding the Borrowing Base then in effect.

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Syndicated Loans.

SECTION 2.02.  Loans and Borrowings.

(a)Obligations of Lenders.  Each Syndicated Loan shall be made as part of a
Borrowing consisting of Loans of the same Class, Currency and Type made by the
applicable Lenders ratably in accordance with their respective Commitments of
the applicable Class.  The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b)Type of Loans.  Subject to Section 2.13, each Syndicated Borrowing of a Class
shall be constituted entirely of ABR Loans or of Eurocurrency Loans of such
Class denominated in a single Currency as the Borrower may request in accordance
herewith.  Each ABR Loan shall be denominated in Dollars.  Each Lender at its
option may make any Eurocurrency Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement.

(c)Minimum Amounts.  Each Eurocurrency Borrowing shall be in an aggregate amount
of $1,000,000 or a larger multiple of $1,000,000, and each ABR Borrowing
(whether a Syndicated Loan or a Swingline Loan) shall be in an aggregate amount
of $1,000,000 or a larger multiple of $100,000; provided that a Syndicated ABR
Borrowing of a Class may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments of such Class or that is required to
finance the reimbursement of an LC Disbursement of such Class as contemplated by
Section 2.05(f).  Borrowings of more than one Class, Currency and Type may be
outstanding at the same time.

(d)Limitations on Interest Periods.  Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request (or to elect to convert
to or continue as a Eurocurrency Borrowing) any Borrowing if the Interest Period
requested therefor would end after the Final Maturity Date.

(e)Treatment of Classes.  Notwithstanding anything to the contrary contained
herein, with respect to each Syndicated Loan, Swingline Loan or Letter of Credit
designated in Dollars, the Administrative Agent shall deem the Borrower to have
requested that such Syndicated Loan, Swingline Loan or Letter of Credit be
applied ratably to each of the Dollar Commitments and the Multicurrency
Commitments, based upon the percentage of the aggregate Commitments represented
by the Dollar Commitments and the Multicurrency Commitments, respectively.

SECTION 2.03.  Requests for Syndicated Borrowings.

(a)Notice by the Borrower.  To request a Syndicated Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (i) in the
case of a Eurocurrency

43Revolving Credit Agreement

--------------------------------------------------------------------------------

 

Borrowing denominated in Dollars, not later than 11:00 a.m., Atlanta, Georgia
time, three Business Days before the date of the proposed Borrowing, (ii) in the
case of a Eurocurrency Borrowing denominated in a Foreign Currency, not later
than 11:00 a.m., Atlanta, Georgia time, four Business Days before the date of
the proposed Borrowing or (iii) in the case of a Syndicated ABR Borrowing, not
later than 11:00 a.m., Atlanta, Georgia time, on the date of the proposed
Borrowing.  Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower.  

(b)Content of Borrowing Requests.  Each telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

(i)whether such Borrowing is to be made under the Dollar Commitments or the
Multicurrency Commitments;

(ii)the aggregate amount and Currency of the requested Borrowing;

(iii)the date of such Borrowing, which shall be a Business Day;

(iv)in the case of a Syndicated Borrowing denominated in Dollars, whether such
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;

(v)in the case of a Eurocurrency Borrowing, the Interest Period therefor, which
shall be a period contemplated by the definition of the term “Interest Period”
and permitted under Section 2.02(d); and

(vi)the location and number of the Borrower’s account to which funds are to be
disbursed, which will comply with the requirements of Section 2.06.

(c)Notice by the Administrative Agent to the Lenders.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amounts of such Lender’s Loan to be made as part of the requested
Borrowing.

(d)Failure to Elect.  If no election as to the Currency of a Syndicated
Borrowing is specified, then the requested Syndicated Borrowing shall be
denominated in Dollars.  If no election as to the Type of a Syndicated Borrowing
is specified, then the requested Borrowing shall be a Eurocurrency Borrowing
having an Interest Period of one month and, if an Agreed Foreign Currency has
been specified, the requested Syndicated Borrowing shall be a Eurocurrency
Borrowing denominated in such Agreed Foreign Currency and having an Interest
Period of one month.  If a Eurocurrency Borrowing is requested but no Interest
Period is specified, (i) if the Currency specified for such Borrowing is Dollars
(or if no Currency has been so specified), the requested Borrowing shall be a
Eurocurrency Borrowing denominated in Dollars having an Interest Period of one
month’s duration, and (ii) if the Currency specified for such Borrowing is an
Agreed Foreign Currency, the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.

44Revolving Credit Agreement

--------------------------------------------------------------------------------

 

SECTION 2.04.  Swingline Loans.

(a)Agreement to Make Swingline Loans.  Subject to the terms and conditions set
forth herein, each Swingline Lender severally agrees to make Swingline Loans
under each Commitment to the Borrower from time to time during the Availability
Period in Dollars, in an aggregate principal amount at any time outstanding that
will not result in (i) the aggregate principal amount of outstanding Swingline
Loans of both Classes exceeding $50,000,000  or the aggregate principal amount
of outstanding Swingline Loans of any Swingline Lender exceeding $25,000,000,
(ii) the sum of any Swingline Lender’s outstanding Multicurrency Loans, its LC
Exposure, its outstanding Swingline Loans and (without duplication) its other
Swingline Exposure exceeding its Multicurrency Commitment; (iii) the total
Revolving Dollar Credit Exposures exceeding the aggregate Dollar Commitments at
such time, (iv) the total Revolving Multicurrency Credit Exposures exceeding the
aggregate Multicurrency Commitments at such time or (v) the total Covered Debt
Amount exceeding the Borrowing Base then in effect; provided that no Swingline
Lender shall be required to make a Swingline Loan to refinance an outstanding
Swingline Loan.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

(b)Notice of Swingline Loans by the Borrower.  To request a Swingline Loan, the
Borrower shall notify the Administrative Agent of such request by telephone
(confirmed by telecopy) not later than 2:00 p.m., Atlanta, Georgia time, on the
day of such proposed Swingline Loan.  Each such notice shall be irrevocable and
shall specify the Swingline Lender from which such Swingline Loan shall be made,
the requested date (which shall be a Business Day) and the amount of the
requested Swingline Loan.  The Administrative Agent will promptly advise the
applicable Swingline Lender of any such notice received from the Borrower.  Each
Swingline Lender shall make each applicable Swingline Loan available to the
Borrower by means of a credit to the general deposit account of the Borrower
with such Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(f), by
remittance to the applicable Issuing Bank) by 3:00 p.m., Atlanta, Georgia time,
on the requested date of such Swingline Loan.

(c)Participations by Lenders in Swingline Loans.  Any Swingline Lender may by
written notice given to the Administrative Agent not later than 10:00 a.m.,
Atlanta, Georgia time on any Business Day, require the Lenders of the applicable
Class to acquire participations on such Business Day in all or a portion of the
outstanding Swingline Loans of such Class made by such Swingline Lender.  Such
notice to the Administrative Agent shall specify the aggregate amount of
Swingline Loans in which the applicable Lenders will participate.  Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each applicable Lender, specifying in such notice such Lender’s Applicable
Percentage of such Swingline Loan or Loans.  Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above in this
paragraph, to pay to the Administrative Agent, for account of the applicable
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans; provided that no Lender shall be required to purchase a participation in
a Swingline Loan pursuant to this Section 2.04(c) if (x) the conditions set
forth in Section 4.02 would not be satisfied in respect of a Borrowing at the
time such Swingline Loan was made and (y) the Required Lenders of the respective
Class shall have so notified the applicable Swingline Lender in writing and
shall not have subsequently determined that the circumstances giving rise to
such conditions not being

45Revolving Credit Agreement

--------------------------------------------------------------------------------

 

satisfied no longer exist.  Unless a Swingline Lender has received the written
notice referred to in the previous sentence prior to the time such Swingline
Loan was made, then, subject to the terms and conditions hereof, such Swingline
Lender shall be entitled to assume all such conditions are satisfied.

Subject to the foregoing, each Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph (c) is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments of the respective Class, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.  Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the applicable
Swingline Lender the amounts so received by it from the Lenders.  The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the relevant Swingline Lender.  Any amounts received by a Swingline Lender
from the Borrower (or other party on behalf of the Borrower) in respect of a
Swingline Loan after receipt by such Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Lenders that shall have made their
payments pursuant to this paragraph and to the applicable Swingline Lender, as
their interests may appear.  The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

(d)Resignation and Replacement of Swingline Lender.  Any Swingline Lender may
resign and be replaced at any time by written agreement among the Borrower, the
Administrative Agent, the resigning Swingline Lender and a successor Swingline
Lender. The Administrative Agent shall notify the Lenders of any such
resignation and replacement of any Swingline Lender. In addition to the
foregoing, if a Lender becomes, and during the period it remains, a Defaulting
Lender, and if any Default has arisen from a failure of the Borrower to comply
with Section 2.19(a), then each Swingline Lender may, upon prior written notice
to the Borrower and the Administrative Agent, resign as a Swingline Lender,
effective at the close of business Atlanta, Georgia time on a date specified in
such notice (which date may not be less than five Business Days after the date
of such notice). On or after the effective date of any such resignation, the
Borrower and the Administrative Agent may, by written agreement, appoint one or
more successor Swingline Lenders. The Administrative Agent shall notify the
Lenders of any such appointment of a successor Swingline Lender. Upon the
effectiveness of any resignation of any Swingline Lender, the Borrower shall
repay in full all outstanding Swingline Loans made by such Swingline Lender
together with all accrued interest thereon. From and after the effective date of
the appointment of a successor Swingline Lender, (i) such successor Swingline
Lender shall have all the rights and obligations of the replaced Swingline
Lender under this Agreement with respect to Swingline Loans to be made by such
successor Swingline Lender thereafter and (ii) references herein to the term
“Swingline Lender” and/or “Swingline Lenders” shall be deemed to refer to such
successor or successors (and the other current Swingline Lenders, if applicable)
or to any previous Swingline Lender, or to such successor or successors (and all
current Swingline

46Revolving Credit Agreement

--------------------------------------------------------------------------------

 

Lenders) and all previous Swingline Lenders, as the context shall require. After
the replacement of the Swingline Lender hereunder, the replaced Swingline Lender
shall have no obligation to make additional Swingline Loans.

SECTION 2.05.  Letters of Credit.

(a)General.  Subject to the terms and conditions set forth herein, in addition
to the Loans provided for in Section 2.01, the Borrower may request each Issuing
Bank to issue, at any time and from time to time during the Availability Period
and under either the Dollar Commitments or Multicurrency Commitments, Letters of
Credit denominated in Dollars or (in the case of Letters of Credit under the
Multicurrency Commitments) in any Agreed Foreign Currency for its own account or
the account of its designee (provided that the Obligors shall remain primarily
liable to the Lenders hereunder for payment and reimbursement of all amounts
payable in respect of the Letters of Credit hereunder) in such form as is
acceptable to such Issuing Bank in its reasonable determination; provided that,
for the avoidance of doubt, Truist and ING, in their respective capacities as an
Issuing Bank, shall only be required to issue Letters of Credit in
Dollars.  Letters of Credit issued hereunder shall constitute utilization of the
Commitments up to the aggregate amount available to be drawn
thereunder.  Notwithstanding anything to the contrary in this Agreement, no
Issuing Bank shall be under any obligation to issue, amend, renew or extend any
Letter of Credit and each Letter of Credit issued, amended, renewed or extended
hereunder shall be issued, amended, renewed or extended in the sole discretion
of the applicable Issuing Bank on an uncommitted basis.

(b)Notice of Issuance, Amendment, Renewal or Extension.  To request the issuance
of a Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit), the Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by
such Issuing Bank) to any Issuing Bank and the Administrative Agent (reasonably
in advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (d) of this Section), the amount and Currency of such Letter of
Credit, whether such Letter of Credit is to be issued under the Dollar
Commitments or the Multicurrency Commitments, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit.  If requested by the applicable
Issuing Bank, the Borrower also shall submit a letter of credit application on
such Issuing Bank’s standard form in connection with any request for a Letter of
Credit.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, any Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

(c)Limitations on Amounts.  A Letter of Credit shall be issued, amended, renewed
or extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
aggregate LC Exposure of the applicable Issuing Bank requested to issue such
Letter of Credit (determined for these purposes without giving effect

47Revolving Credit Agreement

--------------------------------------------------------------------------------

 

to the participations therein of the Lenders pursuant to paragraph (e) of this
Section)  shall not exceed the amount set forth opposite the name of such
Issuing Bank on Schedule 2.05 (or such greater amount as such Issuing Bank may
agree in its sole discretion); (ii) the total Revolving Dollar Credit Exposures
shall not exceed the aggregate Dollar Commitments at such time; (iii) the total
Revolving Multicurrency Credit Exposures shall not exceed the aggregate
Multicurrency Commitments at such time; (iv) with respect to each Issuing Bank
that is a Swingline Lender, the sum of such Swingline Lender’s outstanding
Multicurrency Loans, its LC Exposure, its outstanding Swingline Loans and
(without duplication) its other Swingline Exposure shall not exceed its
Multicurrency Commitment then in effect; and (v) the total Covered Debt Amount
shall not exceed the Borrowing Base then in effect.

(d)Expiration Date.  Each Letter of Credit shall expire at or prior to the close
of business on the date twelve months after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, twelve
months after the then-current expiration date of such Letter of Credit, so long
as such renewal or extension occurs within three months of such then-current
expiration date); provided that any Letter of Credit with a one-year term may
provide for the renewal thereof for additional one-year periods.  No Letter of
Credit may be renewed following the earlier to occur of the Commitment
Termination Date and the Termination Date, except to the extent that the
relevant Letter of Credit is Cash Collateralized no later than five Business
Days prior to the Commitment Termination Date or Termination Date, as
applicable, and the Borrower pays the applicable Issuing Bank all fronting fees
scheduled to be due and payable during the term of the relevant Letter of Credit
or supported by another letter of credit, in each case pursuant to arrangements
reasonably satisfactory to the applicable Issuing Bank and the Administrative
Agent.

(e)Participations.  By the issuance of a Letter of Credit of a Class (or an
amendment to a Letter of Credit increasing the amount thereof) by an Issuing
Bank, and without any further action on the part of such Issuing Bank or the
Lenders, the Issuing Bank hereby grants to each Lender of such Class, and each
Lender of such Class hereby acquires from such Issuing Bank, a participation in
such Letter of Credit equal to such Lender’s Applicable Dollar Percentage or
Applicable Multicurrency Percentage, as the case may be, of the aggregate amount
available to be drawn under such Letter of Credit.  Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the applicable Commitments; provided that no
Lender shall be required to purchase a participation in a Letter of Credit
pursuant to this Section 2.05(e) if (x) the conditions set forth in Section 4.02
would not be satisfied in respect of a Borrowing at the time such Letter of
Credit was issued and (y) the Administrative Agent or any Lender shall have so
notified such Issuing Bank in writing at least two Business Days prior to the
requested date of issuance of such Letter of Credit and shall not have
subsequently determined that the circumstances giving rise to such conditions
not being satisfied no longer exist.  Unless an Issuing Bank has received
written notice from any Lender, the Administrative Agent or the Borrower, at
least two Business Days prior to the requested date of issuance of the
applicable Letter of Credit, that one or more applicable conditions contained in
Section 4.02 shall not then be satisfied, then, subject to the terms and
conditions hereof, such Issuing Bank shall be entitled to assume all such
conditions are satisfied.

48Revolving Credit Agreement

--------------------------------------------------------------------------------

 

In consideration and in furtherance of the foregoing, each Lender of a Class
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for account of each Issuing Bank, such Lender’s Applicable Dollar Percentage or
Applicable Multicurrency Percentage, as the case may be, of each LC Disbursement
made by such Issuing Bank in respect of Letters of Credit of such Class promptly
upon the request of such Issuing Bank at any time from the time of such LC
Disbursement until such LC Disbursement is reimbursed by the Borrower or at any
time after any reimbursement payment is required to be refunded to the Borrower
for any reason.  Such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.  Each such payment shall be made in the
same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank the amounts so received by it from the
Lenders.  Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to the next following paragraph, the Administrative
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that the Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear.  Any payment made by a Lender pursuant to this paragraph
to reimburse an Issuing Bank for any LC Disbursement shall not constitute a Loan
and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

(f)Reimbursement.  If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such Issuing Bank in respect
of such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement not later than 11:00 a.m., Atlanta, Georgia time, on
(i) the Business Day that the Borrower receives notice of such LC Disbursement,
if such notice is received prior to 10:00 a.m., Atlanta, Georgia time, or
(ii) the Business Day immediately following the day that the Borrower receives
such notice, if such notice is not received prior to such time; provided that,
if such LC Disbursement is not less than $1,000,000 and is denominated in
Dollars, the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.04 that such payment be
financed with a Syndicated ABR Borrowing or a Swingline Loan of the respective
Class in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Syndicated ABR Borrowing or Swingline Loan.

If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each applicable Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Dollar Percentage or Applicable Multicurrency Percentage, as the case
may be, thereof.

(g)Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by an Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the

49Revolving Credit Agreement

--------------------------------------------------------------------------------

 

terms of such Letter of Credit, and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrower’s obligations hereunder.

Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by such
Issuing Bank or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Bank; provided that the foregoing
shall not be construed to excuse any Issuing Bank from liability to the Borrower
to the extent of any direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
gross negligence or willful misconduct when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.  The
parties hereto expressly agree that:

(i)the Issuing Banks may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

(ii)the Issuing Banks shall have the right, in their sole discretion, to decline
to accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit; and

(iii)this sentence shall establish the standard of care to be exercised by the
Issuing Banks when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

(h)Disbursement Procedures.  Each Issuing Bank shall, within a reasonable time
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit issued by such Issuing Bank.  The
applicable Issuing Bank shall promptly after such examination notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the applicable Lenders with respect to any such LC
Disbursement.

(i)Interim Interest.  If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower

50Revolving Credit Agreement

--------------------------------------------------------------------------------

 

reimburses such LC Disbursement, at the rate per annum then applicable to
Syndicated ABR Loans; provided that, if the Borrower fails to reimburse such LC
Disbursement within two Business Days following the date when due pursuant to
paragraph (f) of this Section, then the provisions of Section 2.12(c) shall
apply.  Interest accrued pursuant to this paragraph shall be for account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (f) of this Section to reimburse
such Issuing Bank shall be for account of such Lender to the extent of such
payment.

(j)Resignation and/or Replacement of an Issuing Bank.  An Issuing Bank may
resign and be replaced at any time by written agreement among the Borrower, the
Administrative Agent, the resigning Issuing Bank and the successor Issuing
Bank.  In addition, if any Issuing Bank, in its capacity as a Lender, assigns
all of its Loans and Commitments in accordance with the terms of this Agreement,
such Issuing Bank may, with the prior written consent of the Borrower (such
consent not to be unreasonably withheld or delayed; provided that no consent of
the Borrower shall be required if an Event of Default has occurred and is
continuing), resign as an Issuing Bank hereunder upon not less than three
Business Days prior written notice to the Administrative Agent and the Borrower;
provided, further, in determining whether to give any such consent, the Borrower
may consider, among other factors, the sufficiency of availability of Letters of
Credit hereunder.  The Administrative Agent shall notify the Lenders of any such
resignation and replacement of an Issuing Bank.  Upon the effectiveness of any
resignation or replacement of an Issuing Bank, the Borrower shall pay all unpaid
fees accrued for account of the resigning or replaced Issuing Bank pursuant to
Section 2.11(b). From and after the effective date of the appointment of a
successor Issuing Bank, (i) the successor Issuing Bank shall have all the rights
and obligations of the replaced Issuing Bank under this Agreement with respect
to Letters of Credit to be issued thereafter and (ii) references herein to the
term “Issuing Bank” and/or “Issuing Banks” shall be deemed to refer to such
successor or successors (and other current Issuing Banks, if applicable) or to
any previous Issuing Bank, or to such successor or successors (and all other
current Issuing Banks) and all previous Issuing Banks, as the context shall
require. After the effective replacement or resignation of the Issuing Bank
hereunder, the replaced or resigning Issuing Bank, as the case may be, shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such resignation or replacement, but shall not be required to
issue additional Letters of Credit.

(k)Cash Collateralization.  If the Borrower shall be required to provide Cash
Collateral for LC Exposure pursuant to Section 2.05(d), Section 2.09(a),
Section 2.10(b) or (c) or the penultimate paragraph of Article VII, the Borrower
shall immediately deposit into a segregated collateral account or accounts
(herein, collectively, the “Letter of Credit Collateral Account”) in the name
and under the dominion and control of the Administrative Agent, for the benefit
of the Lenders, Cash denominated in the Currency of the Letter of Credit under
which such LC Exposure arises in an amount equal to the amount required under
Section 2.05(d), Section 2.09(a), Section 2.10(b) or (c) or the penultimate
paragraph of Article VII, as applicable.  Such deposit shall be held by the
Administrative Agent as collateral in the first instance for the LC Exposure
under this Agreement and thereafter for the payment of the “Secured Obligations”
under and as defined in the Guarantee and Security Agreement, and for these
purposes the Borrower hereby grants a security interest to the Administrative
Agent for the benefit of the Lenders in the Letter of

51Revolving Credit Agreement

--------------------------------------------------------------------------------

 

Credit Collateral Account and in any financial assets (as defined in the Uniform
Commercial Code) or other property held therein.

(l)Additional Issuing Banks.  From time to time, the Borrower may, by notice to
the Administrative Agent, designate one or more additional Lenders as an Issuing
Bank, so long as each such Lender agrees (in its sole discretion) to act in such
capacity and is reasonably satisfactory to the Administrative Agent; provided
that each such notice shall include an updated Schedule 2.05; provided, further,
that the Borrower shall not update Schedule 2.05 to increase any Issuing Bank’s
maximum LC Exposure without such Issuing Bank’s consent. Each such additional
Issuing Bank shall execute a counterpart of this Agreement upon the approval of
the Administrative Agent (which approval shall not be unreasonably withheld or
delayed) and shall thereafter be an Issuing Bank hereunder for all purposes.

SECTION 2.06.  Funding of Borrowings.

(a)Funding by Lenders.  Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by (i) in the case of any Loan (other than a Syndicated ABR Borrowing),
11:00 a.m. Atlanta, Georgia time, and (ii) in the case of any Loan that is a
Syndicated ABR Borrowing, 1:00 p.m. Atlanta, Georgia time, in each case, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.04.  The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower designated by the Borrower in the
applicable Borrowing Request; provided that Syndicated ABR Borrowings made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(f)
shall be remitted by the Administrative Agent to the applicable Issuing Bank.

(b)Presumption by the Administrative Agent.  Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed funding deadline
of any Borrowing set forth in clause (a) above that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the Federal Funds Effective Rate or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.  Nothing in this paragraph shall
relieve any Lender of its obligation to fulfill its commitments hereunder, and
this paragraph shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

52Revolving Credit Agreement

--------------------------------------------------------------------------------

 

SECTION 2.07.  Interest Elections.

(a)Elections by the Borrower for Syndicated Borrowings.  Subject to
Section 2.03(d), the Loans constituting each Syndicated Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurocurrency Borrowing, shall have the Interest Period specified in
such Borrowing Request.  Thereafter, the Borrower may elect to convert such
Borrowing to a Borrowing of a different Type or to continue such Borrowing as a
Borrowing of the same Type and, in the case of a Eurocurrency Borrowing, may
elect the Interest Period therefor, all as provided in this Section; provided,
however, that (i) a Syndicated Borrowing of a Class may only be continued or
converted into a Syndicated Borrowing of the same Class, (ii) a Syndicated
Borrowing denominated in one Currency may not be continued as, or converted to,
a Syndicated Borrowing in a different Currency, (iii) no Eurocurrency Borrowing
denominated in a Foreign Currency may be continued if, after giving effect
thereto, the aggregate Revolving Multicurrency Credit Exposures would exceed the
aggregate Multicurrency Commitments, and (iv) a Eurocurrency Borrowing
denominated in a Foreign Currency may not be converted to a Borrowing of a
different Type.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders of the respective Class holding the
Loans constituting such Borrowing, and the Loans constituting each such portion
shall be considered a separate Borrowing.  This Section shall not apply to
Swingline Loans, which may not be converted or continued.

(b)Notice of Elections.  To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Syndicated Borrowing of the Type resulting from such
election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly (but no later than the close of business on the date of such
request) by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower.

(c)Content of Interest Election Requests.  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

(i)the Borrowing (including the Class) to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) of this paragraph shall be specified for each resulting
Borrowing);

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)whether, in the case of a Borrowing denominated in Dollars, the resulting
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

53Revolving Credit Agreement

--------------------------------------------------------------------------------

 

(iv)if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).

(d)Notice by the Administrative Agent to the Lenders.  Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each applicable Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.

(e)Failure to Elect; Events of Default.  If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, (i) if such Borrowing is denominated in
Dollars, at the end of such Interest Period such Borrowing shall be converted to
a Syndicated Eurocurrency Borrowing of the same Class having an Interest Period
of one month, and (ii) if such Borrowing is denominated in a Foreign Currency,
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Notwithstanding any contrary provision hereof (other than the last
paragraph of Article VII), if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower, (i) any Eurocurrency Borrowing denominated in Dollars
shall, at the end of the applicable Interest Period for such Eurocurrency
Borrowing, be automatically converted to an ABR Borrowing and (ii) any
Eurocurrency Borrowing denominated in a Foreign Currency shall not have an
Interest Period of more than one month’s duration.

SECTION 2.08.  Termination, Reduction or Increase of the Commitments.

(a)Scheduled Termination.  Unless previously terminated, the Commitments of each
Class shall terminate on the Commitment Termination Date.

(b)Voluntary Termination or Reduction.  The Borrower may at any time terminate,
or from time to time reduce, the Commitments of either Class; provided that
(i) each reduction of the Commitments of a Class shall be in an amount that is
$10,000,000 (or, if less, the entire amount of the Commitments of such Class) or
a larger multiple of $5,000,000 in excess thereof (or, if less, the entire
amount of the Commitments of such Class) and (ii) the Borrower shall not
terminate or reduce the Commitments of either Class if, after giving effect to
any concurrent prepayment of the Syndicated Loans of such Class in accordance
with Section 2.10, the total Revolving Credit Exposures of such Class would
exceed the total Commitments of such Class.  Any such reduction of the
Commitments below the principal amount of the Swingline Loans permitted under
Section 2.04(a)(i) and the Letters of Credit permitted under Section 2.05(c)(i)
shall result in a dollar-for-dollar reduction of such amounts as applicable.

(c)Notice of Voluntary Termination or Reduction.  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof.  Each notice delivered by the Borrower pursuant to this Section shall
be irrevocable; provided that a notice of termination of the Commitments of a
Class delivered by the Borrower may state that

54Revolving Credit Agreement

--------------------------------------------------------------------------------

 

such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

(d)Effect of Termination or Reduction.  Any termination or reduction of the
Commitments of a Class shall be permanent.  Each reduction of the Commitments of
a Class shall be made ratably among the Lenders of such Class in accordance with
their respective Commitments.

(e)Increase of the Commitments.

(i)Requests for Increase by Borrower.  The Borrower may, at any time, request
that the Commitments hereunder of a Class be increased (each such proposed
increase being a “Commitment Increase”) upon notice to the Administrative Agent
(who shall promptly notify the Lenders), which notice shall specify each
existing Lender (each an “Increasing Lender”) and/or each additional lender
(each an “Assuming Lender”) that shall have agreed to an additional Commitment
and the date on which such increase is to be effective (the “Commitment Increase
Date”), which shall be a Business Day at least three Business Days (or such
lesser period as the Administrative Agent may reasonably agree) after delivery
of such notice and 30 days prior to the Commitment Termination Date; provided
that:

(A)the minimum amount of the Commitment of any Assuming Lender, and the minimum
amount of the increase of the Commitment of any Increasing Lender, as part of
such Commitment Increase shall be $10,000,000 or a larger multiple of $5,000,000
in excess thereof (or such lesser amount as the Administrative Agent may
reasonably agree);

(B)immediately after giving effect to such Commitment Increase, the total
Commitments of all of the Lenders hereunder shall not exceed $1,250,000,000;

(C)each Assuming Lender shall be consented to by the Administrative Agent and
each Issuing Bank (such consent not to be unreasonably withheld or delayed);

(D)no Default shall have occurred and be continuing on such Commitment Increase
Date or shall result from the proposed Commitment Increase; and

(E)the representations and warranties contained in this Agreement shall be true
and correct in all material respects (or, in the case of any portion of the
representations and warranties already subject to a materiality qualifier, true
and correct in all respects) on and as of the Commitment Increase Date as if
made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date).

55Revolving Credit Agreement

--------------------------------------------------------------------------------

 

(ii)Effectiveness of Commitment Increase by Borrower.  An Assuming Lender, if
any, shall become a Lender hereunder as of such Commitment Increase Date and the
Commitment of the respective Class of any Increasing Lender and such Assuming
Lender shall be increased as of such Commitment Increase Date; provided that:

 

(x)

the Administrative Agent shall have received on or prior to 11:00 a.m., Atlanta,
Georgia time, on such Commitment Increase Date (or on or prior to a time on an
earlier date specified by the Administrative Agent) a certificate of a duly
authorized officer of the Borrower stating that each of the applicable
conditions to such Commitment Increase set forth in the foregoing paragraph
(i) has been satisfied; and

 

(y)

each Assuming Lender or Increasing Lender shall have delivered to the
Administrative Agent, on or prior to 11:00 a.m., Atlanta, Georgia time on such
Commitment Increase Date (or on or prior to a time on an earlier date specified
by the Administrative Agent), an agreement, in form and substance satisfactory
to the Borrower and the Administrative Agent, pursuant to which such Lender
shall, effective as of such Commitment Increase Date, undertake a Commitment or
an increase of Commitment in each case of the respective Class, duly executed by
such Assuming Lender or Increasing Lender, as applicable, and the Borrower and
acknowledged by the Administrative Agent.

Promptly following satisfaction of such conditions, the Administrative Agent
shall notify the Lenders of such Class (including any Assuming Lenders) thereof
and of the occurrence of the Commitment Increase Date by facsimile transmission
or electronic messaging system.

(iii)Recordation into Register.  Upon its receipt of an agreement referred to in
clause (ii)(y) above executed by an Assuming Lender or any Increasing Lender,
together with the certificate referred to in clause (ii)(x) above, the
Administrative Agent shall, if such agreement has been completed, (x) accept
such agreement, (y) record the information contained therein in the Register and
(z) give prompt notice thereof to the Borrower.

(iv)Adjustments of Borrowings upon Effectiveness of Increase.  On the Commitment
Increase Date, the Borrower shall (A) prepay the outstanding Loans (if any) of
the affected Class in full, (B) simultaneously borrow new Loans of such Class
hereunder in an amount equal to such prepayment; provided that with respect to
subclauses (A) and (B), (x) the prepayment to, and borrowing from, any existing
Lender shall be effected by book entry to the extent that any portion of the
amount prepaid to such Lender will be subsequently borrowed from such Lender and
(y) the existing Lenders, the Increasing Lenders and the Assuming Lenders shall
make and receive payments among themselves, in a manner acceptable to the
Administrative Agent, so that, after giving effect thereto, the Loans of such
Class are held ratably by the Lenders of such Class in accordance with the
respective Commitments of such Class of such Lenders (after giving effect to
such Commitment Increase) and (C) pay to the Lenders of such Class the amounts,
if any, payable under Section 2.15 as a result of any such
prepayment.  Concurrently therewith, the Lenders of such Class shall be deemed
to have adjusted their participation interests in

56Revolving Credit Agreement

--------------------------------------------------------------------------------

 

any outstanding Letters of Credit of such Class so that such interests are held
ratably in accordance with their commitments of such Class as so increased.

SECTION 2.09.  Repayment of Loans; Evidence of Debt.

(a)Repayment.  The Borrower hereby unconditionally promises to pay the Loans of
each Class as follows:

(i)to the Administrative Agent for account of the Lenders of such Class the
outstanding principal amount of the Syndicated Loans of such Class on the Final
Maturity Date; and

(ii)to the applicable Swingline Lender the then unpaid principal amount of each
Swingline Loan of each Class denominated in Dollars made by such Swingline
Lender, on the earlier of the Commitment Termination Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least ten Business Days after such Swingline Loan is made;
provided that on each date that a Syndicated Borrowing of such Class is made,
the Borrower shall repay all Swingline Loans of such Class then outstanding.

In addition, on the Commitment Termination Date, the Borrower shall deposit Cash
into the Letter of Credit Collateral Account (denominated in the Currency of the
Letter of Credit under which such LC Exposure arises) in an amount equal to 100%
of the undrawn face amount of all Letters of Credit outstanding on the close of
business on the Commitment Termination Date, such deposit to be held by the
Administrative Agent as collateral security for the LC Exposure under this
Agreement in respect of the undrawn portion of such Letters of Credit.

(b)Manner of Payment.  Prior to any repayment or prepayment of any Borrowings of
any Class hereunder, the Borrower shall select the Borrowing or Borrowings of
such Class to be paid and shall notify the Administrative Agent by telephone
(confirmed by telecopy) of such selection not later than the time set forth in
Section 2.10(e) prior to the scheduled date of such repayment; provided that
each repayment of Borrowings of a Class shall be applied to repay any
outstanding ABR Borrowings of such Class before any other Borrowings of such
Class.  If the Borrower fails to make a timely selection of the Borrowing or
Borrowings to be repaid or prepaid, such payment shall be applied, first, to pay
any outstanding ABR Borrowings of the applicable Class and, second, to other
Borrowings of such Class in the order of the remaining duration of their
respective Interest Periods (the Borrowing with the shortest remaining Interest
Period to be repaid first).  Each payment of a Syndicated Borrowing shall be
applied ratably to the Loans included in such Borrowing.

(c)Maintenance of Records by Lenders.  Each Lender shall maintain in accordance
with its usual practice records evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
and Currency of principal and interest payable and paid to such Lender from time
to time hereunder.

(d)Maintenance of Records by the Administrative Agent.  The Administrative Agent
shall maintain records in which it shall record (i) the amount and Currency of
each Loan made hereunder, the Class and Type thereof and each Interest Period
therefor, (ii) the amount and

57Revolving Credit Agreement

--------------------------------------------------------------------------------

 

Currency of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender of such Class hereunder and (iii) the
amount and Currency of any sum received by the Administrative Agent hereunder
for account of the Lenders and each Lender’s share thereof.

(e)Effect of Entries.  The entries made in the records maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence, absent
obvious error, of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such records or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.

(f)Promissory Notes.  Any Lender may request that Loans of any Class made by it
be evidenced by a promissory note; in such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent.  Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

SECTION 2.10.  Prepayment of Loans.

(a)Optional Prepayments.  The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, without premium or
penalty except for payments under Section 2.15, subject to the requirements of
this Section.

(b)Mandatory Prepayments due to Changes in Exchange Rates.

(i)Determination of Amount Outstanding.  On each Quarterly Date and, in
addition, promptly upon the receipt by the Administrative Agent of a Currency
Valuation Notice (as defined below), the Administrative Agent shall determine
the aggregate Revolving Multicurrency Credit Exposure.  For the purpose of this
determination, the outstanding principal amount of any Loan that is denominated
in any Foreign Currency shall be deemed to be the Dollar Equivalent of the
amount in the Foreign Currency of such Loan, determined as of such Quarterly
Date or, in the case of a Currency Valuation Notice received by the
Administrative Agent prior to 11:00 a.m., Atlanta, Georgia time, on a Business
Day, on such Business Day or, in the case of a Currency Valuation Notice
otherwise received, on the first Business Day after such Currency Valuation
Notice is received.  Upon making such determination, the Administrative Agent
shall promptly notify the Multicurrency Lenders and the Borrower thereof.

(ii)Prepayment.  If on the date of such determination the aggregate Revolving
Multicurrency Credit Exposure minus the Multicurrency LC Exposure fully Cash
Collateralized on such date exceeds 105% of the aggregate amount of the
Multicurrency Commitments as then in effect, the Borrower shall prepay the
Syndicated Multicurrency Loans and Swingline Multicurrency Loans (and/or provide
Cash Collateral for

58Revolving Credit Agreement

--------------------------------------------------------------------------------

 

Multicurrency LC Exposure as specified in Section 2.05(k)) within 15 Business
Days following the Borrower’s receipt of notice from the Administrative Agent
pursuant to clause (b)(i) above in such amounts as shall be necessary so that
after giving effect thereto the aggregate Revolving Multicurrency Credit
Exposure does not exceed the Multicurrency Commitments.

For purposes hereof “Currency Valuation Notice” means a notice given by the
Required Multicurrency Lenders to the Administrative Agent stating that such
notice is a “Currency Valuation Notice” and requesting that the Administrative
Agent determine the aggregate Revolving Multicurrency Credit Exposure.  The
Administrative Agent shall not be required to make more than one valuation
determination pursuant to Currency Valuation Notices within any rolling three
month period.

Any prepayment pursuant to this paragraph shall be applied, first to Swingline
Multicurrency Loans outstanding, second, to Syndicated Multicurrency Loans
outstanding and third, as cover for Multicurrency LC Exposure.

(c)Mandatory Prepayments due to Borrowing Base Deficiency.  In the event that at
any time any Borrowing Base Deficiency shall exist, the Borrower shall, within
five Business Days after delivery of the applicable Borrowing Base Certificate,
prepay the Loans (or provide Cash Collateral for Letters of Credit as
contemplated by Section 2.05(k)) or reduce Other Covered Indebtedness or any
other Indebtedness that is included in the Covered Debt Amount at such time in
such amounts as shall be necessary so that such Borrowing Base Deficiency is
cured; provided that (i) the aggregate amount of such prepayment of Loans (and
Cash Collateral for Letters of Credit) shall be at least equal to the Revolving
Percentage times the aggregate prepayment of the Covered Debt Amount, and
(ii) if, within five Business Days after delivery of a Borrowing Base
Certificate demonstrating such Borrowing Base Deficiency, the Borrower shall
present the Lenders with a reasonably feasible plan acceptable to the Required
Lenders in their sole discretion to enable such Borrowing Base Deficiency to be
cured within 30 Business Days (which 30-Business Day period shall include the
five Business Days permitted for delivery of such plan), then such prepayment or
reduction shall not be required to be effected immediately but may be effected
in accordance with such plan (with such modifications as the Borrower may
reasonably determine), so long as such Borrowing Base Deficiency is cured within
such 30-Business Day period.

(d)Mandatory Prepayments During Amortization Period.  During the period
commencing on the date immediately following the Commitment Termination Date and
ending on the Final Maturity Date:

(i)Asset Disposition.  If the Borrower or any of its Subsidiaries (other than a
Financing Subsidiary) Disposes of any property which results in the receipt by
such Person of Net Cash Proceeds in excess of $2,000,000 in the aggregate since
the Commitment Termination Date, the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of such Net Cash Proceeds no later than
the fifth Business Day following the receipt of such Net Cash Proceeds (such
prepayments to be applied as set forth in Section 2.09(b)).

59Revolving Credit Agreement

--------------------------------------------------------------------------------

 

(ii)Equity Issuance.  Upon the sale or issuance by the Borrower or any of its
Subsidiaries (other than a Financing Subsidiary) of any of its Equity Interests
(other than any sales or issuances of Equity Interests to the Borrower or any
Subsidiary Guarantor), the Borrower shall prepay an aggregate principal amount
of Loans equal to 75% of all Net Cash Proceeds received therefrom no later than
the fifth Business Day following the receipt of such Net Cash Proceeds (such
prepayments to be applied as set forth in Section 2.09(b)).

(iii)Indebtedness.  Upon the incurrence or issuance by the Borrower or any of
its Subsidiaries (other than a Financing Subsidiary) of any Indebtedness, the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
all Net Cash Proceeds received therefrom no later than the fifth Business Day
following the receipt of such Net Cash Proceeds (such prepayments to be applied
as set forth in Section 2.09(b)).

(iv)Extraordinary Receipt.  Upon any Extraordinary Receipt (which, when taken
with all other Extraordinary Receipts received after the Commitment Termination
Date, exceeds $5,000,000 in the aggregate) received by or paid to or for the
account of the Borrower or any of its Subsidiaries (other than a Financing
Subsidiary), and not otherwise included in clauses (i), (ii) or (iii) of this
Section 2.10(d), the Borrower shall prepay an aggregate principal amount of
Loans equal to 100% of all Net Cash Proceeds received therefrom no later than
the fifth Business Day following the receipt of such Net Cash Proceeds (such
prepayments to be applied as set forth in Section 2.09(b)).

(v)Return of Capital.  If any Obligor shall receive any Return of Capital (other
than from any Financing Subsidiary), the Borrower shall prepay an aggregate
principal amount of Loans equal to 90% of such Return of Capital (excluding
amounts payable by the Borrower pursuant to Section 2.15) no later than the
fifth Business Day following the receipt of such Return of Capital (such
prepayments to be applied as set forth in Section 2.09(b)).

Notwithstanding the foregoing, (I) Net Cash Proceeds and Return of Capital
required to be applied to the prepayment of the Loans pursuant to this Section
2.10(d) shall (A) be applied in accordance with the Guarantee and Security
Agreement and (B) exclude the amount necessary for the Borrower to make all
required distributions (which shall be no less than the amount estimated in good
faith by Borrower under Section 6.05(b) herein) to maintain the status of a RIC
under the Code and a “business development company” under the Investment Company
Act for so long as the Borrower retains such status and (II) if the Loans to be
prepaid pursuant to this Section 2.10(d) are Eurocurrency Loans, the Borrower
may defer such prepayment until the last day of the Interest Period applicable
to such Loans, so long as the Borrower deposits an amount equal to such Net Cash
Proceeds, no later than the fifth Business Day following the receipt of such Net
Cash Proceeds, into a segregated collateral account in the name and under the
dominion and control of the Administrative Agent, pending application of such
amount to the prepayment of the Loans on the last day of such Interest Period;
provided, further, that the Administrative Agent may direct the application of
such deposits as set forth in Section 2.09(b) at any time and if the
Administrative Agent does so, no amounts will be payable by the Borrower
pursuant to Section 2.15.

(e)Notices, Etc.  The Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan made by a Swingline Lender, such
Swingline Lender)

60Revolving Credit Agreement

--------------------------------------------------------------------------------

 

by telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case
of prepayment of a Eurocurrency Borrowing denominated in Dollars (other than in
the case of a prepayment pursuant to Section 2.10(d)), not later than 11:00
a.m., Atlanta, Georgia time, three Business Days before the date of prepayment,
(ii) in the case of prepayment of a Eurocurrency Borrowing denominated in  a
Foreign Currency (other than in the case of a prepayment pursuant to Section
2.10(d)), not later than 11:00 a.m., London time, four Business Days before the
date of prepayment, (iii) in the case of prepayment of a Syndicated ABR
Borrowing (other than in the case of a prepayment pursuant to Section 2.10(d)),
not later than 11:00 a.m., Atlanta, Georgia time, on the date of prepayment,
(iv) in the case of prepayment of a Swingline Loan, not later than 11:00 a.m.,
Atlanta, Georgia time, on the date of prepayment, or (v) in the case of any
prepayment pursuant to Section 2.10(d), not later than 11:00 a.m., Atlanta,
Georgia time, one Business Day before the date of prepayment.  Each such notice
shall be irrevocable and shall specify the prepayment date, the principal amount
of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment; provided that, if (i) a notice of prepayment is given in connection
with a conditional notice of termination of the Commitments of a Class as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08 and (ii)
any notice given in connection with Section 2.10(d) may be conditioned on the
consummation of the applicable transaction contemplated by such Section and the
receipt by the Borrower or any such Subsidiary (other than a Financing
Subsidiary) of Net Cash Proceeds.  Promptly following receipt of any such notice
relating to a Syndicated Borrowing, the Administrative Agent shall advise the
affected Lenders of the contents thereof.  Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.02 or in the case of a
Swingline Loan, as provided in Section 2.04, except as necessary to apply fully
the required amount of a mandatory prepayment.  Each prepayment of a Syndicated
Borrowing of a Class shall be applied ratably to the Loans of such Class
included in the prepaid Borrowing.  Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.12 and shall be made in the manner
specified in Section 2.09(b).

SECTION 2.11.  Fees.

(a)Commitment Fee.  The Borrower agrees to pay to the Administrative Agent for
account of each Lender a commitment fee, which shall accrue at a rate per annum
equal to 0.375% on the average daily unused amount of the Dollar Commitment and
Multicurrency Commitment, as applicable, of such Lender during the period from
and including the Effective Date to but excluding the earlier of the date such
commitment terminates and the Commitment Termination Date.  Accrued commitment
fees shall be payable within one Business Day after each Quarterly Date and on
the earlier of the date the Commitments of the respective Class terminate and
the Commitment Termination Date, commencing on the first such date to occur
after the Effective Date.  All commitment fees shall be computed on the basis of
a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  For purposes of computing
commitment fees, (i) the daily unused amount of the applicable Commitment shall
be determined as of the end of each day and (ii) the Commitment of any Class of
a Lender shall be deemed to be used to the extent of the outstanding Syndicated
Loans and LC Exposure of such Class of such Lender (and the Swingline Exposure
of such Class of such Lender shall be disregarded for such purpose).

61Revolving Credit Agreement

--------------------------------------------------------------------------------

 

(b)Letter of Credit Fees.  The Borrower agrees to pay (i) to the Administrative
Agent for account of each Lender a participation fee with respect to its
participations in Letters of Credit of each Class, which shall accrue at a rate
per annum equal to the Applicable Margin applicable to interest on Eurocurrency
Loans on the average daily amount of such Lender’s LC Exposure of such Class
(excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment of such Class
terminates and the date on which such Lender ceases to have any LC Exposure of
such Class, and (ii) to each Issuing Bank a fronting fee, which shall accrue at
the rate of 0.25% per annum on the average daily amount of such Issuing Bank’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as each Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder.  Participation fees
and fronting fees accrued through and including each Quarterly Date shall be
payable on the third Business Day following such Quarterly Date, commencing on
the first such date to occur after the Effective Date; provided that all such
fees with respect to the Letters of Credit shall be payable on the Termination
Date and the Borrower shall pay any such fees that have accrued and that are
unpaid on the Termination Date and, in the event any Letters of Credit shall be
outstanding that have expiration dates after the Termination Date, the Borrower
shall prepay on the Termination Date the full amount of the participation and
fronting fees that will accrue on such Letters of Credit subsequent to the
Termination Date through but not including the date such outstanding Letters of
Credit are scheduled to expire (and, in that connection, the Lenders agree not
later than the date two Business Days after the date upon which the last such
Letter of Credit shall expire or be terminated to rebate to the Borrower the
excess, if any, of the aggregate participation and fronting fees that have been
prepaid by the Borrower over the sum of the amount of such fees that ultimately
accrue through the date of such expiration or termination and the aggregate
amount of all other unpaid obligations hereunder at such time).  Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within 10
days after demand.  All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(c)Administrative Agent Fees.  The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

(d)Payment of Fees.  All fees payable hereunder shall be paid on the dates due,
in Dollars (or, at the election of the Borrower with respect to any fees payable
to an Issuing Bank on account of Letters of Credit issued by such Issuing Bank
in any Foreign Currency, in such Foreign Currency) and immediately available
funds, to the Administrative Agent (or to the applicable Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders entitled thereto.  Fees paid shall not be
refundable under any circumstances absent obvious error.

62Revolving Credit Agreement

--------------------------------------------------------------------------------

 

SECTION 2.12.  Interest.

(a)ABR Loans.  The Loans constituting each ABR Borrowing (including each
Swingline Loan) shall bear interest at a rate per annum equal to the Alternate
Base Rate plus the Applicable Margin.

(b)Eurocurrency Loans.  The Loans constituting each Eurocurrency Borrowing shall
bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
related Interest Period for such Borrowing plus the Applicable Margin.

(c)Default Interest.  Notwithstanding the foregoing, if any Event of Default has
occurred and is continuing and the Required Lenders have elected to increase
pricing, the interest rates applicable to Loans and any fee or other amount
payable by the Borrower hereunder shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of principal of any Loan,
2% plus the rate otherwise applicable to such Loan as provided above, (ii) in
the case of any Letter of Credit, 2% plus the fee otherwise applicable to such
Letter of Credit as provided in Section 2.11(b)(i), or (iii) in the case of any
fee or other amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.

(d)Payment of Interest.  Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan in the Currency in which
such Loan is denominated and, in the case of Syndicated Loans, upon the
Termination Date; provided that (i) interest accrued pursuant to paragraph (c)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of a Syndicated ABR Loan
prior to the Final Maturity Date), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurocurrency Borrowing
denominated in Dollars prior to the end of the Interest Period therefor, accrued
interest on such Borrowing shall be payable on the effective date of such
conversion.

(e)Computation.  All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed (i) by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate and
(ii) on Multicurrency Loans denominated in Pounds Sterling or Canadian Dollars
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent
and such determination shall be conclusive absent manifest error.

SECTION 2.13.  Inability to Determine Interest Rates.  (a) If prior to the
commencement of any Interest Period for any Eurocurrency Borrowing of a Class
(the Currency of such Borrowing herein called the “Affected Currency”):

(i)the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower absent manifest error) that, by reason
of circumstances affecting the relevant interbank market, adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for the
Affected Currency (including,

63Revolving Credit Agreement

--------------------------------------------------------------------------------

 

without limitation, because the Screen Rate is not available or published on a
current basis) for such Interest Period; or

(ii)the Administrative Agent shall have received notice from the Required
Lenders of such Class of Commitments that the Adjusted LIBO Rate for the
Affected Currency for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their respective Loans
included in such Borrowing for such Interest Period;

then the Administrative Agent shall give written notice thereof (or telephonic
notice, promptly confirmed in writing) to the Borrower and the affected Lenders
as promptly as practicable thereafter.  Until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Syndicated Borrowing to, or the continuation of any Syndicated
Borrowing as, a Eurocurrency Borrowing denominated in the Affected Currency
shall be ineffective and, if the Affected Currency is Dollars, such Syndicated
Borrowing (unless prepaid) shall be continued as, or converted to, a Syndicated
ABR Borrowing, (ii) if the Affected Currency is Dollars and any Borrowing
Request requests a Eurocurrency Borrowing denominated in Dollars, such Borrowing
shall be made as a Syndicated ABR Borrowing and (iii) if the Affected Currency
is a Foreign Currency, then either, at the Borrower’s election, (A) any
Borrowing Request that requests a Eurocurrency Borrowing denominated in the
Affected Currency shall be ineffective, or (B) the LIBO Rate for such
Eurocurrency Borrowing shall be a rate quoted as being representative of the
cost to each Lender to fund its pro rata share of such Eurocurrency Borrowing
(from whatever source and using whatever representative methodologies as such
Lender may select in its reasonable discretion), which each Lender shall provide
to the Administrative Agent, and the Administrative Agent shall provide to the
Borrower, within five (5) Business Days of the Borrower’s request to the
Administrative Agent therefor; provided that any rate provided under this clause
(B) shall expire, to the extent the Borrower has not elected to use such rate,
on the date that is five (5) Business Days after the delivery by the
Administrative Agent thereof.

SECTION 2.14.  Increased Costs.

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank; or

(ii)impose on any Administrative Agent, any Lender or any Issuing Bank or the
London interbank market any other condition, cost or expense (other than (A)
Indemnified  Taxes, (B) Other Taxes, (C) Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes  and (D) Other Connection Taxes that are
imposed on or measured by net income  (however denominated) or that are
franchise Taxes or branch profits Taxes) affecting this Agreement or
Eurocurrency Loans made by such Lender or any Letter of Credit or participation
therein;

64Revolving Credit Agreement

--------------------------------------------------------------------------------

 

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making, converting to, continuing or maintaining any Eurocurrency
Loan (or of maintaining its obligation to make any such Loan) or to increase the
cost to such Lender or such Issuing Bank of participating in, issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by such Lender or such Issuing Bank hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to such Lender or such
Issuing Bank, as the case may be, in Dollars, such additional amount or amounts
as will compensate such Lender or such Issuing Bank, as the case may be, for
such additional costs incurred or reduction suffered.

(b)Capital and Liquidity Requirements.  If any Lender or any Issuing Bank
determines that any Change in Law regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
such Issuing Bank’s capital or on the capital of such Lender’s or such Issuing
Bank’s holding company, if any, as a consequence of this Agreement or the Loans
made by, or participations in Swingline Loans and Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity requirements), by an amount deemed to be material
by such Lender or such Issuing Bank, then from time to time the Borrower will
pay to such Lender or such Issuing Bank, as the case may be, in Dollars, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

(c)Certificates from Lenders.  A certificate of a Lender or an Issuing Bank
setting forth in reasonable detail the basis for and the calculation of the
amount or amounts, in Dollars, necessary to compensate such Lender or such
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be promptly delivered to the Borrower
and shall be conclusive absent manifest error.  The Borrower shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than six months prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Bank’s intention to claim compensation therefor; provided, further,
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.15.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of the occurrence of any Commitment
Increase Date or an Event of Default), (b) the conversion of any Eurocurrency
Loan

65Revolving Credit Agreement

--------------------------------------------------------------------------------

 

other than on the last day of an Interest Period therefor, (c) the failure to
borrow, convert, continue or prepay any Syndicated Loan on the date specified in
any notice delivered pursuant hereto (including, in connection with any
Commitment Increase Date, and regardless of whether such notice is permitted to
be revocable under Section 2.10(e) and is revoked in accordance herewith), or
(d) the assignment as a result of a request by the Borrower pursuant to
Section 2.18(b) of any Eurocurrency Loan other than on the last day of an
Interest Period therefor, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and reasonable expense attributable to such event
(excluding loss of anticipated profits).  In the case of a Eurocurrency Loan,
the loss to any Lender attributable to any such event shall be deemed to include
an amount determined by such Lender to be equal to the excess, if any, of:

(i)the amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan denominated in the Currency of such Loan for the
period from the date of such payment, conversion, failure or assignment to the
last day of the then current Interest Period for such Loan (or, in the case of a
failure to borrow, convert or continue, the duration of the Interest Period that
would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted LIBO Rate for
such Currency for such Interest Period, over

(ii)the amount of interest that such Lender would earn on such principal amount
for such period if such Lender were to invest such principal amount for such
period at the interest rate that would be bid by such Lender (or an affiliate of
such Lender) for deposits denominated in such Currency from other banks in the
Eurocurrency market at the commencement of such period.

Payment under this Section shall be made upon request of a Lender delivered not
later than five Business Days following the payment, conversion, or failure to
borrow, convert, continue or prepay that gives rise to a claim under this
Section accompanied by a certificate of such Lender setting forth in reasonable
detail the basis for and the calculation of the amount or amounts that such
Lender is entitled to receive pursuant to this Section, which certificate shall
be conclusive absent manifest error.  The Borrower shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.

SECTION 2.16.  Taxes.

(a)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Taxes, except as required
by applicable law; provided that if the Borrower shall be required to deduct any
Taxes from such payments, then (i) if such Taxes are Indemnified Taxes, the sum
payable by the Borrower shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, applicable Lender or applicable
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower or the
Administrative Agent, as applicable, shall make such

66Revolving Credit Agreement

--------------------------------------------------------------------------------

 

deductions and (iii) the Borrower or the Administrative Agent, as applicable,
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b)Payment of Other Taxes by the Borrower.  In addition, the Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law or at the option of the Administrative Agent timely reimburse it
for the payment of any Other Taxes.

(c)Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Bank for and, within 10
Business Days after written demand therefor, pay the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent, such Lender or such Issuing Bank, as
the case may be, or required to be withheld or deducted from a payment to such
Administrative Agent, such Lender or such Issuing Bank, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority, except to the extent
that any such Indemnified Taxes or Other Taxes arise as the result of the fraud,
gross negligence or willful misconduct of the Administrative Agent, such Lender
or such Issuing Bank.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent) or an Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.

(d)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 Business Days after written demand therefor, for
(i) any Indemnified Taxes or Other Taxes attributable to such Lender (but only
to the extent that the Borrower has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.04(f) relating to the maintenance of a
Participant Register, and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e)Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(f)Tax Documentation.  (i) Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is located, or any treaty to which such jurisdiction is a party,
with respect to payments under this

67Revolving Credit Agreement

--------------------------------------------------------------------------------

 

Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.  In addition, any Lender, if requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.16(f)(ii)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii)Without limiting the generality of the foregoing:

(A)any Lender that is a United States Person shall deliver to the Borrower and
the Administrative Agent (and such additional copies as shall be reasonably
requested by the recipient) on or prior to the date on which such Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), duly completed
and executed copies of Internal Revenue Service Form W-9 or any successor form
certifying that such Lender is exempt from U.S. federal backup withholding tax;
and

(B)each Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

 

(w)

duly completed and executed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E or any successor form claiming eligibility for benefits of an income
tax treaty to which the United States is a party,

 

(x)

duly completed copies of Internal Revenue Service Form W-8ECI or any successor
form certifying that the income receivable pursuant to this Agreement is
effectively connected with the conduct of a trade or business in the United
States,

 

(y)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (1) a certificate to the
effect that such Foreign Lender is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B)

68Revolving Credit Agreement

--------------------------------------------------------------------------------

 

 

of the Code, or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (2) duly completed and executed copies of
Internal Revenue Service Form W-8BEN or W-8BEN-E (or any successor
form) certifying that the Foreign Lender is not a United States Person, or

 

(z)

any other form including Internal Revenue Service Form W-8IMY as applicable
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax duly completed together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower to determine the withholding or deduction required to be made.

(iii)In addition, each Lender shall deliver such forms promptly upon the
obsolescence, expiration or invalidity of any form previously delivered by such
Lender; provided it is legally able to do so at the time.  Each Lender shall
promptly notify the Borrower and the Administrative Agent at any time the chief
tax officer of such Lender becomes aware that it no longer satisfies the legal
requirements to provide any previously delivered form or certificate to the
Borrower (or any other form of certification adopted by the U.S. or other taxing
authorities for such purpose).

(g)Documentation Required by FATCA.  If a payment made to a Lender under this
Agreement would be subject to Tax imposed by FATCA if such Lender were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such document prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their respective obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  

(h)Treatment of Certain Refunds.  If the Administrative Agent, any Lender or an
Issuing Bank determines, in its sole discretion, exercised in good faith, that
it has received a refund or credit (in lieu of such refund) of any Taxes or
Other Taxes as to which it has been indemnified by the Borrower or with respect
to which the Borrower has paid additional amounts pursuant to this Section, it
shall pay to the Borrower an amount equal to such refund or credit (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund or credit), net of all reasonable out-of-pocket expenses of the
Administrative Agent, any Lender or an Issuing Bank, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Administrative Agent, any Lender or an Issuing Bank, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, any Lender or an Issuing Bank in the event the
Administrative Agent, any Lender or an Issuing Bank is required to repay such
refund or credit to such Governmental Authority.  Notwithstanding anything to
the contrary in this clause (h), in no

69Revolving Credit Agreement

--------------------------------------------------------------------------------

 

event will the Administrative Agent, any Lender or an Issuing Bank be required
to pay any amount to Borrower pursuant to this clause (h), the payment of which
would place such Person in a less favorable net after-Tax position than such
Person would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund or
credit had never been paid.  This subsection shall not be construed to require
the Administrative Agent, any Lender or an Issuing Bank to make available its
tax returns or its books or records (or any other information relating to its
taxes that it deems confidential) to the Borrower or any other Person.

SECTION 2.17.  Payments Generally; Pro Rata Treatment: Sharing of Set-offs.

(a)Payments by the Borrower.  The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or under Section 2.14, 2.15 or 2.16, or otherwise) or under
any other Loan Document (except to the extent otherwise provided therein) prior
to 2:00 p.m., Atlanta, Georgia time, on the date when due, in immediately
available funds, without set-off or counterclaim.  Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent at the Administrative Agent’s Account, except as otherwise
expressly provided in the relevant Loan Document and except payments to be made
directly to any Issuing Bank or any Swingline Lender as expressly provided
herein and payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03, which shall
be made directly to the Persons entitled thereto.  The Administrative Agent
shall distribute any such payments received by it for account of any other
Person to the appropriate recipient promptly following receipt thereof.  If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.

All amounts owing under this Agreement  (including commitment fees, payments
required under Section 2.14, and payments required under Section 2.15 relating
to any Loan denominated in Dollars, but not including principal of and interest
on any Loan denominated in any Foreign Currency or payments relating to any such
Loan required under Section 2.15, which are payable in such Foreign Currency) or
under any other Loan Document (except to the extent otherwise provided
therein) are payable in Dollars.  Notwithstanding the foregoing, if the Borrower
shall fail to pay any principal of any Loan when due (whether at stated
maturity, by acceleration, by mandatory prepayment or otherwise), the unpaid
portion of such Loan shall, if such Loan is not denominated in Dollars,
automatically be redenominated in Dollars on the due date thereof (or, if such
due date is a day other than the last day of the Interest Period therefor, on
the last day of such Interest Period) in an amount equal to the Dollar
Equivalent thereof on the date of such redenomination and such principal shall
be payable on demand; and if the Borrower shall fail to pay any interest on any
Loan that is not denominated in Dollars, such interest shall automatically be
redenominated in Dollars on the due date therefor (or, if such due date is a day
other than the last day of the Interest Period therefor, on the last day of such
Interest Period) in an amount equal

70Revolving Credit Agreement

--------------------------------------------------------------------------------

 

to the Dollar Equivalent thereof on the date of such redenomination and such
interest shall be payable on demand.

Notwithstanding the foregoing provisions of this Section, if, after the making
of any Borrowing in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Borrowing was made (the “Original
Currency”) no longer exists or the Borrower is not able to make payment to the
Administrative Agent for the account of the Lenders in such Original Currency,
then all payments to be made by the Borrower hereunder in such currency shall
instead be made when due in Dollars in an amount equal to the Dollar Equivalent
(as of the date of repayment) of such payment due, it being the intention of the
parties hereto that the Borrower takes all risks of the imposition of any such
currency control or exchange regulations.

(b)Application of Insufficient Payments.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees of a Class then
due hereunder, such funds shall be applied (i) first, to pay interest and fees
of such Class then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees of such Class then due to such
parties, and (ii) second, to pay principal and unreimbursed LC Disbursements of
such Class then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements of
such Class then due to such parties.

(c)Pro Rata Treatment.  Except to the extent otherwise provided herein: (i) 
each Syndicated Borrowing of a Class shall be made from the Lenders of such
Class, each payment of commitment fee under Section 2.11 shall be made for
account of the Lenders of the applicable Class, and each termination or
reduction of the amount of the Commitments of a Class under Section 2.08 shall
be applied to the respective Commitments of the Lenders of such Class, pro rata
according to the amounts of their respective Commitments of such Class;
(ii) each Syndicated Borrowing of a Class shall be allocated pro rata among the
Lenders of such Class according to the amounts of their respective Commitments
of such Class (in the case of the making of Syndicated Loans) or their
respective Loans of such Class that are to be included in such Borrowing (in the
case of conversions and continuations of Loans); (iii) each payment or
prepayment of principal of Syndicated Loans of a Class by the Borrower shall be
made for account of the Lenders of such Class pro rata in accordance with the
respective unpaid principal amounts of the Syndicated Loans of such Class held
by them; and (iv) each payment of interest on Syndicated Loans of a Class by the
Borrower shall be made for account of the Lenders of such Class pro rata in
accordance with the amounts of interest on such Loans of such Class then due and
payable to the respective Lenders.

(d)Sharing of Payments by Lenders.  If any Lender of any Class shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Syndicated Loans, or
participations in LC Disbursements or Swingline Loans, of such Class resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Syndicated Loans, and participations in LC Disbursements and Swingline
Loans, and accrued interest thereon of such Class then due than the proportion
received by any other Lender of such Class, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Syndicated Loans, and participations in LC

71Revolving Credit Agreement

--------------------------------------------------------------------------------

 

Disbursements and Swingline Loans, of other Lenders of such Class to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders of such Class ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Syndicated Loans, and
participations in LC Disbursements and Swingline Loans, of such Class; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply).  The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(e)Presumptions of Payment.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for account of the Lenders or the Issuing Banks hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Banks, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent at the Federal Funds Effective Rate.

(f)Certain Deductions by the Administrative Agent.  If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.04(c), 2.05(e),
2.06(a) or (b) or 2.17(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.

SECTION 2.18.  Mitigation Obligations; Replacement of Lenders.

(a)Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.14, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.16, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any cost or expense not required to be reimbursed by the
Borrower and would not otherwise be disadvantageous to such Lender.  The

72Revolving Credit Agreement

--------------------------------------------------------------------------------

 

Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.16, or if any Lender becomes a Defaulting Lender or is a
Non-Consenting Lender (as provided in Section 9.02(d)), then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Commitment is being assigned, each Issuing Bank and each Swingline Lender),
which consent shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

SECTION 2.19.  Defaulting Lenders.

(a)Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 9.08 shall be applied at such time or times as may be
determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Bank or any Swingline Lender hereunder; third,
to Cash Collateralize each Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in the manner described in Section 2.09(a); fourth, as
Borrower may request (so long as no Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by Administrative Agent;
fifth, if so determined by Administrative Agent and Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize each Issuing Bank’s future Fronting
Exposure with respect to

73Revolving Credit Agreement

--------------------------------------------------------------------------------

 

such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in the manner described in Section 2.09(a); sixth, to the
payment of any amounts owing to the Lenders, Issuing Banks or Swingline Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, any Issuing Bank or any Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or reimbursement obligations in respect of any LC
Disbursement for which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied and waived, such payment shall be applied solely to pay the Loans of,
and reimbursement obligations in respect of any LC Disbursement that is owed to,
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or reimbursement obligations in respect of any LC
Disbursement that is owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans are held by the Lenders pro rata in accordance with the applicable
Commitments without giving effect to Section 2.19(a)(iii). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.19(a)(i) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(ii)Certain Fees.

(A)No Defaulting Lender shall be entitled to receive any fee pursuant to
Sections 2.11(a) and (b) for any period during which that Lender is a Defaulting
Lender (and Borrower shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender); provided
that such Defaulting Lender shall be entitled to receive fees pursuant to
Section 2.11(b) for any period during which that Lender is a Defaulting Lender
only to extent allocable to its Applicable Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
2.19(d).

(B)With respect to any Section 2.11(b) fees not required to be paid to any
Defaulting Lender pursuant to clause (A) above, Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit or Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iii) below, (y) pay to each Issuing
Bank the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such Issuing Bank’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

74Revolving Credit Agreement

--------------------------------------------------------------------------------

 

(iii)Reallocation of Participations to Reduce Fronting Exposure.  All or any
part of such Defaulting Lender’s participation in Letters of Credit and
Swingline Loans shall be reallocated (effective no later than one Business Day
after the Administrative Agent has actual knowledge that such Lender has become
a Defaulting Lender) among the Non-Defaulting Lenders in accordance with their
respective Applicable Dollar Percentages and Applicable Multicurrency
Percentages, as the case may be (in each case calculated without regard to such
Defaulting Lender’s Commitment), but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless Borrower shall have otherwise notified Administrative Agent at such time,
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. Subject to Section 9.15, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(iv)Cash Collateral; Repayment of Swingline Loans.  If the reallocation
described in clause (iii) above cannot, or can only partially, be effected, the
Borrower shall not later than two Business Days after demand by the
Administrative Agent (at the direction of any Issuing Bank and/or any Swingline
Lender), without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lenders’ Swingline Exposure (which exposure shall be deemed equal to the
applicable Defaulting Lender’s Applicable Percentage of the total outstanding
Swingline Exposure (other than Swingline Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof)) and (y) second, Cash
Collateralize each Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in Section 2.19(d) or (z) make other arrangements
reasonably satisfactory to the Administrative Agent, the Issuing Banks and the
Swingline Lenders in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender.

(b)Defaulting Lender Cure.  If the Borrower, the Administrative Agent, the
Swingline Lenders and the Issuing Banks agree in writing that a Lender is no
longer a Defaulting Lender, Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that such former Defaulting Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as Administrative Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Swingline Loans to be held pro rata by the Lenders in accordance
with the applicable Commitments (without giving effect to Section 2.19(a)(iii)),
and if Cash Collateral has been posted with respect to such Defaulting Lender,
the Administrative Agent will promptly return or release such Cash Collateral to
the Borrower, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender

75Revolving Credit Agreement

--------------------------------------------------------------------------------

 

to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.

(c)New Swingline Loans/Letters of Credit.  So long as any Lender is a Defaulting
Lender, (i) no Swingline Lender shall be required to fund any Swingline Loans
unless it is satisfied that the participations therein will be fully allocated
among Non-Defaulting Lenders in a manner consistent with clause (a)(iii) above
and the Defaulting Lender shall not participate therein and (ii) no Issuing Bank
shall be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that the participations in any existing Letters of Credit
as well as the new, extended, renewed or increased Letter of Credit has been or
will be fully allocated among the Non-Defaulting Lenders in a manner consistent
with clause (a)(iii) above and such Defaulting Lender shall not participate
therein except to the extent such Defaulting Lender’s participation has been or
will be fully Cash Collateralized in accordance with Section 2.19(d).

(d)Cash Collateral.  At any time that there shall exist a Defaulting Lender,
promptly following the written request of Administrative Agent or any Issuing
Bank (with a copy to Administrative Agent) Borrower shall Cash Collateralize
each Issuing Bank’s Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to Section 2.19(a)(iii) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount.

(i)Grant of Security Interest.  Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) Administrative Agent, for the benefit of the Issuing Banks, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of Letters of Credit, to be applied pursuant to clause
(ii) below. If at any time Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than Administrative Agent
and the Issuing Banks as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, Borrower will, promptly
upon demand by Administrative Agent, pay or provide to Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting
Lender).  All Cash Collateral (other than credit support not constituting funds
subject to deposit) shall be maintained in blocked, non-interest bearing deposit
accounts at Truist. Borrower shall pay on demand therefor from time to time all
reasonable and customary account opening, activity and other administrative fees
and charges in connection with the maintenance and disbursement of Cash
Collateral.

(ii)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.19 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

76Revolving Credit Agreement

--------------------------------------------------------------------------------

 

(iii)Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce Issuing Bank’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 2.19 following
(i) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender) or (ii) the
determination by Administrative Agent and the Issuing Banks that there exists
excess Cash Collateral; provided that, subject to the other provisions of this
Section 2.19, the Person providing Cash Collateral and each Issuing Bank may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure; provided, further, that to the extent that such Cash Collateral was
provided by Borrower, such Cash Collateral shall remain subject to the security
interest granted pursuant to the Loan Documents.

SECTION 2.20. Effect of Benchmark Transition Event.

(a)Benchmark Replacement.  Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace the LIBO Rate with a Benchmark
Replacement.  Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders.  Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment.  No replacement of the LIBO Rate with a Benchmark
Replacement pursuant to this Section 2.20 will occur prior to the applicable
Benchmark Transition Start Date.

(b)Benchmark Replacement Conforming Changes.  In connection with the
implementation of a Benchmark Replacement, the Administrative Agent (after
consulting with the Borrower) will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

(c)Notices; Standards for Decisions and Determinations. The Administrative Agent
will promptly notify the Borrower and the Lenders of (i) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period.  Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
2.20, including any determination with respect to a tenor, rate or adjustment or
of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 2.20.

77Revolving Credit Agreement

--------------------------------------------------------------------------------

 

(d)Benchmark Unavailability Period.  Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Eurocurrency Borrowing of, conversion to or continuation of
Eurocurrency Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, (i) in the case of a request for a
Dollar Borrowing, the Borrower will be deemed to have converted such request
into a request for a Borrowing of or conversion to an ABR Loan, and (ii) in the
case of a request for a Eurocurrency Borrowing other than in Dollars, the LIBO
Rate for such Eurocurrency Borrowing shall be a rate quoted as being
representative of the cost to each Lender to fund its pro rata share of such
Eurocurrency Borrowing (from whatever source and using whatever representative
methodologies as such Lender may select in its reasonable discretion), which
each Lender shall provide to the Administrative Agent, and the Administrative
Agent shall provide to the Borrower, within five (5) Business Days of the
Borrower’s request to the Administrative Agent therefor.  During any Benchmark
Unavailability Period, the component of the Alternate Base Rate based upon the
LIBO Rate will not be used in any determination of the Alternate Base Rate.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

SECTION 3.01.  Organization; Powers.  Each of the Borrower and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required of the
Borrower or such Subsidiary, as applicable.

SECTION 3.02.  Authorization; Enforceability.  The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary shareholder action.  This Agreement
has been duly executed and delivered by the Borrower and constitutes, and each
of the other Loan Documents when executed and delivered by each Obligor party
thereto will constitute, a legal, valid and binding obligation of such Obligor,
enforceable in accordance with its terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for (i) such as have been or
will be obtained or made and are in full force and effect and (ii) filings and

78Revolving Credit Agreement

--------------------------------------------------------------------------------

 

recordings in respect of the Liens created pursuant to this Agreement or the
Security Documents, (b) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default in any material respect under any indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or assets,
or give rise to a right thereunder to require any payment to be made by any such
Person, and (d) except for the Liens created pursuant to this Agreement or the
Security Documents, will not result in the creation or imposition of any Lien on
any asset of the Borrower or any of its Subsidiaries.

SECTION 3.04.  Financial Condition; No Material Adverse Change.

(a)Financial Statements.  The Borrower has heretofore delivered to the Lenders
the consolidated balance sheet and statement of operations, changes in net
assets and cash flows of the Borrower and its Subsidiaries as of and for the
nine month period ending September 30, 2018, certified by a Financial Officer of
the Borrower.  Such financial statements present fairly, in all material
respects, the consolidated financial position and results of operations and cash
flows of the Borrower and its Subsidiaries as of such date and for such period
in accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes.

(b)No Material Adverse Change.  Since the date of the most recent Applicable
Financial Statements, there has not been any event, development or circumstance
(herein, a “Material Adverse Change”) that has had or could reasonably be
expected to have a material adverse effect on (i) the business, Portfolio
Investments and other assets, liabilities or financial condition of the Borrower
and its Subsidiaries (other than any Financing Subsidiary) taken as a whole
(excluding in any case a decline in the net asset value of the Borrower or a
change in general market conditions or values of the Borrower’s Portfolio
Investments), or (ii) the validity or enforceability of any of the Loan
Documents or the rights or remedies of the Administrative Agent and the Lenders
thereunder.

SECTION 3.05.  Litigation.  There are no actions, suits, investigations or
proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.

SECTION 3.06.  Compliance with Laws and Agreements.  Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  Neither the Borrower nor any
of its Subsidiaries is subject to any contract or other arrangement, the
performance of

79Revolving Credit Agreement

--------------------------------------------------------------------------------

 

which by the Borrower or its Subsidiaries could reasonably be expected to result
in a Material Adverse Effect.

SECTION 3.07.  Taxes.  Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all material Tax returns and reports required to
have been filed and has paid or caused to be paid all material Taxes required to
have been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Person has set aside on its books
adequate reserves being maintained in accordance with GAAP or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.08.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.09.  Disclosure.  As of the Effective Date, the Borrower has disclosed
to the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  As of the Effective Date, none of the
reports, financial statements, certificates or other written information (other
than projected financial information, other forward looking information relating
to third parties and information of a general economic or general industry
nature) furnished by or on behalf of the Borrower to the Administrative Agent in
connection with the negotiation of this Agreement and the other Loan Documents
or delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) when taken as a whole (and after giving effect to all
updates, modifications and supplements) contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

SECTION 3.10.  Investment Company Act; Margin Regulations.

(a)Status as Business Development Company.  The Borrower has elected to be
regulated as a “business development company” within the meaning of the
Investment Company Act and qualifies as a RIC.

(b)Compliance with Investment Company Act.  The business and other activities of
the Borrower and its Subsidiaries, including the making of the Loans hereunder,
the application of the proceeds and repayment thereof by the Borrower and the
consummation of the Transactions contemplated by the Loan Documents do not
result in a violation or breach in any material respect of the provisions of the
Investment Company Act or any rules, regulations or orders issued by the
Securities and Exchange Commission thereunder, in each case that are applicable
to the Borrower and its Subsidiaries.

80Revolving Credit Agreement

--------------------------------------------------------------------------------

 

(c)Investment Policies.  The Borrower is in compliance in all respects with the
Investment Policies (after giving effect to any Permitted Policy Amendments),
except to the extent that the failure to so comply could not reasonably be
expected to have a Material Adverse Effect.

(d)Use of Credit.  Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of any extension of credit
hereunder will be used to buy or carry any Margin Stock.

SECTION 3.11.  Material Agreements and Liens.

(a)Material Agreements.  Part A of Schedule 3.11 is a complete and correct list,
as of the Effective Date, of each credit agreement, loan agreement, indenture,
purchase agreement, guarantee, letter of credit or other arrangement providing
for or otherwise relating to any Indebtedness or any extension of credit (or
commitment for any extension of credit) to, or guarantee by, the Borrower or any
of its Subsidiaries outstanding as of the Effective Date, and the aggregate
principal or face amount outstanding or that is, or may become, outstanding
under each such arrangement is correctly described in Part A of Schedule 3.11.

(b)Liens.  Part B of Schedule 3.11 is a complete and correct list, as of the
Effective Date, of each Lien securing Indebtedness of any Person outstanding on
the Effective Date covering any property of the Borrower or any of the
Subsidiary Guarantors, and the aggregate Indebtedness secured (or that may be
secured) by each such Lien and the property covered by each such Lien is
correctly described in Part B of Schedule 3.11.

SECTION 3.12.  Subsidiaries and Investments.

(a)Subsidiaries.  Set forth on Schedule 3.12(a) is a complete and accurate list
of the Borrower’s Subsidiaries as of the Effective Date.

(b)Investments.  Set forth on Schedule 3.12(b) is a complete and correct list,
as of the Effective Date, of all Investments (other than Investments of the
types referred to in clauses (b), (c) and (d) of Section 6.04) held by the
Borrower or any of the Subsidiary Guarantors in any Person on the Effective Date
and, for each such Investment, (x) the identity of the Person or Persons holding
such Investment and (y) the nature of such Investment.  Except as disclosed in
Schedule 3.12(b), each of the Borrower and any of the Subsidiary Guarantors
owned, free and clear of all Liens (other than Liens created pursuant to this
Agreement or the Security Documents and Permitted Liens), all such Investments
as of such date.

SECTION 3.13.  Properties.

(a)Title Generally.  Each of the Borrower and the Subsidiary Guarantors has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

(b)Intellectual Property.  Each of the Borrower and its Subsidiaries (other than
any Financing Subsidiary) owns, or is licensed to use, all trademarks,
tradenames, copyrights,

81Revolving Credit Agreement

--------------------------------------------------------------------------------

 

patents and other intellectual property material to its business, and the use
thereof by the Borrower and its Subsidiaries (other than any Financing
Subsidiary) does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.14.  Affiliate Agreements.  As of the Effective Date, the Borrower has
heretofore delivered to the Administrative Agent true and complete copies of
each of the Affiliate Agreements (including and schedules and exhibits thereto,
and any amendments, supplements or waivers executed and delivered
thereunder).  As of the Effective Date, each of the Affiliate Agreements was in
full force and effect.

SECTION 3.15.  Sanctions.  

(a)None of the Borrower or any of its Subsidiaries nor, to the knowledge of the
Borrower, any of their respective directors, officers or authorized signors, (i)
is a person on the list of Specially Designated Nationals and Blocked Persons or
subject to, or the subject or target of, the limitations or prohibitions
(collectively “Sanctions”) under (A) any U.S. Department of Treasury’s Office of
Foreign Assets Control or U.S. Department of State regulation or executive order
or (B) any international economic sanction administered or enforced by the
United Nations Security Council, Her Majesty’s Treasury or the European Union or
(ii) is located, organized or resident in a Sanctioned Country.

(b)The Borrower has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and investment advisors with
Anti-Corruption Laws and applicable Sanctions in all material respects. The
Borrower, its Subsidiaries and to the knowledge of the Borrower, their
respective employees, officers, directors and agents (acting on their behalf),
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects.

SECTION 3.16.  Patriot Act.  Each of the Borrower and its Subsidiaries is in
compliance, to the extent applicable with (a) the Trading with the Enemy Act, as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any other
enabling legislation or executive order relating thereto, and (b) the Uniting
And Strengthening America By Providing Appropriate Tools Required To Intercept
And Obstruct Terrorism (USA Patriot Act of 2001).  No part of the proceeds of
the Loans will be used, directly or, to the knowledge of a Responsible Officer
of the Borrower, indirectly, for any payments to (i) any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, all in
violation by the Borrower or its Subsidiaries of the United States Foreign
Corrupt Practices Act of 1977, as amended, or in material violation of US or UK
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions (collectively, the
“Anti-Corruption Laws”) or (ii) any Person for the purpose of financing the
activities of any Person, at the time of such financing (A) subject to, or

82Revolving Credit Agreement

--------------------------------------------------------------------------------

 

the subject of, any Sanctions or (B) located, organized or resident in a
Sanctioned Country, in each case as would result in a violation of Sanctions.

SECTION 3.17.  Collateral Documents.  The provisions of the Security Documents
are effective to create in favor of the Collateral Agent a legal, valid and
enforceable first priority Lien (subject to Liens permitted by Section 6.02) on
all right, title and interest of the Borrower and each Subsidiary Guarantor in
the Collateral described therein.  Except for filings completed on or prior to
the Effective Date or as contemplated hereby and by the Security Documents, no
filing or other action will be necessary to perfect such Liens.

SECTION 3.18. EEA Financial Institutions.  Neither the Borrower nor any
Subsidiary is an EEA Financial Institution.

ARTICLE IV

CONDITIONS

SECTION 4.01.  Effective Date.  The effectiveness of this Agreement and of the
obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder shall not become effective until completion of each
of the following conditions precedent (unless a condition shall have been waived
in accordance with Section 9.02):

(a)Documents.  Administrative Agent shall have received each of the following
documents, each of which shall be satisfactory to the Administrative Agent (and
to the extent specified below to each Lender) in form and substance:

(i)Executed Counterparts.  From each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement.

(ii)Opinion of Counsel to the Borrower.  A favorable written opinion (addressed
to the Administrative Agent and the Lenders and dated the Effective Date) of (A)
Cleary Gottlieb Steen & Hamilton LLP, New York counsel for the Borrower and the
Subsidiary Guarantors and (B) Eversheds Sutherland (US) LLP, Maryland counsel
for the Borrower and the Subsidiary Guarantors, in each case, in form and
substance reasonably acceptable to the Administrative Agent (and the Borrower
hereby instructs such counsel to deliver such opinion to the Lenders and the
Administrative Agent).

(iii)Corporate Documents.  Such documents and certificates as the Administrative
Agent or its counsel may reasonably request relating to the organization,
existence and good standing of the Borrower, the authorization of the
Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

83Revolving Credit Agreement

--------------------------------------------------------------------------------

 

(iv)Officer’s Certificate.  A certificate, dated the Effective Date and signed
by the President, the Chief Executive Officer, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
the lettered clauses of the first sentence of Section 4.02.

(v)Guarantee and Security Agreement.  The Guarantee and Security Agreement, duly
executed and delivered by each of the parties to the Guarantee and Security
Agreement.

(vi)Control Agreement.  A Collateral Account Control Agreement, duly executed
and delivered by the Borrower, the Administrative Agent and State Street Bank
and Trust Company.

(b)Liens.  The Administrative Agent shall have received results of a recent lien
search in each relevant jurisdiction with respect to the Borrower and the
Subsidiary Guarantors, confirming that each financing statement in respect of
the Liens in favor of the Collateral Agent created pursuant to the Security
Documents is otherwise prior to all other financing statements or other
interests reflected therein (other than any financing statement or interest in
respect of liens permitted under Section 6.02 or liens to be discharged on or
prior to the Effective Date pursuant to documentation satisfactory to the
Administrative Agent and revealing no liens on any of the assets of the Borrower
or the Subsidiary Guarantors except for liens permitted under Section 6.02 or
liens to be discharged on or prior to the Effective Date pursuant to
documentation satisfactory to the Administrative Agent).  All UCC financing
statements and similar documents required to be filed in order to create in
favor of the Administrative Agent, for the benefit of the Lenders, a first
priority perfected security interest in the Collateral (to the extent that such
a security interest may be perfected by a filing under the Uniform Commercial
Code) shall have been properly filed in each jurisdiction required (or
arrangements for such filings acceptable to the Administrative Agent shall have
been made).

(c)Consents.  The Borrower shall have obtained and delivered to the
Administrative Agent certified copies of all consents, approvals,
authorizations, registrations, or filings required to be made or obtained by the
Borrower and all Subsidiary Guarantors in connection with the Transactions and
any transaction being financed with the proceeds of the Loans, and such
consents, approvals, authorizations, registrations, filings and orders shall be
in full force and effect and all applicable waiting periods shall have expired
and no investigation or inquiry by any Governmental Authority regarding the
Transactions or any transaction being financed with the proceeds of the Loans
shall be ongoing.

(d)Fees and Expenses.  The Borrower shall have paid in full to the
Administrative Agent all fees and expenses related to the Loan Documents and the
Fee Letter owing on the Effective Date.

(e)Patriot Act.  The Administrative Agent and the Lenders shall have received,
sufficiently in advance of the Effective Date, all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act (Title III of Pub. L. 107‑56 (signed into law October 26, 2001)).

84Revolving Credit Agreement

--------------------------------------------------------------------------------

 

(f)Other Documents.  The Administrative Agent shall have received such other
documents as the Administrative Agent or any Lender may reasonably request in
form and substance reasonably satisfactory to the Administrative Agent.

SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make any
Loan, and of each Issuing Bank to issue, amend, renew or extend any Letter of
Credit, is additionally subject to the satisfaction of the following conditions:

(a)the representations and warranties of the Borrower set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects (or, in the case of any portion of any representations and
warranties already subject to a materiality qualifier, true and correct in all
respects) on and as of the date of such Loan or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, or, as to any such
representation or warranty that refers to a specific date, as of such specific
date;

(b)at the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing;

(c)either (i) the aggregate Covered Debt Amount (after giving effect to such
extension of credit) shall not exceed the Borrowing Base reflected on the
Borrowing Base Certificate most recently delivered to the Administrative Agent
or (ii) the Borrower shall have delivered an updated Borrowing Base Certificate
demonstrating that the Covered Debt Amount (after giving effect to such
extension of credit) shall not exceed the Borrowing Base after giving effect to
such extension of credit as well as any concurrent acquisitions of Portfolio
Investments or payment of outstanding Loans or Other Covered Indebtedness or any
other Indebtedness that is included in the Covered Debt Amount at such time; and

(d)solely in the case of the initial credit extension hereunder, the
Administrative Agent shall have received a Borrowing Base Certificate showing a
calculation of the Borrowing Base as of a date that is within 30 days of the
date of such credit extension.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in the preceding
sentence.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired, been terminated, Cash
Collateralized or backstopped and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01.  Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:

85Revolving Credit Agreement

--------------------------------------------------------------------------------

 

(a)within 90 days after the end of each fiscal year of the Borrower, the audited
consolidated balance sheet and statement of operations, changes in net assets
and cash flows of the Borrower and its Subsidiaries as of the end of and for
such year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of
recognized national standing to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied; provided that the
requirements set forth in this clause (a) may be fulfilled by providing to the
Administrative Agent and the Lenders the report of the Borrower to the SEC on
Form 10-K for the applicable fiscal year;

(b)within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, the consolidated balance sheet and statement
of operations, changes in net assets and cash flows of the Borrower and its
Subsidiaries as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for (or, in the case of the statements of assets and liabilities,
operations, changes in net assets and cash flows, as of the end of) the
corresponding period or periods of the previous fiscal year, all certified by a
Financial Officer of the Borrower as presenting fairly in all material respects
the financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes; provided that the requirements set forth in this clause (b) may be
fulfilled by providing to the Lenders the report of the Borrower to the SEC on
Form 10-Q for the applicable quarterly period;

(c)concurrently with any delivery of financial statements under clause (a) or
(b) of this Section, a certificate of a Financial Officer of the Borrower
(i) certifying that such statements are consistent with the financial statements
filed by the Borrower with the Securities and Exchange Commission, (ii)
certifying as to whether the Borrower has knowledge that a Default has occurred
during the applicable period and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (iii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.01, 6.02, 6.04 and 6.07 and (iv) stating whether any
change in GAAP as applied by (or in the application of GAAP by) the Borrower has
occurred since the Effective Date and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

(d)as soon as available and in any event not later than 20 days after the end of
each monthly accounting period (ending on the last day of each calendar
month) of the Borrower and its Subsidiaries, a Borrowing Base Certificate as at
the last day of such accounting period;

(e)promptly but no later than five Business Days after any Responsible Officer
of the Borrower shall at any time have knowledge that there is a Borrowing Base
Deficiency, a Borrowing Base Certificate as at the date such Responsible Officer
of the Borrower has knowledge of such Borrowing Base Deficiency indicating the
amount of the Borrowing Base Deficiency as at the date such Responsible Officer
of the Borrower obtained knowledge of such deficiency and the amount of the
Borrowing Base Deficiency as of the date not earlier than one Business Day prior
to the date the Borrowing Base Certificate is delivered pursuant to this
paragraph;

86Revolving Credit Agreement

--------------------------------------------------------------------------------

 

(f)promptly upon receipt thereof copies of all significant reports submitted by
the Borrower’s independent public accountants in connection with each annual,
interim or special audit or review of any type of the financial statements or
related internal control systems of the Borrower or any of its Subsidiaries
delivered by such accountants to the management or board of directors of the
Borrower;

(g)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Borrower or any
of the Subsidiary Guarantors with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, as the case may be; and

(h)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Borrower or any of
its Subsidiaries, or compliance with the terms of this Agreement and the other
Loan Documents, as the Administrative Agent or any Lender may reasonably
request, including such documents and information requested by the
Administrative Agent or any Lender that are reasonably required in order to
comply with “know-your-customer” and other anti-terrorism, anti-money laundering
and similar rules and regulations and related policies.

(i)Borrower and each Lender acknowledge that certain of the Lenders may be
Public Lenders and, if documents or notices required to be delivered pursuant to
this Section 5.01 or otherwise are being distributed through
IntraLinks/IntraAgency, SyndTrak or another relevant website or other
information platform (the “Platform”), any document or notice that Borrower has
indicated contains Non-Public Information shall not be posted by Administrative
Agent on that portion of the Platform designated for such Public Lenders.
Borrower agrees to clearly designate all information provided to Administrative
Agent by or on behalf of Borrower or any of its Subsidiaries which is suitable
to make available to Public Lenders. If Borrower has not indicated whether a
document or notice delivered pursuant to this Section 5.01 contains Non-Public
Information, the Administrative Agent reserves the right to post such document
or notice solely on that portion of the Platform designated for Lenders who wish
to receive material Non-Public Information with respect to Borrower, its
Subsidiaries and their Securities (as such term is defined in Section 5.13 of
this Agreement).

(j)Notwithstanding anything to the contrary herein, the requirements to deliver
documents set forth in Section 5.01(a), (b) and (g) will be fulfilled by filing
by the Borrower of the applicable documents for public availability on the SEC’s
Electronic Data Gathering and Retrieval system; provided, that the Borrower
shall notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents.

SECTION 5.02.  Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice upon any Responsible
Officer obtaining knowledge of the following:

(a)the occurrence of any Default;

87Revolving Credit Agreement

--------------------------------------------------------------------------------

 

(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Borrower or any of
its Affiliates that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect; and

(c)any other development (excluding matters of a general economic, financial or
political nature to the extent that they could not reasonably be expected to
have a disproportionate effect on the Borrower) that results in, or could
reasonably be expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03.  Existence: Conduct of Business.  The Borrower will, and will
cause each of its Subsidiaries (other than Immaterial Subsidiaries) to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.

SECTION 5.04.  Payment of Obligations.  The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including income tax and other
material tax liabilities and material contractual obligations, that, if not
paid, could reasonably be expected to result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.05.  Maintenance of Properties; Insurance.  The Borrower will, and
will cause each of its Subsidiaries (other than Immaterial Subsidiaries) to,
(a) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.

SECTION 5.06.  Books and Records; Inspection and Audit Rights.  The Borrower
will, and will cause each of its Subsidiaries to, keep books of record and
account in accordance with GAAP.  The Borrower will, and will cause each other
Obligor to, permit any representatives designated by the Administrative Agent or
any Lender, upon reasonable prior notice, to visit and inspect its properties
during business hours, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent

88Revolving Credit Agreement

--------------------------------------------------------------------------------

 

accountants, all at such reasonable times and as often as reasonably requested,
in each case, to the extent such inspection or requests for such information are
reasonable and such information can be provided or discussed without violation
of law, rule, regulation or contract; provided that (i) the Borrower or such
Obligor shall be entitled to have its representatives and advisors present
during any inspection of its books and records and (ii) unless an Event of
Default shall have occurred and be continuing, the Borrower’s obligation to
reimburse any costs and expenses incurred by the Administrative Agent and the
Lenders in connection with any such inspection shall be limited to one
inspection per calendar year.

SECTION 5.07.  Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations, including the
Investment Company Act, and orders of any Governmental Authority applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  Without limiting the generality of the foregoing, the Borrower will,
and will cause its Subsidiaries to, conduct its business and other activities in
compliance in all material respects with the provisions of the Investment
Company Act and any applicable rules, regulations or orders issued by the
Securities and Exchange Commission thereunder.

SECTION 5.08.  Certain Obligations Respecting Subsidiaries; Further Assurances.

(a)Subsidiary Guarantors.  In the event that the Borrower or any the Subsidiary
Guarantors shall form or acquire any new Subsidiary (other than a Financing
Subsidiary, a Foreign Subsidiary, an Immaterial Subsidiary or a Subsidiary of a
Foreign Subsidiary) the Borrower will cause such new Subsidiary to become a
“Subsidiary Guarantor” (and, thereby, an “Obligor”) under the Guarantee and
Security Agreement pursuant to a Guarantee Assumption Agreement and to deliver
such proof of corporate or other action, incumbency of officers, opinions of
counsel and other documents as is consistent with those delivered by the
Borrower pursuant to Section 4.01 upon the Effective Date or as the
Administrative Agent shall have reasonably requested.

(b)Ownership of Subsidiaries.  The Borrower will, and will cause each of its
Subsidiaries to, take such action from time to time as shall be necessary to
ensure that each of its Subsidiaries is a wholly owned Subsidiary.

(c)Further Assurances.  The Borrower will, and will cause each of the Subsidiary
Guarantors to, take such action from time to time as shall reasonably be
requested by the Administrative Agent to effectuate the purposes and objectives
of this Agreement.  Without limiting the generality of the foregoing, the
Borrower will, and will cause each of the Subsidiary Guarantors to, take such
action from time to time (including filing appropriate Uniform Commercial Code
financing statements and executing and delivering such assignments, security
agreements and other instruments) as shall be reasonably requested by the
Administrative Agent: (i) to create, in favor of the Collateral Agent for the
benefit of the Lenders (and any affiliate thereof that is a party to any Hedging
Agreement entered into with the Borrower) and the holders of any Secured
Longer-Term Indebtedness or Secured Shorter-Term Indebtedness, perfected
security interests and Liens in the Collateral; provided that any such security
interest or Lien shall be subject

89Revolving Credit Agreement

--------------------------------------------------------------------------------

 

to the relevant requirements of the Security Documents, (ii) in the case of any
Portfolio Investment consisting of a Bank Loan (as defined in Section 5.13) that
does not constitute all of the credit extended to the underlying borrower under
the relevant underlying loan documents and a Financing Subsidiary holds any
interest in the loans or other extensions of credit under such loan documents,
(x) to cause such Financing Subsidiary to be party to such underlying loan
documents as a “lender” having a direct interest (or a participation not
acquired from an Obligor) in such underlying loan documents and the extensions
of credit thereunder and (y) to ensure that all amounts owing to such Obligor or
Financing Subsidiary by the underlying borrower or other obligated party are
remitted by such borrower or obligated party directly to separate accounts of
such Obligor and such Financing Subsidiary, (iii) in the event that any Obligor
is acting as an agent or administrative agent under any loan documents with
respect to any Bank Loan that does not constitute all of the credit extended to
the underlying borrower under the relevant underlying loan documents, to ensure
that all funds held by such Obligor in such capacity as agent or administrative
agent is segregated from all other funds of such Obligor and clearly identified
as being held in an agency capacity and (iv) to cause the closing sets and all
executed amendments, consents, forbearances and other modifications and
assignment agreements relating to any Portfolio Investment and any other
documents relating to any Portfolio Investment requested by the Collateral
Agent, in each case, to be held by the Collateral Agent or a custodian pursuant
to the terms of a custodian agreement reasonably satisfactory to the Collateral
Agent.

SECTION 5.09.  Use of Proceeds.  The Borrower will use the proceeds of the Loans
only for general corporate purposes of the Borrower, including the acquisition
and funding (either directly or through one or more wholly-owned
Subsidiaries) of leveraged loans, mezzanine loans, high-yield securities,
convertible securities, preferred stock, common stock and other Portfolio
Investments; provided that neither the Administrative Agent nor any Lender shall
have any responsibility as to the use of any of such proceeds.  No part of the
proceeds of any Loan will be used in violation of (a) applicable law or,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any Margin Stock or (b) Section 3.16.  Margin
Stock shall be purchased by the Obligors only with the proceeds of Indebtedness
not directly or indirectly secured by Margin Stock, or with the proceeds of
equity capital of the Borrower.

SECTION 5.10.  Status of RIC and BDC.  The Borrower shall at all times, subject
to applicable grace periods set forth in the Code, maintain its status as a RIC
under the Code, and as a “business development company” under the Investment
Company Act.

SECTION 5.11.  Investment Policies.  The Borrower shall at all times be in
compliance in all material respects with its Investment Policies (after giving
effect to any Permitted Policy Amendments).

SECTION 5.12.  Portfolio Valuation and Diversification Etc.

(a)Industry Classification Groups.  For purposes of this Agreement, the Borrower
shall assign each Portfolio Investment to an Industry Classification Group.  To
the extent that any Portfolio Investment is not correlated with the risks of
other Portfolio Investments in an

90Revolving Credit Agreement

--------------------------------------------------------------------------------

 

Industry Classification Group, such Portfolio Investment may be assigned by the
Borrower to an Industry Classification Group that is more closely correlated to
such Portfolio Investment.  In the absence of any correlation, the Borrower
shall be permitted to create additional industry classification groups for
purposes of this Agreement with the prior written consent of the Administrative
Agent.

(b)Portfolio Valuation Etc.

(i)Settlement Date Basis.  For purposes of this Agreement, all determinations of
whether an investment is to be included as a Portfolio Investment shall be
determined on a settlement-date basis (meaning that any investment that has been
purchased will not be treated as a Portfolio Investment until such purchase has
settled, and any Portfolio Investment which has been sold will not be excluded
as a Portfolio Investment until such sale has settled); provided that no such
investment shall be included as a Portfolio Investment to the extent it has not
been paid for in full.

(ii)Determination of Values.  The Borrower will conduct reviews of the value to
be assigned to each of its Portfolio Investments as follows:

(A)Quoted Investments - External Review.  With respect to Portfolio Investments
(including Cash Equivalents) for which market quotations are readily available
(each, a “Quoted Investment”), the Borrower shall, not less frequently than once
each calendar week, determine the market value of such Quoted Investments which
shall, in each case, be determined in accordance with one of the following
methodologies (as selected by the Borrower):

 

(w)

in the case of public and 144A securities, the average of the bid prices as
determined by two Approved Dealers selected by the Borrower,

 

(x)

in the case of bank loans, the bid price as determined by one Approved Dealer
selected by the Borrower,

 

(y)

in the case of any Quoted Investment traded on an exchange, the closing price
for such Quoted Investment most recently posted on such exchange, and

 

(z)

in the case of any other Quoted Investment, the fair market value thereof as
determined by an Approved Pricing Service selected by the Borrower; and

(B)Unquoted Investments- External Review.  With respect to each Portfolio
Investment for which market quotations are not readily available (each, an
“Unquoted Investment”), the Borrower shall request an Approved Third-Party
Appraiser to assist the Board of Directors of the Borrower in determining the
fair market value of such Unquoted Investment, as at the last day of two
non-consecutive fiscal quarters each calendar year in each case, and with
respect to each

91Revolving Credit Agreement

--------------------------------------------------------------------------------

 

calendar year, as selected by the Borrower in its sole discretion (with respect
to such Portfolio Investment) (each, a “Testing Quarter”); provided that:

 

(x)

the Value of any such Unquoted Investment acquired shall be deemed to be equal
to the cost of such Unquoted Investment until such time as the fair market value
of such Unquoted Investment is determined in accordance with the foregoing
provisions of this sub-clause (B) as at the last day of the next succeeding
Testing Quarter with respect to such Portfolio Investment;

 

(y)

notwithstanding the foregoing, the Board of Directors of the Borrower may,
without the assistance of an Approved Third-Party Appraiser, determine the fair
market value of such Unquoted Investment so long as the aggregate Value thereof
of all such Unquoted Investments so determined does not at any time exceed 10%
of the aggregate Borrowing Base, except that the fair market value of any
Unquoted Investment that has been determined without the assistance of an
Approved Third-Party Appraiser as at the last day of any Testing Quarter with
respect to such Unquoted Investment shall be deemed to be zero as at the last
day of the immediately succeeding Testing Quarter with respect to such Unquoted
Investment (but effective upon the date upon which the Borrowing Base
Certificate for such last day is required to be delivered hereunder) if an
Approved Third-Party Appraiser has not assisted the Board of Directors of the
Borrower in determining the fair market value of such Unquoted Investments, as
at such date; and

(z) no Testing Quarter with respect to any Unquoted Investment shall end more
than six months following the end of the immediately preceding Testing Quarter
for such Portfolio Investment.

(C)Internal Review.  The Borrower shall conduct internal reviews of all
Portfolio Investments at least once each calendar week which shall take into
account any events of which any Responsible Officer of the Borrower has
knowledge that adversely affect the value of the Portfolio Investments.  If the
value of any Portfolio Investment as most recently determined by the Borrower
pursuant to this Section 5.12(b)(ii)(C) is lower than the value of such
Portfolio Investment as most recently determined pursuant to
Section 5.12(b)(ii)(A) and (B), such lower value shall be deemed to be the
“Value” of such Portfolio Investment for purposes hereof; provided that the
Value of any Portfolio Investment of the Borrower and its Subsidiaries shall be
increased by the net unrealized gain as at the date such Value is determined of
any Hedging Agreement entered into to hedge risks associated with such Portfolio
Investment and reduced by the net unrealized loss as at such date of any such
Hedging Agreement (such net unrealized gain or net unrealized loss, on any date,
to be equal to the aggregate amount receivable or payable under the related
Hedging Agreement if the same were terminated on such date).

92Revolving Credit Agreement

--------------------------------------------------------------------------------

 

(D)Failure to Determine Values.  If the Borrower shall fail to determine the
value of any Portfolio Investment as at any date pursuant to the requirements of
the foregoing sub-clauses (A), (B) or (C), then the “Value” of such Portfolio
Investment as at such date shall be deemed to be zero.

(E)Testing of Values.  

 

(x)

For the second calendar month immediately following the end of each fiscal
quarter (the last such fiscal quarter is referred to herein as, the “Testing
Period”), the Administrative Agent shall cause an Approved Third-Party Appraiser
selected by the Administrative Agent to value such number of Unquoted
Investments (selected by the Administrative Agent) that collectively have an
aggregate Value approximately equal to the Calculation Amount.  The
Administrative Agent agrees to notify the Borrower of the Unquoted Investments
selected by the Administrative Agent to be tested in each Testing Period.  If
there is a difference between the Borrower’s valuation and the Approved
Third-Party Appraiser’s valuation of any Unquoted Investment, the Value of such
Unquoted Investment for Borrowing Base purposes shall be established as set
forth in sub-clause (F) below.

 

(y)

For the avoidance of doubt, the valuation of any Approved Third-Party Appraiser
selected by the Administrative Agent would not be as of, or delivered at, the
end of any fiscal quarter.  Any such valuation would be as of the end of the
second month immediately following any fiscal quarter (the “Administrative Agent
Appraisal Testing Period”) and would be reflected in the Borrowing Base
Certificate for such month (provided that such Approved Third-Party Appraiser
delivers such valuation at least seven Business Days before the 20th day after
the end of the applicable monthly accounting period and, if such valuation is
delivered after such time, it shall be included in the Borrowing Base
Certificate for the following monthly period and applied to the then applicable
balance of the related Portfolio Investment).  For illustrative purposes, if the
given fiscal quarter is the fourth quarter ending on December 31, 2018, then (A)
the Administrative Agent would initiate the testing of Values (using the
December 31, 2018 Values for purposes of determining the scope of the testing
under clause (E)(x) during the month of February with the anticipation of
receiving the valuations from the applicable Approved Third-Party Appraiser(s)
on or after February 28, 2019 and (B)(xx) if such valuations were received
before the seventh Business Day before March 20, 2019, such valuations would be
included in the March 20, 2019 Borrowing Base Certificate covering the month of
February, or (yy) if such valuations were received after such time, they would
be included in the April 20, 2019 Borrowing Base Certificate for the month of
March.

93Revolving Credit Agreement

--------------------------------------------------------------------------------

 

For the avoidance of doubt, all calculations of value pursuant to this Section
5.12(b)(ii)(E) shall be determined without application of the Advance Rates.

(F)Valuation Dispute Resolution.  Notwithstanding the foregoing, the
Administrative Agent shall at any time have the right to request, in its
reasonable discretion, any Unquoted Investment be independently valued by an
Approved Third-Party Appraiser selected by the Administrative Agent.  There
shall be no limit on the number of such appraisals requested by the
Administrative Agent and the costs of any such valuation shall be at the expense
of the Borrower.  If the difference between the Borrower’s valuation pursuant to
Section 5.12(b)(ii)(B) and the valuation of any Approved Third-Party Appraiser
selected by the Administrative Agent pursuant to Section 5.12(b)(ii)(E) or (F)
is (1) less than 5% of the value thereof, then the Borrower’s valuation shall be
used, (2) between 5% and 20% of the value thereof, then the valuation of such
Portfolio Investment shall be the average of the value determined by the
Borrower and the value determined by the Approved Third-Party Appraiser retained
by the Administrative Agent and (3) greater than 20% of the value thereof, then
the Borrower and the Administrative Agent shall select an additional Approved
Third-Party Appraiser and the valuation of such Portfolio Investment shall be
the average of the three valuations (with the Administrative Agent’s Approved
Third-Party Appraiser’s valuation to be used until the third valuation is
obtained).

(c)RIC Diversification Requirements.  The Borrower will, and will cause its
Subsidiaries (other than Financing Subsidiaries that are exempt from the
Investment Company Act) at all times to, subject to applicable grace periods set
forth in the Code, comply with the portfolio diversification requirements set
forth in the Code applicable to RICs, to the extent applicable.

SECTION 5.13.  Calculation of Borrowing Base.  For purposes of this Agreement,
the “Borrowing Base” shall be determined, as at any date of determination, as
the sum of the Advance Rates of the Value of each Portfolio Investment
(excluding any Cash Collateral held by the Administrative Agent pursuant to
Section 2.05(k) or the last paragraph of Section 2.09(a)); provided that:

(a)the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments in a consolidated group of corporations or other entities
(collectively, a “Consolidated Group”), in accordance with GAAP, that exceeds
7.5% of Shareholders’ Equity of the Borrower (which, for purposes of this
calculation shall exclude the aggregate amount of investments in, and advances
to, Financing Subsidiaries) shall be 50% of the Advance Rate otherwise
applicable; provided that, with respect to the Portfolio Investments in a single
Consolidated Group designated by the Borrower to the Administrative Agent such
7.5% figure shall be increased to 10%;

(b)the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments of all issuers in a Consolidated Group exceeding 15% of
Shareholders’

94Revolving Credit Agreement

--------------------------------------------------------------------------------

 

Equity of the Borrower (which, for purposes of this calculation shall exclude
the aggregate amount of investments in, and advances to, Financing
Subsidiaries) shall be 0%;

(c)the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments in any single Industry Classification Group that exceeds
25% of Shareholders’ Equity of the Borrower (which for purposes of this
calculation shall exclude the aggregate amount of investments in, and advances
to, Financing Subsidiaries) shall be 0%; provided that, with respect to the
Portfolio Investments in a single Industry Classification Group from time to
time designated by the Borrower to the Administrative Agent such 25% figure
shall be increased to 30% and, accordingly, only to the extent that the Value
for such single Industry Classification Group exceeds 30% of the Shareholders’
Equity shall the Advance Rate applicable to such excess Value be 0%;

(d)no Portfolio Investment may be included in the Borrowing Base unless the
Collateral Agent maintains a first priority, perfected Lien (subject to
Permitted Liens) on such Portfolio Investment and such Portfolio Investment has
been Delivered (as defined in the Guarantee and Security Agreement) to the
Collateral Agent, and then only for so long as such Portfolio Investment
continues to be Delivered as contemplated therein;

(e)the portion of the Borrowing Base attributable to Performing Non-Cash Pay
High Yield Securities, Performing Non-Cash Pay Mezzanine Investments, Equity
Interests and Non-Performing Portfolio Investments shall not exceed 20%;

(f)the portion of the Borrowing Base attributable to Equity Interests shall not
exceed 10% (it being understood that in no event shall Equity Interests of
Financing Subsidiaries be included in the Borrowing Base);

(g)the portion of the Borrowing Base attributable to Non-Performing Portfolio
Investments shall not exceed 7.5% and the portion of the Borrowing Base
attributable to Portfolio Investments that were Non-Performing Portfolio
Investments at the time such Portfolio Investments were acquired shall not
exceed 5%;

(h)the portion of the Borrowing Base attributable to Portfolio Investments
invested outside the United States, Canada, Australia, the United Kingdom,
Germany, France, Belgium, the Netherlands, Luxembourg, Switzerland, Denmark,
Finland, Norway and Sweden shall not exceed 5% without the consent of the
Administrative Agent and ING;

(i)at any time the Borrower Asset Coverage Ratio as of the end of the most
recent fiscal quarter is less than 2.25 to 1.00 or the Consolidated Asset
Coverage Ratio as of the end of the most recent fiscal quarter is less than 2.00
to 1.00, the portion of the Borrowing Base attributable to Portfolio Investments
other than Performing First Lien Bank Loans shall not exceed 50.0%;

(j)at any time the Borrower Asset Coverage Ratio as of the end of the most
recent fiscal quarter is greater than or equal to 2.25 to 1.00, the portion of
the Borrowing Base attributable to Portfolio Investments other than Performing
First Lien Bank Loans shall not exceed 67.5%;

95Revolving Credit Agreement

--------------------------------------------------------------------------------

 

(k)the portion of the Borrowing Base attributable to Portfolio Investments
(other than Common Equity, U.S. Government Securities, Cash and Cash
Equivalents) with a Total Leverage Ratio greater than or equal to 7.50 to 1.00
shall not exceed 25%; and

(l)the portion of the Borrowing Base attributable to Mezzanine Investments shall
not exceed 30%.

As used herein, the following terms have the following meanings:

“Advance Rate” means, as to any Portfolio Investment and subject to adjustment
as provided in this Section 5.13, the following percentages with respect to such
Portfolio Investment:

Portfolio Investment

Quoted

Unquoted

Cash, Cash Equivalents and

   Short-Term U.S. Government Securities


100%


N/A

Long-Term U.S. Government Securities

95%

N/A

Performing First Lien Bank Loans

85%

75%

Performing Unitranche Loans

80%

70%

Performing Second Lien Bank Loans

75%

65%

Performing Cash Pay High Yield Securities

70%

60%

Performing Cash Pay Mezzanine Investments

65%

55%

Performing Non-Cash Pay High Yield Securities

60%

50%

Performing Non-Cash Pay Mezzanine Investments

55%

45%

Non-Performing First Lien Bank Loans

45%

45%

Non-Performing Unitranche Loans

40%

40%

Non-Performing Second Lien Bank Loans

40%

30%

Non-Performing High Yield Securities

30%

30%

Non-Performing Mezzanine Investments

30%

25%

Performing Common Equity (and zero cost or

  penny warrants with performing debt)

Non-Performing Common Equity

Structured Finance Obligations and Finance Leases

30%

 

0%

0%

20%

 

0%

0%

 

“Bank Loans” means debt obligations (including term loans, notes, revolving
loans, debtor-in-possession financings, the funded and unfunded portion of
revolving credit lines and letter of credit facilities and other similar loans
and investments including interim loans and senior subordinated loans) which are
generally under a loan or credit facility (whether or not syndicated) or note
purchase agreement.

“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of and any and all other Equity Interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.

“Cash” has the meaning assigned to such term in Section 1.01.

“Cash Equivalents” has the meaning assigned to such term in Section 1.01.

96Revolving Credit Agreement

--------------------------------------------------------------------------------

 

“Finance Lease” means any transaction representing the obligation of a lessee to
pay rent or other amounts under a lease which is required to be classified and
accounted for as a capital lease on the balance sheet of such lessee under GAAP.

“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest (subject to Liens for
“ABL” revolvers and customary encumbrances) on a substantial portion of the
assets of the respective borrower and guarantors obligated in respect thereof;
provided that any First Lien Bank Loan that is also a First Lien First Out Bank
Loan shall be treated for purposes of determining the applicable Advance Rate as
a Unitranche Loan; provided, further, that the Advance Rate of any First Lien
Bank Loan that is also a Unitranche Loan shall be determined in accordance with
the definition of Unitranche Loan.

“First Lien First Out Bank Loan” means a First Lien Bank Loan with a ratio of
first lien debt to EBITDA that exceeds 5.25 to 1.00, and where the underlying
borrower does not also have a Second Lien Bank Loan outstanding.

“High Yield Securities” means debt Securities and Preferred Stock, in each case
(a) issued by public or private issuers, (b) issued pursuant to an effective
registration statement or pursuant to Rule 144A under the Securities Act (or any
successor provision thereunder) or other exemption to the Securities Act and
(c) that are not Cash Equivalents, Mezzanine Investments or Bank Loans.

“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than one year from the applicable date of determination.

“Mezzanine Investments” means debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)) and
Preferred Stock, in each case (a) issued by public or private issuers,
(b) issued without registration under the Securities Act, (c) not issued
pursuant to Rule 144A under the Securities Act (or any successor provision
thereunder), (d) that are not Cash Equivalents and (e) contractually
subordinated in right of payment to other debt of the same issuer.

“Non-Performing Common Equity” means Capital Stock (other than Preferred Stock)
and warrants of an issuer having any debt outstanding that is non-Performing.

“Non-Performing First Lien Bank Loans” means First Lien Bank Loans other than
Performing First Lien Bank Loans.

“Non-Performing High Yield Securities” means High Yield Securities other than
Performing High Yield Securities.

“Non-Performing Mezzanine Investments” means Mezzanine Investments other than
Performing Mezzanine Investments.

“Non-Performing Portfolio Investment” means Portfolio Investments for which the
issuer is in default of any payment obligations of principal or interest in
respect thereof after the expiration of any applicable grace period.

97Revolving Credit Agreement

--------------------------------------------------------------------------------

 

“Non-Performing Second Lien Bank Loans” means Second Lien Bank Loans other than
Performing Second Lien Bank Loans.

“Non-Performing Unitranche Loans” means Unitranche Loans other than Performing
Unitranche Loans.

“Performing” means (a) with respect to any Portfolio Investment that is debt,
the issuer of such Portfolio Investment is not in default of any payment
obligations in respect thereof after the expiration of any applicable grace
period and (b) with respect to any Portfolio Investment that is Preferred Stock,
the issuer of such Portfolio Investment has not failed to meet any scheduled
redemption obligations or to pay its latest declared cash dividend, after the
expiration of any applicable grace period.

“Performing Cash Pay High Yield Securities” means High Yield Securities (a) as
to which, at the time of determination, not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semiannual or annual period (as applicable) is payable in cash and
(b) which are Performing.

“Performing Cash Pay Mezzanine Investments” means Mezzanine Investments (a) as
to which, at the time of determination, not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semi-annual or annual period (as applicable) is payable in cash and
(b) which are Performing.

“Performing Common Equity” means Capital Stock (other than Preferred Stock) and
warrants of an issuer all of whose outstanding debt is Performing.

“Performing First Lien Bank Loans” means First Lien Bank Loans which are
Performing.

“Performing Non-Cash Pay High Yield Securities” means Performing High Yield
Securities other than Performing Cash Pay High Yield Securities.

“Performing Non-Cash Pay Mezzanine Investments” means Performing Mezzanine
Investments other than Performing Cash Pay Mezzanine Investments.

“Performing Second Lien Bank Loans” means Second Lien Bank Loans which are
Performing.

“Performing Unitranche Loans” means Unitranche Loans which are Performing.

“Preferred Stock,” as applied to the Capital Stock of any Person, means Capital
Stock of such Person of any class or classes (however designated) that ranks
prior, as to the payment of dividends or as to the distribution of assets upon
any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to any shares (or other interests) of other Capital Stock of such
Person, and shall include, without limitation, cumulative preferred,
non-cumulative preferred, participating preferred and convertible preferred
Capital Stock; provided that such Preferred Stock (i) pays a cash dividend on a
monthly or quarterly basis and (ii) has a

98Revolving Credit Agreement

--------------------------------------------------------------------------------

 

maturity date or is subject to mandatory redemption on a date certain that is
not greater than ten (10) years from the date of initial issuance of such
Preferred Stock.

“Second Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
second lien and second priority perfected security interest (subject to
customary encumbrances) on specified assets of the respective Borrower and
guarantors obligated in respect thereof.

“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within one year of the applicable date of determination.

“Structured Finance Obligation” means any obligation issued by a special purpose
vehicle and secured directly by, referenced to, or representing ownership of, a
pool of receivables or other financial assets of any obligor, including
collateralized debt obligations and mortgaged-backed securities.  For the
avoidance of doubt, if an obligation satisfies the definition of “Structured
Finance Obligation”, such obligation shall not (a) qualify as any other category
of Portfolio Investment and (b) be included in the Borrowing Base.

“U.S. Government Securities” has the meaning assigned to such term in
Section 1.01.

“Unitranche Loan” means a Bank Loan that is a First Lien Bank Loan, a portion of
which is, in effect, subject to debt subordination and superpriority rights of
other lenders following an event of default (such portion, a “last out”
portion); provided that, the aggregate principal amount of the “last out”
portion of such Bank Loan is at least 50% of the aggregate principal amount of
any “first out” portion of such Bank Loan; provided, further, that the
underlying obligor with respect to such Bank Loan shall have a ratio of first
lien debt (including the “first out” portion of such Bank Loan, but excluding
the “last out” portion of such Bank Loan) to EBITDA that does not exceed 3.25 to
1.00 and a ratio of aggregate first lien debt (including both the “first out”
portion and the “last out” portion of such Bank Loan) to EBITDA that does not
exceed 5.25 to 1.00. An Obligor’s investment in (i) the “last out” portion of a
First Unitranche shall be treated as a Unitranche Loan; (ii) the “first out”
portion of a Unitranche Loan shall be treated as a First Lien Bank Loan; and
(iii) any “last out” portion of a Unitranche Loan that does not meet the
foregoing first lien debt to EBITDA criteria set forth in this definition shall
be treated as a Second Lien Bank Loan, in each case, for purposes of determining
the applicable Advance Rate for such Portfolio Investment under this Agreement.

99Revolving Credit Agreement

--------------------------------------------------------------------------------

 

“Value” means, with respect to any Portfolio Investment, the lower of:

(i) the most recent internal market value as determined pursuant to
Section 5.12(b)(ii)(C); and

(ii) the most recent external market value as determined pursuant to
Section 5.12(b)(ii)(A) and (B).

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired, been terminated, Cash Collateralized or
backstopped and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

SECTION 6.01.  Indebtedness.  Subject to the last sentence of this Section 6.01,
the Borrower will not, nor will it permit any of the Subsidiary Guarantors to,
create, incur, assume or permit to exist any Indebtedness, except:

(a)Indebtedness created hereunder or under any other Loan Document;

(b)Secured Longer-Term Indebtedness and Unsecured Longer-Term Indebtedness so
long as (i) no Default exists at the time of the incurrence thereof, (ii) the
aggregate amount of such Secured Longer-Term Indebtedness and Unsecured
Longer-Term Indebtedness, taken together with other then-outstanding
Indebtedness, does not exceed the amount required to comply with the provisions
of Section 6.07(b) and (e), and (iii) prior to and immediately after giving
effect to the incurrence of any Secured Longer-Term Indebtedness or Unsecured
Longer-Term Indebtedness, the Covered Debt Amount does not or would not exceed
the Borrowing Base then in effect;

(c)Other Permitted Indebtedness;

(d)Guarantees of Indebtedness otherwise permitted hereunder;

(e)Indebtedness of any Obligor owing to any other Obligor or, if such
Indebtedness is subject to subordination terms and conditions that are
satisfactory to the Administrative Agent, any other Subsidiary of the Borrower;

(f)[Reserved];

(g)repurchase obligations arising in the ordinary course of business with
respect to U.S. Government Securities;

(h)obligations payable to clearing agencies, brokers or dealers in connection
with the purchase or sale of securities in the ordinary course of business;

100Revolving Credit Agreement

--------------------------------------------------------------------------------

 

(i)Secured Shorter-Term Indebtedness so long as (i) no Default exists at the
time of the incurrence thereof, (ii) the aggregate amount (determined at the
time of the incurrence of such Indebtedness) of such Indebtedness does not
exceed the greater of (A) $20,000,000 and (B) 5% of Shareholders’ Equity, (iii)
the aggregate amount of such Indebtedness, taken together with other
then-outstanding Indebtedness, does not exceed the amount required to comply
with the provisions of Section 6.07(b) and (e), and (iv) prior to and
immediately after giving effect to the incurrence of any such Indebtedness, the
Covered Debt Amount does not or would not exceed the Borrowing Base then in
effect;

(j)obligations (including Guarantees) in respect of Standard Securitization
Undertakings;

(k)Permitted SBIC Guarantees;

(l)Indebtedness under any Capital Call Facility not to exceed $1,000,000,000 in
the aggregate;  

(m)Unsecured Shorter-Term Indebtedness (other than Special Unsecured
Indebtedness that would otherwise constitute Unsecured Shorter-Term
Indebtedness) so long as (i) no Default exists at the time of the incurrence
thereof, (ii) the aggregate amount (determined at the time of the incurrence of
such Indebtedness) of such Indebtedness does not exceed $500,000,000, (iii) the
aggregate amount (determined at the time of the incurrence of such
Indebtedness) of such Indebtedness, taken together with then-outstanding Special
Unsecured Indebtedness incurred pursuant to Section 6.01(n), does not exceed
$1,000,000,000, (iv) the aggregate amount of such Indebtedness, taken together
with other then-outstanding Indebtedness, does not exceed the amount required to
comply with the provisions of Section 6.07(b) and (e), and (v) prior to and
immediately after giving effect to the incurrence of any such Indebtedness, the
Covered Debt Amount does not or would not exceed the Borrowing Base then in
effect;

(n)Special Unsecured Indebtedness so long as (i) no Default exists at the time
of the incurrence thereof, (ii) the aggregate amount (determined at the time of
the incurrence of such Indebtedness) of such Indebtedness does not exceed
$1,000,000,000, (iii) the aggregate amount (determined at the time of the
incurrence of such Indebtedness) of such Indebtedness, taken together with
then-outstanding Unsecured Shorter-Term Indebtedness incurred pursuant to
Section 6.01(m), does not exceed $1,000,000,000, (iv) the aggregate amount of
such Indebtedness, taken together with other then-outstanding Indebtedness, does
not exceed the amount required to comply with the provisions of Section 6.07(b)
and (e), and (v) prior to and immediately after giving effect to the incurrence
of any such Indebtedness, the Covered Debt Amount does not or would not exceed
the Borrowing Base then in effect;

(o)Indebtedness incurred pursuant to the 2025 Notes; and

(p)other Indebtedness not to exceed the greater of (i) $25,000,000 and (ii) 5%
of Shareholders’ Equity at any time outstanding.

SECTION 6.02.  Liens.  The Borrower will not, nor will it permit any of the
Subsidiary Guarantors to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any

101Revolving Credit Agreement

--------------------------------------------------------------------------------

 

income or revenues (including accounts receivable) or rights in respect of any
thereof except:

(a)any Lien on any property or asset of the Borrower existing on the Effective
Date and set forth in Part B of Schedule 3.11; provided that (i) no such Lien
shall extend to any other property or asset of the Borrower or any of the
Subsidiary Guarantors, and (ii) any such Lien shall secure only those
obligations which it secures on the Effective Date and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(b)Liens created pursuant to this Agreement (including Section 2.19) or any of
the Security Documents (including Liens in favor of the Designated Indebtedness
Holders (as defined in the Guarantee and Security Agreement));

(c)[Reserved];

(d)Liens on Special Equity Interests included in the Portfolio Investments of
the Borrower but only to the extent securing obligations in the manner provided
in the definition of “Special Equity Interest” in Section 1.01;

(e)Liens securing Indebtedness or other obligations in an aggregate principal
amount not exceeding the greater of (i) $25,000,000 and (ii) 5% of Shareholders’
Equity at any one time outstanding (which may cover Portfolio Investments, but
only to the extent released from the Lien in favor of the Collateral Agent
pursuant to Section 10.03 of the Guarantee and Security Agreement), so long as
at the time of incurrence of such Indebtedness or other obligations, the
aggregate amount of Indebtedness permitted under clauses (a), (b), (i), (m) and
(n) of Section 6.01, does not exceed the lesser of (i) the Borrowing Base and
(ii) the amount required to comply with the provisions of Section 6.07(b) and
(e);

(f)Permitted Liens;

(g)Liens on Equity Interests in any SBIC Subsidiary created in favor of the SBA;

(h)Liens on the capital commitments of the equity holders of the Borrower and
assets related thereto in connection with any Indebtedness permitted under
6.01(l) (including any account pledged to the agent or lenders in respect to
such Indebtedness but excluding any Portfolio Investments, any proceeds of any
Portfolio Investments and any cash or other property that has been credited to a
Pledged Account (as defined in the Guarantee and Security Agreement));

(i)(x) Liens securing Hedging Agreements permitted under Section 6.04(c) and not
otherwise permitted under clause (b) above in an aggregate amount not to exceed
$15,000,000 at any time and (y) Liens incurred in connection with any Hedging
Agreement either entered into with a Lender (or an Affiliate of a Lender) on an
uncleared basis or cleared through a Lender (or Affiliate of a Lender) as
futures commission merchant in the ordinary course of business and not for
speculative purposes (it being understood that such Lien shall continue to be
permitted pursuant to this sub-clause (y) even if such Lender has assigned all
of its Loans and other interests in this Agreement and thus has ceased to be a
Lender hereunder); provided that in no event shall any Obligor be permitted to
create, incur or assume any Lien pursuant to this clause (i)

102Revolving Credit Agreement

--------------------------------------------------------------------------------

 

or increase the aggregate amount of collateral securing any
Liens previously permitted under this clause (i)  unless both before and after
giving effect to the creation, incurrence or assumption of such Lien or such
increase in the aggregate amount of collateral securing such Lien the Covered
Debt Amount does not exceed the Borrowing Base (after giving effect to the
exclusion of all such collateral from the Borrowing Base); and

(j)Liens securing repurchase obligations arising in the ordinary course of
business with respect to U.S. Government Securities.

SECTION 6.03.  Fundamental Changes.  The Borrower will not, nor will it permit
any of the Subsidiary Guarantors to, enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve or divide
itself (or suffer any liquidation, dissolution or division). The Borrower will
not, nor will it permit any of the Subsidiary Guarantors to, acquire any
business or property from, or capital stock of, or be a party to any acquisition
of, any Person, except for purchases or acquisitions of Portfolio Investments
and other assets in the normal course of the day-to-day business activities of
the Borrower and its Subsidiaries and not in violation of the terms and
conditions of this Agreement or any other Loan Document.  The Borrower will not,
nor will it permit any of the Subsidiary Guarantors to, convey, sell, lease,
transfer or otherwise dispose of, in one transaction or a series of
transactions, any part of its assets, whether now owned or hereafter acquired,
but excluding (x) assets (other than Portfolio Investments) sold or disposed of
in the ordinary course of business (including to make expenditures of cash in
the normal course of the day-to-day business activities of the Borrower and its
Subsidiaries) and (y) subject to the provisions of clauses (d) and (e) below,
Portfolio Investments.

Notwithstanding the foregoing provisions of this Section:

(a)any Subsidiary Guarantor may be merged or consolidated with or into any other
Subsidiary Guarantor; provided that if any such transaction shall be between a
Subsidiary Guarantor and a wholly owned Subsidiary Guarantor, the wholly owned
Subsidiary Guarantor shall be the continuing or surviving entity;

(b)any Subsidiary Guarantor of the Borrower may sell, lease, transfer (including
a deemed transfer resulting from a division or plan of division) or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Borrower or any wholly owned Subsidiary Guarantor of the Borrower;

(c)the capital stock of any Subsidiary of the Borrower may be sold, transferred
(including a deemed transfer resulting from a division or plan of division) or
otherwise disposed of to the Borrower or any wholly owned Subsidiary Guarantor
of the Borrower;

(d)the Obligors may sell, transfer (including a deemed transfer resulting from a
division or plan of division) or otherwise dispose of Portfolio Investments
(other than to a Financing Subsidiary) so long as after giving effect to such
sale, transfer or other disposition (and any concurrent acquisitions of
Portfolio Investments or payment of outstanding Loans or Other

103Revolving Credit Agreement

--------------------------------------------------------------------------------

 

Covered Indebtedness or any other Indebtedness that is included in the Covered
Debt Amount at such time) the Covered Debt Amount does not exceed the Borrowing
Base;

(e)the Obligors may sell, transfer (including a deemed transfer resulting from a
division or plan of division) or otherwise dispose of Portfolio Investments to a
Financing Subsidiary so long as (i) after giving effect to such sale, transfer
or other disposition (and any concurrent acquisitions of Portfolio Investments
or payment of outstanding Loans or Other Covered Indebtedness or any other
Indebtedness that is included in the Covered Debt Amount at such time) the
Covered Debt Amount does not exceed the Borrowing Base and the Borrower delivers
to the Administrative Agent a certificate of a Financial Officer to such effect
and (ii) either (x) the amount by which the Borrowing Base exceeds the Covered
Debt Amount immediately prior to such release is not diminished as a result of
such release or (y) the Borrowing Base immediately after giving effect to such
release is at least 110% of the Covered Debt Amount;

(f)the Borrower may merge or consolidate with, or acquire all or substantially
all of the assets of, any other Person (including any Subsidiary Guarantor) so
long as (i) the Borrower is the continuing or surviving entity in such
transaction and (ii) at the time thereof and after giving effect thereto, no
Default shall have occurred or be continuing; provided that, in no event shall
the Borrower enter in any transaction of merger or consolidation or
amalgamation, or effect any internal reorganization, if the surviving entity
would be organized under any jurisdiction other than a jurisdiction of the
United States; and

(g)the Borrower and each of the Subsidiary Guarantors may sell, lease, transfer
(including a deemed transfer resulting from a division or plan of division) or
otherwise dispose of equipment or other property or assets that do not consist
of Portfolio Investments so long as the aggregate amount of all such sales,
leases, transfer and dispositions does not exceed $5,000,000 in any fiscal year.

SECTION 6.04.  Investments.  The Borrower will not, nor will it permit any of
the Subsidiary Guarantors to, acquire, make or enter into, or hold, any
Investments except:

(a)operating deposit accounts with banks;

(b)Investments by the Borrower and the Subsidiary Guarantors in the Borrower and
the Subsidiary Guarantors;

(c)Hedging Agreements entered into in the ordinary course of the Borrower’s
financial planning and not for speculative purposes;

(d)Portfolio Investments by the Obligors to the extent such Portfolio
Investments are permitted under the Investment Company Act and the Borrower’s
Investment Policies as in effect as of the date such Portfolio Investments are
acquired;

(e)Investments in Financing Subsidiaries so long as, (i) after giving effect to
such Investment, either (A) the amount by which the Borrowing Base exceeds the
Covered Debt Amount immediately prior to such Investment is not diminished as a
result of such Investment or (B) the Borrowing Base immediately after giving
effect to such Investment is at least 110% of the

104Revolving Credit Agreement

--------------------------------------------------------------------------------

 

Covered Debt Amount and (ii) the sum of (x) all Investments under this clause
(e) that occur after the Commitment Termination Date and (y) all Investments
under clause (f) below that occur after the Commitment Termination Date, shall
not exceed (A) $10,000,000 in the aggregate or (B) so long as the ratio obtained
by dividing the Borrowing Base by the Covered Debt Amount after giving effect to
any Investment under this clause (e) (together with any related disposition
under Section 6.03(e) and any mandatory prepayment under Section 2.10(d)(i)) is
greater than or equal to the ratio obtained by dividing the Borrowing Base by
the Covered Debt Amount (immediately prior to such Investment), $25,000,000 in
the aggregate;

(f)additional Investments up to but not exceeding $15,000,000 in the aggregate;
provided that no Investments shall be permitted under this clause (f) following
the Commitment Termination Date upon the sum of (x) all Investments under this
clause (f) that occur after the Commitment Termination Date and (y) all
Investments under clause (e) above that occur after the Commitment Termination
Date, equaling or exceeding $10,000,000 in the aggregate;

(g)Investments in Cash and Cash Equivalents;

(h)Investments described on Schedule 3.12(b);

(i)[Reserved];

(j)Investments in the form of Guarantees permitted pursuant to Section 6.01; and

(k)Joint Venture Investments to the extent such Joint Venture Investments are
permitted under the Investment Company Act and the Borrower’s Investment
Policies as in effect as of the date such Joint Venture Investments are
acquired; provided that no Obligor shall be permitted to make an Investment in a
Joint Venture Investment that is a Non-Performing Joint Venture Investment under
this Section 6.04 unless, after giving effect to such Investment, the Covered
Debt Amount does not exceed the Borrowing Base.

For purposes of clause (f) of this Section, the aggregate amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair market value of property, loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment minus (B) the aggregate amount of dividends, distributions or other
payments received in cash in respect of such Investment; provided that in no
event shall the aggregate amount of such Investment be deemed to be less than
zero; the amount of an Investment shall not in any event be reduced by reason of
any write-off of such Investment nor increased by any increase in the amount of
earnings retained in the Person in which such Investment is made that have not
been dividended, distributed or otherwise paid out.

SECTION 6.05.  Restricted Payments.  The Borrower will not, nor will it permit
any of the Subsidiary Guarantors to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except that the Borrower may
declare and pay:

(a)dividends with respect to the capital stock of the Borrower payable solely in
additional shares of the Borrower’s common stock;

105Revolving Credit Agreement

--------------------------------------------------------------------------------

 

(b)dividends and distributions in either case in cash or other property
(excluding for this purpose the Borrower’s common stock) in any taxable year of
the Borrower in amounts not to exceed the amount that is determined in good
faith by the Borrower to be required to (i) maintain the status of the Borrower
as a RIC, and (ii) avoid federal excise taxes for such taxable year imposed by
Section 4982 of the Code;

(c)dividends and distributions in each case in cash or other property (excluding
for this purpose the Borrower’s common stock) in addition to the dividends and
distributions permitted under the foregoing clauses (a) and (b), so long as on
the date of such Restricted Payment and after giving effect thereto:

(i)no Default shall have occurred and be continuing or would result therefrom;
and

(ii)the aggregate amount of Restricted Payments made during any taxable year of
the Borrower after the Effective Date under this clause (c) shall not exceed the
difference of (x) an amount equal to 10% of the taxable income of the Borrower
for such taxable year determined under section 852(b)(2) of the Code, but
without regard to subparagraphs (A), (B) or (D) thereof, minus (y) the amount,
if any, by which dividends and distributions made during such taxable year
pursuant to the foregoing clause (b) (whether in respect of such taxable year or
the previous taxable year) based upon the Borrower’s estimate of taxable income
exceeded the actual amounts specified in subclauses (i) and (ii) of such
foregoing clause (b) for such taxable year; and

(d)other Restricted Payments so long as (i) on the date of such other Restricted
Payment and after giving effect thereto (x) the Covered Debt Amount does not
exceed 90% of the Borrowing Base and (y) no Default shall have occurred and be
continuing or would result therefrom and (ii) on the date of such other
Restricted Payment the Borrower delivers to the Administrative Agent and each
Lender a Borrowing Base Certificate as at such date demonstrating compliance
with subclause (x) after giving effect to such Restricted Payment.  For purposes
of preparing such Borrowing Base Certificate, (A) the fair market value of
Quoted Investments shall be the most recent quotation available for such Quoted
Investment and (B) the fair market value of Unquoted Investments shall be the
Value set forth in the Borrowing Base Certificate most recently delivered by the
Borrower to the Administrative Agent and the Lenders pursuant to
Section 5.01(d); provided that the Borrower shall reduce the Value of any
Unquoted Investment to the extent necessary to take into account any events of
which the Borrower has knowledge that adversely affect the value of such
Portfolio Investment.

Nothing herein shall be deemed to prohibit the payment of Restricted Payments by
any Subsidiary of the Borrower to the Borrower or to any other Subsidiary
Guarantor.

SECTION 6.06.  Certain Restrictions on Subsidiaries.  The Borrower will not
permit any of its Subsidiaries (other than Financing Subsidiaries) to enter into
or suffer to exist any indenture, agreement, instrument or other arrangement
(other than the Loan Documents) that prohibits or restrains, in each case in any
material respect, or imposes materially adverse conditions upon, the incurrence
or payment of Indebtedness, the declaration or payment of dividends, the making
of

106Revolving Credit Agreement

--------------------------------------------------------------------------------

 

loans, advances, guarantees or Investments or the sale, assignment, transfer or
other disposition of property to the Borrower by any Subsidiary; provided that
the foregoing shall not apply to (i) indentures, agreements, instruments or
other arrangements pertaining to other Indebtedness permitted hereby (provided
that such restrictions would not adversely affect the exercise of rights or
remedies of the Administrative Agent or the Lenders hereunder or under the
Security Documents or restrict any Subsidiary in any manner from performing its
obligations under the Loan Documents) and (ii) indentures, agreements,
instruments or other arrangements pertaining to any lease, sale or other
disposition of any asset permitted by this Agreement or any Lien permitted by
this Agreement on such asset so long as the applicable restrictions only apply
to the assets subject to such lease, sale, other disposition or Lien.

SECTION 6.07.  Certain Financial Covenants.

(a)Minimum Shareholders’ Equity.  The Borrower will not permit Shareholders’
Equity at the last day of any fiscal quarter of the Borrower to be less than the
greater of (i) 30% of the value of the assets of the Borrower and its
Subsidiaries and (ii) $1,000,000,000, plus 50% of the net proceeds of the sale
of Equity Interests by the Borrower and its Subsidiaries after the First
Amendment Effective Date (other than proceeds of sales of Equity Interests by
and among the Borrower and its Subsidiaries).

(b)Consolidated Asset Coverage Ratio.  The Borrower will not permit the
Consolidated Asset Coverage Ratio at the last day of any fiscal quarter of the
Borrower to be less than 1.65 to 1.00.

(c)Liquidity Test.  The Borrower will not permit (a) the sum of (i) the
aggregate Value of the Portfolio Investments that are Cash (excluding Cash
Collateral for outstanding Letters of Credit) or that can be converted to Cash
in fewer than 10 Business Days without more than a 5% change in price, plus (ii)
the aggregate amount of Relevant Available Funds that can be converted to Cash
in fewer than 10 Business Days, to be less than (b) 10% of the Covered Debt
Amount, for more than 30 consecutive Business Days during any period when the
Adjusted Covered Debt Balance is greater than 90% of the Adjusted Borrowing
Base.

(d)Minimum Borrower Net Worth.  The Borrower will not permit the Borrower Net
Worth at the last day of any fiscal quarter to be less than $250,000,000.

(e)Borrower Asset Coverage Ratio. The Borrower will not permit the Borrower
Asset Coverage Ratio at the last day of any fiscal quarter to be less than (i)
at any time the Borrowing Base is greater than $500,000,000, 2.00 to 1.00 at any
time; (ii) at any time the Borrowing Base is greater than $250,000,000, but less
than or equal to $500,000,000, 2.25 to 1.00 at any time; and (iii) at all other
times, 2.50 to 1.00.

SECTION 6.08.  Transactions with Affiliates.  The Borrower will not, and will
not permit any of its Subsidiaries to enter into any transactions with any of
its Affiliates, even if otherwise permitted under this Agreement, except
(a) transactions in the ordinary course of business at prices and on terms and

107Revolving Credit Agreement

--------------------------------------------------------------------------------

 

conditions not less favorable to the Borrower or such Subsidiary (other than a
SBIC Subsidiary) than could be obtained on an arm’s-length basis from unrelated
third parties, (b) transactions between or among the Borrower and its
Subsidiaries not involving any other Affiliate, (c) Restricted Payments
permitted by Section 6.05, (d) the transactions provided in the Affiliate
Agreements, (e) transactions described on Schedule 6.08, (f) any Investment that
results in the creation of an Affiliate, (g) co-investment transactions with any
Affiliate as and to the extent permitted by any exemptive order that may be
issued by the SEC to the Borrower and certain Affiliates pursuant to the
exemptive application initially filed on October 19, 2015, and as amended from
time to time, or otherwise permitted pursuant to applicable SEC guidance or (h)
transactions between or among the Obligors and any SBIC Subsidiary or any
“downstream affiliate” (as such term is used under the rules promulgated under
the Investment Company Act) company of an Obligor at prices and on terms and
conditions, taken as a whole, not materially less favorable to the Obligors than
could be obtained at the time on an arm’s-length basis from unrelated third
parties.

SECTION 6.09.  Lines of Business.  The Borrower will not, nor will it permit any
of its Subsidiaries (other than Immaterial Subsidiaries) to, engage to any
material extent in any business other than in accordance with its Investment
Policies.  The Borrower will not, nor will it permit any of its Subsidiaries to
amend or modify the Investment Policies (other than a Permitted Policy
Amendment).

SECTION 6.10.  No Further Negative Pledge.  The Borrower will not, and will not
permit any of the Subsidiary Guarantors to, enter into any agreement,
instrument, deed or lease which prohibits or limits the ability of any Obligor
to create, incur, assume or suffer to exist any Lien upon any of its properties,
assets or revenues, whether now owned or hereafter acquired, or which requires
the grant of any security for an obligation if security is granted for another
obligation, except the following: (a) this Agreement, the other Loan Documents
and documents with respect to Indebtedness permitted under Section 6.01(b), (i),
(m) or (n); (b) covenants in documents creating Liens permitted by Section 6.02
(including covenants with respect to the Designated Obligations or Designated
Indebtedness Holders under (and, in each case, as defined in) the Security
Documents) prohibiting further Liens on the assets encumbered thereby;
(c) customary restrictions contained in leases not subject to a waiver; (d) any
such agreement that imposes restrictions on investments or other interests in
Financing Subsidiaries (but no other assets of any Obligor); (e) any such
agreement that imposes restrictions on Liens in Joint Venture Investments
(solely to the extent such restrictions relate to Joint Venture Investments);
and (f) any other agreement that does not restrict in any manner (directly or
indirectly) Liens created pursuant to the Loan Documents on any Collateral
securing the “Secured Obligations” under and as defined in the Guarantee and
Security Agreement and does not require the direct or indirect granting of any
Lien securing any Indebtedness or other obligation by virtue of the granting of
Liens on or pledge of property of any Obligor to secure the Loans or any Hedging
Agreement.

108Revolving Credit Agreement

--------------------------------------------------------------------------------

 

SECTION 6.11.  Modifications of Longer-Term Indebtedness Documents.  The
Borrower will not, and will not permit any other Obligor to, consent to any
modification, supplement or waiver of:

(a)any of the provisions of any agreement, instrument or other document
evidencing or relating to any Secured Longer-Term Indebtedness or Unsecured
Longer-Term Indebtedness that would result in such Indebtedness not meeting the
requirements of the definition of “Secured Longer-Term Secured Indebtedness” and
“Unsecured Longer-Term Indebtedness”, as applicable, set forth in Section 1.01
of this Agreement, unless (i) in the case of Secured Longer-Term Indebtedness,
such Indebtedness would have been permitted to be incurred as Secured
Shorter-Term Indebtedness at the time of such modification, supplement or waiver
and the Borrower so designates such Indebtedness as “Secured Shorter-Term
Indebtedness” (whereupon such Indebtedness shall be deemed to constitute
“Secured Shorter-Term Indebtedness” for all purposes of this Agreement) and
(ii) in the case of Unsecured Longer-Term Indebtedness, such Indebtedness would
have been permitted to be incurred as Unsecured Shorter-Term Indebtedness at the
time of such modification, supplement or waiver and the Borrower so designates
such Indebtedness as “Unsecured Shorter-Term Indebtedness” (whereupon such
Indebtedness shall be deemed to constitute “Unsecured Shorter-Term Indebtedness”
for all purposes of this Agreement); or

(b)any of the Affiliate Agreements, unless such modification, supplement or
waiver is not materially less favorable to the Borrower than could be obtained
on an arm’s-length basis from unrelated third parties, in each case, without the
prior consent of the Administrative Agent (with the approval of the Required
Lenders).

SECTION 6.12.  Payments of Longer-Term Indebtedness and the 2025 Notes.  The
Borrower will not, nor will it permit any of the Subsidiary Guarantors to,
purchase, redeem, retire or otherwise acquire for value, or set apart any money
for a sinking, defeasance or other analogous fund for the purchase, redemption,
retirement or other acquisition of or make any voluntary payment or prepayment
of the principal of or interest on, or any other amount owing in respect of, any
Secured Longer-Term Indebtedness, Unsecured Longer-Term Indebtedness, Special
Unsecured Indebtedness or the 2025 Notes (other than the refinancing of Secured
Longer-Term Indebtedness, Unsecured Longer-Term Indebtedness, Special Unsecured
Indebtedness or the 2025 Notes, with Indebtedness permitted under Section 6.01),
except for (a) regularly scheduled payments of principal and interest in respect
thereof required pursuant to the instruments evidencing such Indebtedness (it
being understood that: (w) the conversion features into Permitted Equity
Interests under convertible notes; (x) the triggering of such conversion and/or
settlement thereof solely with Permitted Equity Interests; and (y) any cash
payment on account of interest or expenses on such convertible notes made by the
Borrower in respect of such triggering and/or settlement thereof shall be
permitted under this clause (a)); (b) so long as no Default shall exist or be
continuing, any payment that, if treated as a Restricted Payment for purposes of
Section 6.05(d), would be permitted to be made pursuant to the provisions set
forth in Section 6.05(d); (c) voluntary payments or prepayments of Secured
Longer-Term Indebtedness, so long as both before and after giving effect to such
voluntary payment or prepayment (i) the Borrower is in pro

109Revolving Credit Agreement

--------------------------------------------------------------------------------

 

forma compliance with the financial covenants set forth in Section 6.07 and (ii)
no Default shall exist or be continuing; (d) mandatory payments, required
prepayments or mandatory redemptions of any convertible notes constituting
Unsecured Longer-Term Indebtedness or Special Unsecured Indebtedness in Cash
(including any cash payment elected to be paid in connection with the settlement
by the Borrower of any conversion at the option of any holder of such
convertible notes pursuant to the conversion features thereunder) and the 2025
Notes, so long as both before and after giving effect to such payment (i) no
Event of Default shall exist or be continuing and (ii) the Covered Debt Amount
does not exceed 90% of the Borrowing Base; and (e) payments or prepayments of
Secured Longer-Term Indebtedness, Unsecured Longer-Term Indebtedness, Special
Unsecured Indebtedness or the 2025 Notes solely from the proceeds of any
issuance of Equity Interests, so long as both before and after giving effect to
such payment (i) no Default shall exist or be continuing and (ii) the Covered
Debt Amount does not exceed 90% of the Borrowing Base.

SECTION 6.13.  Accounting Changes.  The Borrower will not, nor will it permit
any of its Subsidiaries to, make any change in (a) accounting policies or
reporting practices, except as permitted under GAAP or required by law or rule
or regulation of any Governmental Authority, or (b) its fiscal year.

SECTION 6.14.  SBIC Guarantee.  The Borrower will not, nor will it permit any of
its Subsidiaries to, cause or permit the occurrence of any event or condition
that would result in any recourse to any Obligor under any Permitted SBIC
Guarantee.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur and be
continuing:

(a)the Borrower shall (i) fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise or (ii) fail to deposit any amount into the
Letter of Credit Collateral Account as required by Section 2.09(a) on the
Commitment Termination Date;

(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five or more Business Days;

(c)any representation, warranty or certification made or deemed made by or on
behalf of the Borrower or any of its Subsidiaries in or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this

110Revolving Credit Agreement

--------------------------------------------------------------------------------

 

Agreement or any other Loan Document or any amendment or modification hereof or
thereof, shall prove to have been incorrect when made or deemed made in any
material respect;

(d)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in (i) Section 5.03 (with respect to the Borrower’s
existence) or Sections 5.08(a) and (b) or in Article VI or any Obligor shall
default in the performance of any of its obligations contained in Sections 3 and
7 of the Guarantee and Security Agreement or (ii) Sections 5.01(e) and (f) or
5.02 and such failure shall continue unremedied for a period of five or more
days after notice thereof by the Administrative Agent (given at the request of
any Lender) to the Borrower;

(e)a Borrowing Base Deficiency shall occur and continue unremedied for a period
of five or more Business Days after delivery of a Borrowing Base Certificate
demonstrating such Borrowing Base Deficiency pursuant to Section 5.01(e);
provided that it shall not be an Event of Default hereunder if the Borrower
shall present the Administrative Agent with a reasonably feasible plan
acceptable to the Required Lenders in their sole discretion to enable such
Borrowing Base Deficiency to be cured within 30 Business Days (which 30-Business
Day period shall include the five Business Days permitted for delivery of such
plan), so long as such Borrowing Base Deficiency is cured within such
30-Business Day period;

(f)the Borrower or any Obligor, as applicable, shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in clause (a), (b), (d), (e) or (r) of this Article) or any
other Loan Document and such failure shall continue unremedied for a period of
30 or more days after notice thereof from the Administrative Agent (given at the
request of any Lender) to the Borrower;

(g)the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, taking
into account any applicable grace period;

(h)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or shall continue unremedied for
any applicable period of time sufficient to enable or permit the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity (for the avoidance of doubt, other than as permitted under Section 6.12
and that is not a result of a breach, default or other violation or failure in
respect of such Material Indebtedness by the Borrower or any of its Subsidiaries
after giving effect to any applicable grace period); provided that this clause
(h) shall not apply to (1) secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness; or (2) convertible debt that becomes due as a result of a
conversion or redemption event, other than as a result of an “event of default”
(as defined in the documents governing such convertible Material Indebtedness);

(i)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or

111Revolving Credit Agreement

--------------------------------------------------------------------------------

 

any of its Subsidiaries (other than Immaterial Subsidiaries) or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Subsidiaries
(other than Immaterial Subsidiaries) or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
and unstayed for a period of 60 or more days or an order or decree approving or
ordering any of the foregoing shall be entered;

(j)the Borrower or any of its Subsidiaries (other than Immaterial Subsidiaries)
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Subsidiaries (other than Immaterial Subsidiaries) or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

(k)the Borrower or any of its Subsidiaries (other than Immaterial Subsidiaries)
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

(l)one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 shall be rendered against the Borrower or any of its
Subsidiaries (other than Immaterial Subsidiaries) or any combination thereof and
the same shall remain undischarged for a period of 30 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of the Borrower
or any of its Subsidiaries (other than Immaterial Subsidiaries) to enforce any
such judgment;

(m)an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;

(n)a Change in Control shall occur;

(o)at any time prior to the Borrower’s common stock being listed on a national
securities exchange (i) a “Key Person Event” or “Cause Event” (each as defined
in the PPM) shall occur, without regard to whether or not the “Commitment
Period” (as defined in the PPM) is then in effect, or (ii) any “Key Person” (as
defined in the PPM) is replaced in accordance with the PPM without the consent
of the Administrative Agent and the Required Lenders; provided that, for
purposes of this clause (o), the PPM shall mean the PPM as in effect as of the
Effective Date or as otherwise amended or modified from time to time with the
consent of the Required Lenders;

112Revolving Credit Agreement

--------------------------------------------------------------------------------

 

(p)the Liens created by the Security Documents shall, at any time with respect
to Portfolio Investments having an aggregate Value in excess of 5% of the
aggregate Value of all Portfolio Investments, not be valid and perfected (to the
extent perfection by filing, registration, recordation, possession or control is
required herein or therein) in favor of the Administrative Agent, free and clear
of all other Liens (other than Liens permitted under Section 6.02 or under the
respective Security Documents) except to the extent that any such loss of
perfection results from the failure of the Collateral Agent to maintain
possession of the certificates representing the securities pledged under the
Loan Documents;

(q)except for expiration in accordance with its terms, any of the Loan Documents
shall for whatever reason be terminated or cease to be in full force and effect
in any material respect, or the enforceability thereof shall be contested by the
Borrower or any other Obligor;

(r)the Obligors shall at any time, without the consent of the Required Lenders
fail to comply with the covenant contained in Section 5.11, and such failure
shall continue unremedied for a period of 30 or more days after the earlier of
notice thereof by the Administrative Agent (given at the request of any Lender)
to the Borrower or knowledge thereof by a Financial Officer; or

(s)the Borrower or any of its Subsidiaries shall cause or permit the occurrence
of any condition or event that would result in any recourse to any Obligor under
any Permitted SBIC Guarantee;

then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder and
under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (i) or (j) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

In the event that the Loans shall be declared, or shall become, due and payable
pursuant to the immediately preceding paragraph then, upon notice from the
Administrative Agent or Lenders with LC Exposure representing more than 50% of
the total LC Exposure demanding the deposit of Cash Collateral pursuant to this
paragraph, the Borrower shall immediately deposit into the Letter of Credit
Collateral Account cash in an amount equal to the LC Exposure as of such

113Revolving Credit Agreement

--------------------------------------------------------------------------------

 

date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (i) or (j) of this Article.

Notwithstanding anything to the contrary contained herein, on the CAM Exchange
Date, to the extent not otherwise prohibited by law, (a) the Lenders shall
automatically and without further act be deemed to have exchanged interests in
the Designated Obligations such that, in lieu of the interests of each Lender in
the Designated Obligations under each Loan in which it shall participate as of
such date, such Lender shall own an interest equal to such Lender’s CAM
Percentage in the Designated Obligations under each of the Loans and (b)
simultaneously with the deemed exchange of interests pursuant to clause (a)
above, the interests in the Designated Obligations to be received in such deemed
exchange shall, automatically and with no further action required, be converted
into the Dollar Equivalent of such amount (as of the Business Day immediately
prior to the CAM Exchange Date) and on and after such date all amounts accruing
and owed to the Lenders in respect of such Designated Obligations shall accrue
and be payable in Dollars at the rate otherwise applicable hereunder. Each
Lender, each Person acquiring a participation from any Lender as contemplated by
Section 9.04 and the Borrower hereby consents and agrees to the CAM Exchange.
The Borrower and the Lenders agree from time to time to execute and deliver to
the Administrative Agent all such promissory notes and other instruments and
documents as the Administrative Agent shall reasonably request to evidence and
confirm the respective interests and obligations of the Lenders after giving
effect to the CAM Exchange, and each Lender agrees to surrender any promissory
notes originally received by it in connection with its Loans hereunder to the
Administrative Agent against delivery of any promissory notes so executed and
delivered; provided that the failure of the Borrower to execute or deliver or of
any Lender to accept any such promissory note, instrument or document shall not
affect the validity or effectiveness of the CAM Exchange.  As a result of the
CAM Exchange, on and after the CAM Exchange Date, each payment received by the
Administrative Agent pursuant to any Loan Document in respect of the Designated
Obligations shall be distributed to the Lenders pro rata in accordance with
their respective CAM Percentages (to be redetermined as of each such date of
payment).

ARTICLE VIII

THE ADMINISTRATIVE AGENT

SECTION 8.01.  Appointment of the Administrative Agent.  Each of the Lenders and
the Issuing Banks hereby irrevocably appoints the Administrative Agent as its
agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Each of the Lenders and the Issuing Banks hereby irrevocably appoints
the Collateral Agent as its agent hereunder and under the other Loan Documents
and authorizes the Collateral Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Collateral Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

114Revolving Credit Agreement

--------------------------------------------------------------------------------

 

SECTION 8.02.  Capacity as Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

SECTION 8.03.  Limitation of Duties; Exculpation.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders, and (c) except as expressly set forth herein and in the other Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders or in
the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein or therein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 8.04.  Reliance.  The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed or sent by
the proper Person.  The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other

115Revolving Credit Agreement

--------------------------------------------------------------------------------

 

experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

SECTION 8.05.  Sub-Agents.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative
Agent.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

SECTION 8.06.  Resignation; Successor Administrative Agent.  The Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Banks and the
Borrower.  Upon any such resignation, the Required Lenders shall have the right,
with the consent of the Borrower not to be unreasonably withheld or delayed (or,
if an Event of Default has occurred and is continuing in consultation with the
Borrower), to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent’s resignation shall nonetheless become
effective and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and (2) the Required Lenders shall perform the
duties of the Administrative Agent (and all payments and communications provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender directly) until such time as the Required Lenders appoint a
successor agent as provided for above in this paragraph.  Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder (if not already discharged therefrom as provided above in this
paragraph).  The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the Administrative
Agent’s resignation hereunder, the provisions of this Article and Section 9.03
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as Administrative Agent.

Any resignation by Truist as Administrative Agent pursuant to this Section shall
also constitute its resignation as an Issuing Bank and a Swingline Lender. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank

116Revolving Credit Agreement

--------------------------------------------------------------------------------

 

and Swingline Lender, (b) the retiring Issuing Bank and Swingline Lender shall
be discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring Issuing Bank to effectively assume the obligations of the retiring
Issuing Bank with respect to such Letters of Credit.

SECTION 8.07.  Reliance by Lenders.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.  The Administrative Agent shall have no duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and the Administrative Agent shall have no responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders.

Each Lender, by delivering its signature page to this Agreement or any
Assignment and Assumption and funding any Loan shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be approved by the Administrative Agent,
Required Lenders or Lenders.

SECTION 8.08.  Modifications to Loan Documents.  Except as otherwise provided in
Section 2.13(b) or Section 9.02(b) or (c) of this Agreement or the Security
Documents with respect to this Agreement, the Administrative Agent may, with the
prior consent of the Required Lenders (but not otherwise), consent to any
modification, supplement or waiver under any of the Loan Documents; provided
that, without the prior consent of each Lender, the Administrative Agent shall
not (except as provided herein or in the Security Documents) release all or
substantially all of the Collateral or otherwise terminate all or substantially
all of the Liens under any Security Document providing for collateral security,
agree to additional obligations being secured by all or substantially all of
such collateral security, or alter the relative priorities of the obligations
entitled to the benefits of the Liens created under the Security Documents with
respect to all or substantially all of the Collateral, except that no such
consent shall be required, and the Administrative Agent is hereby authorized, to
release any Lien covering property that is the subject of either a disposition
of property permitted hereunder or a disposition to which the Required Lenders
have consented.

117Revolving Credit Agreement

--------------------------------------------------------------------------------

 

ARTICLE IX

MISCELLANEOUS

SECTION 9.01.  Notices; Electronic Communications.

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(i)if to the Borrower, to it at:

Owl Rock Technology Finance Corp.
399 Park Avenue, 38th Floor
New York, NY 10022
Attention: Alan Kirshenbaum
Telephone: (212) 419-3000

(ii)if to the Administrative Agent or Truist, in its capacity as a Swingline
Lender, to it at:

Truist Bank
3333 Peachtree Road, 7th Floor
Atlanta, Georgia 30326
Attention:  Hays Wood
Telecopy Number: (404) 836-5879

with a copy to:

Truist Bank
Agency Services
303 Peachtree Street, N. E./ 25th Floor
Atlanta, Georgia 30308
Attention: Wanda Gregory
Telecopy Number: (404) 658-4906

(iii)if to the Truist, in its capacity as Issuing Bank, to it at:

Truist Bank
303 Peachtree Street, N. E./ 25th Floor
Atlanta, Georgia 30308
Attention: Wanda Gregory
Telecopy Number: (404) 658-4906

(iv)if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

118Revolving Credit Agreement

--------------------------------------------------------------------------------

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of
receipt.  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)Electronic Communications.  Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or any Issuing Bank pursuant to
Section 2.06 if such Lender or such Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

(i) Notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

Each party hereto understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of Administrative Agent, any
Lender or their respective Related Parties, as determined by a final,
non-appealable judgment of a court of competent jurisdiction. The Platform and
any electronic communications media approved by the Administrative Agent as
provided herein are provided “as is” and “as available”. None of the
Administrative Agent or its Related Parties warrant the accuracy, adequacy, or
completeness of the such media or the Platform and each expressly disclaims
liability for errors or omissions in the Platform and such media. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects is made by the
Administrative Agent and any of its Related Parties in connection with the
Platform or the electronic communications media approved by the Administrative
Agent as provided for herein.

(c)Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order

119Revolving Credit Agreement

--------------------------------------------------------------------------------

 

to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable law, including United States
federal and state securities laws, to make reference to information that is not
made available through the “Public Side Information” portion of the Platform and
that may contain Non-Public Information with respect to the Borrower, its
Subsidiaries or their Securities for purposes of United States federal or state
securities laws. In the event that any Public Lender has determined for itself
to not access any information disclosed through the Platform or otherwise, such
Public Lender acknowledges that (i) other Lenders may have availed themselves of
such information and (ii) neither Borrower nor Administrative Agent has any
responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other Loan
Documents.

(d)Documents to be Delivered under Sections 5.01.  For so long as an Intralinks™
or equivalent website is available to each of the Lenders hereunder, the
Borrower may satisfy its obligation to deliver documents to the Administrative
Agent or the Lenders under Sections 5.01 by delivering one hard copy thereof to
the Administrative Agent and either an electronic copy or a notice identifying
the website where such information is located for posting by the Administrative
Agent on Intralinks™ or such equivalent website; provided that the
Administrative Agent shall have no responsibility to maintain access to
Intralinks™ or an equivalent website.

SECTION 9.02.  Waivers; Amendments.

(a)No Deemed Waivers Remedies Cumulative.  No failure or delay by the
Administrative Agent, any Issuing Bank, any Swingline Lender or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks, the Swingline Lenders and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise
have.  No waiver of any provision of this Agreement or consent to any departure
by the Borrower therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan,
Swingline Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Swingline Lender, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

(b)Amendments to this Agreement.  Except as provided in Section 2.13, neither
this Agreement nor any provision hereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or by the Borrower and the Administrative
Agent with the consent of the Required Lenders; provided that no such agreement
shall:

(i)increase the Commitment of any Lender without the written consent of such
Lender,

120Revolving Credit Agreement

--------------------------------------------------------------------------------

 

(ii)reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby,

(iii)postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of waive or excuse any such payment, or postpone the scheduled
date of expiration of any Commitment, without the written consent of each Lender
affected thereby,

(iv)change Section 2.17(b), (c) or (d) in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
affected thereby,

(v)change any of the provisions of this Section or the definition of the term
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender affected thereby; or

(vi)subject to clause (e) below, change any of the provisions of the definition
of “Agreed Foreign Currencies” or any other provision specifying the Foreign
Currencies in which Multicurrency Loans may be made hereunder, or make any
determination or grant any consent hereunder with respect to the definition of
“Agreed Foreign Currencies”, in each case, without the consent of each
Multicurrency Lender;

provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Banks or
the Swingline Lenders hereunder without the prior written consent of the
Administrative Agent, the Issuing Banks or the Swingline Lenders, as the case
may be and (y) the consent of Lenders holding not less than two-thirds of the
Revolving Credit Exposure and unused Commitments will be required (A) for any
adverse change affecting the provisions of this Agreement relating to the
determination of the Borrowing Base (excluding changes to the provisions of
Section 5.12(b)(ii)(E) and (F), but including changes to the provisions of
Section 5.12(c) and the definitions set forth in Section 5.13), and (B) for any
release of any material portion of the Collateral other than for fair value or
as otherwise permitted hereunder or under the other Loan Documents.

Anything in this Agreement  to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement or any other Loan Document that
could reasonably be expected to adversely affect the Lenders of any Class in a
manner that does not affect all Classes equally shall be effective against the
Lenders of such Class unless the Required Lenders of such Class shall have
concurred with such waiver or modification.

(c)Amendments to Security Documents.  No Security Document nor any provision
thereof may be waived, amended or modified, nor may the Liens thereof be spread
to secure any additional obligations (including any increase in Loans hereunder,
but excluding any such increase pursuant to a Commitment Increase under
Section 2.08(e) except pursuant to an agreement or agreements in writing entered
into by the Borrower, and by the Collateral Agent with

121Revolving Credit Agreement

--------------------------------------------------------------------------------

 

the consent of the Required Lenders; provided that, (i) without the written
consent of each Lender, no such agreement shall release all or substantially all
of the Obligors from their respective obligations under the Security Documents
and (ii) without the written consent of each Lender, no such agreement shall
release all or substantially all of the collateral security or otherwise
terminate all or substantially all of the Liens under the Security Documents,
alter the relative priorities of the obligations entitled to the Liens created
under the Security Documents (except in connection with securing additional
obligations equally and ratably with the Loans and other obligations
hereunder) with respect to all or substantially all of the collateral security
provided thereby, or release all or substantially all of the guarantors under
the Guarantee and Security Agreement from their guarantee obligations
thereunder, except that no such consent shall be required, and the
Administrative Agent is hereby authorized (and so agrees with the Borrower) to
direct the Collateral Agent under the Guarantee and Security Agreement, (x) to
release any Lien covering property (and to release any such guarantor) that is
the subject of either a disposition of property permitted hereunder or a
disposition to which the Required Lenders have consented, (y) to release any
Lien and/or guarantee obligation in accordance with the Guarantee and Security
Agreement and (z) to release (and to acknowledge the release of) all Liens and
guarantees of Obligors upon the termination of this Agreement (including in
connection with a complete refinancing).

(d)Replacement of Non-Consenting Lender.  If, in connection with any proposed
change, waiver, discharge or termination to any of the provisions of this
Agreement as contemplated by this Section 9.02, the consent of the Required
Lenders shall have been obtained but the consent of one or more Lenders (each a
“Non-Consenting Lender”) whose consent is required for such proposed change,
waiver, discharge or termination is not obtained, then (so long as no Event of
Default has occurred and is continuing) the Borrower shall have the right, at
its sole cost and expense, to replace each such Non-Consenting Lender or Lenders
with one or more replacement Lenders pursuant to Section 2.18(b) so long as at
the time of such replacement, each such replacement Lender consents to the
proposed change, waiver, discharge or termination.

(e)Re-designation of Non-Consenting Multicurrency Lender.  

(i)If, in connection with any request by the Borrower to add a Foreign Currency
as an Agreed Foreign Currency hereunder, the consent of the Required
Multicurrency Lenders shall have been obtained but the consent of one or more
Multicurrency Lenders (each a “Non-Consenting Multicurrency Lender”) is not
obtained, then the Borrower shall have the right upon four (4) Business Days’
prior written notice to the Administrative Agent and each Non-Consenting
Multicurrency Lender to re-designate each Non-Consenting Multicurrency Lender as
a Dollar Lender hereunder with a Dollar Commitment equal to the Multicurrency
Commitment of such Non-Consenting Multicurrency Lender in effect immediately
prior to such re-designation; provided that, no re-designation of any
Multicurrency Lender’s Multicurrency Commitment shall be permitted hereunder if
(A) the conditions set forth in Section 4.02 are not satisfied both before and
after giving effect to such re-designation, (B) without such Issuing Bank’s
consent to be re-designated pursuant to this clause (i), any Non-Consenting
Multicurrency Lender is an Issuing Bank that has an outstanding Letter of Credit
denominated in an Agreed Foreign Currency as of the date of such re-designation
notice or (C) after giving effect to such re-designation and the re-allocation
described in clause (ii) below, (I) any Lender’s Revolving Dollar Credit
Exposure or Revolving Multicurrency Credit Exposure,

122Revolving Credit Agreement

--------------------------------------------------------------------------------

 

as applicable, exceeds such Lender’s Dollar Commitment or Multicurrency
Commitment, as applicable, (II) the aggregate Revolving Dollar Credit Exposure
of all of the Dollar Lenders exceeds the aggregate Dollar Commitments, (III) the
aggregate Revolving Multicurrency Credit Exposure of all of the Multicurrency
Lenders exceeds the aggregate Multicurrency Commitments or (IV) the aggregate
Revolving Credit Exposure exceeds the aggregate Commitments; provided, further,
that, in the event any Non-Consenting Multicurrency Lender is an Issuing Bank
that has agreed to issue Letters of Credit in Agreed Foreign Currencies (but
does not have any Letters of Credit denominated in Agreed Foreign Currencies as
of the date of such re-designation notice), such Issuing Bank shall, on and
after the re-designation date, only be required to issue Letters of Credit
denominated in Dollars up to the amount set forth opposite the name of such
Issuing Bank on Schedule 2.05 (or such greater amount as such Issuing Bank may
agree in its sole discretion).

(ii)On the date of and immediately after giving effect to any such
re-designation of the Commitment of the Non-Consenting Multicurrency Lenders
pursuant to clause (i) above, the Borrower shall (A) prepay the outstanding
Loans in full, (B) simultaneously borrow new Loans in an amount equal to and in
the same Currencies as such prepayment; provided that with respect to subclauses
(A) and (B), (x) the prepayment to, and borrowing from, any Lender shall be
effected by book entry to the extent that any portion of the amount prepaid to
such Lender will be subsequently borrowed from such Lender and (y) the Lenders
shall make and receive payments among themselves, in a manner acceptable to the
Administrative Agent, so that, after giving effect thereto, (I) the
Multicurrency Loans denominated in Agreed Foreign Currencies and the
Multicurrency Loans denominated in Dollars are, in each case, held ratably by
the Multicurrency Lenders in accordance with their respective Multicurrency
Commitments, (II) the Dollar Loans are held ratably by the Dollar Lenders in
accordance with their respective Dollar Commitments and (III) to the extent
possible, the Loans are held ratably by the Lenders in accordance with their
respective Applicable Percentage and (C) pay to the Lenders the amounts, if any,
payable under Section 2.15 as a result of any such prepayment.  Concurrently
therewith, the Multicurrency Lenders and Dollar Lenders shall be deemed to have
adjusted their participation interests in any outstanding Letters of Credit
under the Multicurrency Commitments and the Dollar Commitments, respectively, so
that such interests are held ratably in accordance with clauses (I), (II) and
(III).

SECTION 9.03.  Expenses; Indemnity; Damage Waiver.

(a)Costs and Expenses.  The Borrower shall pay (i) all reasonable and documented
out-of-pocket costs and expenses incurred by the Administrative Agent, the
Collateral Agent and their Affiliates, including the reasonable and documented
fees, charges and disbursements of counsel for the Administrative Agent and the
Collateral Agent, in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents and any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any outstanding Letter of Credit by
such Issuing Bank or any demand for payment thereunder, (iii) all documented
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank,
any

123Revolving Credit Agreement

--------------------------------------------------------------------------------

 

Swingline Lender or any Lender, including the reasonable and documented fees,
charges and disbursements of one outside counsel for the Administrative Agent,
each Issuing Bank and each Swingline Lender as well as one outside counsel for
the Lenders and additional counsel should any conflict of interest arise, in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such documented out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect thereof and (iv) and all
documented costs, expenses, taxes, assessments and other charges incurred in
connection with any filing, registration, recording or perfection of any
security interest contemplated by any Security Document or any other document
referred to therein.

(b)Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Issuing Bank, each Swingline Lender and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities, actions, judgments, suits, costs,
expenses and disbursements of any kind or nature whatsoever (including the
reasonable and documented out-of-pocket fees and disbursements of one outside
counsel for all Indemnitees (and, if reasonably necessary, of one local counsel
in any relevant jurisdiction for all Indemnitees) unless, in the reasonable
opinion of an Indemnitee, representation of all Indemnitees by such counsel
would be inappropriate due to the existence of an actual or potential conflict
of interest) in connection with any investigative, administrative or judicial
proceeding or hearing commenced or threatened by any Person, whether or not any
such Indemnitee shall be designated as a party or a potential party thereto, and
any fees or expenses incurred by Indemnitees in enforcing this indemnity),
whether based on any federal, state or foreign laws, statutes, rules or
regulations (including securities and commercial laws, statutes, rules or
regulations and laws, statutes, rules or regulations relating to environmental,
occupational safety and health or land use matters), on common law or equitable
cause or on contract or otherwise and related expenses or disbursements of any
kind (other than Taxes or Other Taxes which shall only be indemnified by the
Borrower to the extent provided in Section 2.16, other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim),
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of; in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan,
Swingline Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by an Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit) or (iii) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and whether
brought by the Borrower or a third party and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are (A) determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the
fraud, willful misconduct or gross negligence of such Indemnitee or its Related
Parties, (B) result from the settlement of any such claim, investigation,
litigation or other proceedings described in clause (iii) above unless the
Borrower

124Revolving Credit Agreement

--------------------------------------------------------------------------------

 

has consented to such settlement (which consent shall not be unreasonably
withheld, delayed or conditioned (provided that nothing in this clause (B) shall
restrict the right of any person to settle any claim for which it has waived its
right of indemnity by the Borrower)) or (C) result from disputes solely among
Indemnitees and not involving any act or omission of an Obligor or any of its
Affiliates (other than any dispute against the Administrative Agent in its
capacity as such).  Notwithstanding the foregoing, it is understood and agreed
that indemnification for Taxes is subject to the provisions of Section 2.16,
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages (as opposed to direct or actual damages (which
may include special, indirect, consequential or punitive damages asserted
against any such party hereto by a third party)) arising out of, in connection
with, or as a result of the Transactions asserted by an Indemnitee against the
Borrower or any other Obligor; provided that the foregoing limitation shall not
be deemed to impair or affect the obligations of the Borrower under the
preceding provisions of this subsection.

(c)Reimbursement by Lenders.  To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent, any Issuing Bank
or any Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the applicable Issuing Bank
or the applicable Swingline Lender, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the applicable Issuing Bank or the applicable Swingline
Lender in its capacity as such.

(d)Waiver of Consequential Damages, Etc.  To the extent permitted by applicable
law, the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.  No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent caused by the willful misconduct or gross negligence of such
Indemnitee, as determined by a final, non-appealable judgment of a court of
competent jurisdiction.

(e)Payments.  All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 9.04.  Successors and Assigns.

(a)Assignments Generally.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns

125Revolving Credit Agreement

--------------------------------------------------------------------------------

 

permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)Assignments by Lenders.

(i)Assignments Generally.  Subject to the conditions set forth in clause
(ii) below, any Lender may assign to one or more assignees (other than natural
persons (or a holding company, investments vehicle, investment vehicle or trust
for, or owned and operated by or for the primary benefit of a natural Person) or
any Defaulting Lender) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans and LC
Exposure at the time owing to it) with the prior written consent (such consent
not to be unreasonably withheld or delayed) of:

(A)the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, or, if an Event of Default
has occurred and is continuing, any other assignee; provided, further, that the
Borrower shall be deemed to have consented to any such assignment unless it
shall have objected thereto by written notice to the Administrative Agent within
ten Business Days after having received notice thereof; and

(B)the Administrative Agent and each Issuing Bank; provided that no consent of
the Administrative Agent or the Issuing Banks shall be required for an
assignment by a Lender to an Affiliate of such Lender.

(ii)Certain Conditions to Assignments.  Assignments shall be subject to the
following additional conditions:

(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans and LC Exposure of a Class, the amount of the Commitment or
Loans and LC Exposure of such Class of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than U.S. $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent; provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

126Revolving Credit Agreement

--------------------------------------------------------------------------------

 

(B)each partial assignment of any Commitments or Loans and LC Exposure shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement in respect of such Commitments,
Loans and LC Exposure;

(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A hereto, together with a processing and recordation fee of U.S. $3,500
(which fee shall not be payable in connection with an assignment to a Lender or
to an Affiliate of a Lender), for which the Borrower and the Guarantors shall
not be obligated;

(D)the assignee, if it shall not already be a Lender of the applicable Class,
shall deliver to the Administrative Agent an Administrative Questionnaire; and

(E)the assignee shall deliver to the Borrower and the Administrative Agent those
documents specified in Section 2.16(f).

(iii)Effectiveness of Assignments.  Subject to acceptance and recording thereof
pursuant to paragraph (c) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (f) of this Section.  Notwithstanding
anything to the contrary herein, in connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions set forth in
Section 9.04(b)(ii) or otherwise, the parties to the assignment shall make such
additional payments to Administrative Agent in an aggregate amount sufficient,
upon distribution thereof as appropriate (which may be outright payment,
purchases by the assignee of participations or subparticipations, or other
compensating actions, including funding, with the consent of Borrower and
Administrative Agent, the Applicable Percentage of Loans previously requested
but not funded by the Defaulting Lender, to each of which the applicable
assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in
full all payment liabilities then owed by such Defaulting Lender to
Administrative Agent, each Issuing Bank, each Swingline Lender and each Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full Applicable Percentage of all Loans and participations in
Letters of Credit and Swingline Loans. Notwithstanding the foregoing, in the
event that any

127Revolving Credit Agreement

--------------------------------------------------------------------------------

 

assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(c)Maintenance of Registers by Administrative Agent.  The Administrative Agent,
acting for this purpose as an agent of the Borrower, shall maintain at one of
its offices in New York City a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amount (and stated interest) of
the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Registers” and each individually, a
“Register”).  The entries in the Registers shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Banks and the
Lenders may treat each Person whose name is recorded in the Registers pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Registers shall be available for
inspection by the Borrower, any Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(d)Acceptance of Assignments by Administrative Agent.  Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(e)Special Purposes Vehicles.  Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPC”) owned or administered by such Granting
Lender, identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide all or any
part of any Loan that such Granting Lender would otherwise be obligated to make;
provided that (i) nothing herein shall constitute a commitment to make any Loan
by any SPC, (ii) if an SPC elects not to exercise such option or otherwise fails
to provide all or any part of such Loan, the Granting Lender shall, subject to
the terms of this Agreement, make such Loan pursuant to the terms hereof,
(iii) the rights of any such SPC shall be derivative of the rights of the
Granting Lender, and such SPC shall be subject to all of the restrictions upon
the Granting Lender herein contained, and (iv) no SPC shall be entitled to the
benefits of Sections 2.14 (or any other increased costs protection provision),
2.15 or 2.16.  Each SPC shall be conclusively presumed to have made arrangements
with its Granting Lender for the exercise of voting and other rights hereunder
in a manner which is acceptable to the SPC, the Administrative Agent, the
Lenders and the Borrower, and each of the Administrative Agent, the Lenders and
the Obligors shall be entitled to rely upon and deal solely with the Granting
Lender with respect to Loans made by or through its SPC.  The making of a Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by the Granting Lender.

128Revolving Credit Agreement

--------------------------------------------------------------------------------

 

Each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such
SPC, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof, in respect of claims arising out of this Agreement; provided that
the Granting Lender for each SPC hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage and expense arising
out of their inability to institute any such proceeding against its SPC.  In
addition, notwithstanding anything to the contrary contained in this Section,
any SPC may (i) without the prior written consent of the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to its Granting Lender or to any
financial institutions providing liquidity and/or credit facilities to or for
the account of such SPC to fund the Loans made by such SPC or to support the
securities (if any) issued by such SPC to fund such Loans (but nothing contained
herein shall be construed in derogation of the obligation of the Granting Lender
to make Loans hereunder); provided that neither the consent of the SPC or of any
such assignee shall be required for amendments or waivers hereunder except for
those amendments or waivers for which the consent of participants is required
under paragraph (f) below, and (ii) disclose on a confidential basis (in the
same manner described in Section 9.13(b)) any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of a surety,
guarantee or credit or liquidity enhancement to such SPC.

(f)Participations.  Any Lender may, with the consent of the Borrower (such
consent not to be unreasonably withheld or delayed), sell participations to one
or more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitments and the Loans and LC
Disbursements owing to it); provided that (i) the consent of the Borrower shall
not be required if such Participant does not have the right to receive any
non-public information that may be provided pursuant to this Agreement (and the
Lender selling such participation agrees with the Borrower at the time of the
sale of such participation that it will not deliver such non-public information
to the Participant), (ii) such Lender’s obligations under this Agreement and the
other Loan Documents shall remain unchanged, (iii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iv) the Borrower, the Administrative Agent, the Issuing Banks
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement  and the other Loan Documents.  Any agreement or instrument pursuant
to which a Lender sells such a participation shall provide that such Lender
shall retain the sole right to enforce this Agreement and the other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Loan Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant.  Subject to
paragraph (g) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant shall not be
entitled to receive any greater payment under Sections 2.14, 2.15 or 2.16, with
respect to any participation, than its participating Lenders would have been
entitled to receive, except to the extent such entitlement to receive a

129Revolving Credit Agreement

--------------------------------------------------------------------------------

 

greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation; provided, further, that no Participant
shall be entitled to the benefits of Section 2.16 unless the Borrower is
notified of the participation granted to such Participant and such Participant
shall have complied with the requirements of Section 2.16 as if such Participant
is a Lender.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.17(d) as though it were a
Lender hereunder.  Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each participant and the principal
amounts (and stated interest of each Participant’s interest in the loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
other information relating to a Participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Loan Document) to
any person except to the extent that such disclosures are necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(g)Limitations on Rights of Participants.  A Participant shall not be entitled
to receive any greater payment under Section 2.14, 2.15 or 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with paragraphs (e) and (f) of Section 2.16
as though it were a Lender and in the case of a Participant claiming exemption
for portfolio interest under Section 871(h) or 881(c) of the Code, the
applicable Lender shall provide the Borrower with satisfactory evidence that the
participation is in registered form and shall permit the Borrower to review such
register as reasonably needed for the Borrower to comply with its obligations
under applicable laws and regulations.

(h)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank or any other central bank having jurisdiction over such Lender, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such assignee for such Lender as a party hereto.

(i)No Assignments to the Borrower or Affiliates.  Anything in this Section to
the contrary notwithstanding, no Lender may assign or participate any interest
in any Loan or LC Exposure held by it hereunder to the Borrower or any of its
Affiliates or Subsidiaries without the prior consent of each Lender.

130Revolving Credit Agreement

--------------------------------------------------------------------------------

 

SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination, Cash Collateralization or backstop of the
Letters of Credit and the Commitments or the termination of this Agreement or
any provision hereof.

SECTION 9.06.  Counterparts; Integration; Effectiveness; Electronic Execution.

(a)Counterparts; Integration; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract between and among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
to this Agreement by telecopy electronically (e.g. pdf) shall be effective as
delivery of a manually executed counterpart of this Agreement.

(b)Electronic Execution of Loan Documents.  The words “execution,” “signed,”
“signature,” and words of like import in this Agreement and the other Loan
Documents including any Assignment and Assumption shall be deemed to include
electronic signatures or electronic records, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

SECTION 9.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction,

131Revolving Credit Agreement

--------------------------------------------------------------------------------

 

be ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to Administrative Agent for further application in
accordance with the provisions of Sections 2.17(d) and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of Administrative Agent, the Issuing Banks, and
the Lenders, and (y) the Defaulting Lender shall provide promptly to
Administrative Agent a statement describing in reasonable detail the amounts
owing to such Defaulting Lender hereunder as to which it exercised such right of
setoff.  The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.  Each Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

SECTION 9.09.  Governing Law; Jurisdiction; Etc.

(a)Governing Law.  This Agreement and, unless otherwise specified therein, each
other Loan Document shall be construed in accordance with and governed by the
law of the State of New York.

(b)Submission to Jurisdiction.  The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement and any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement  shall affect
any right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

132Revolving Credit Agreement

--------------------------------------------------------------------------------

 

(c)Waiver of Venue.  The Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d)Service of Process.  Each party to this Agreement (i) irrevocably consents to
service of process in the manner provided for notices in Section 9.01 and (ii)
agrees that service as provided in the manner provided for notices in Section
9.01 is sufficient to confer personal jurisdiction over such party in any
proceeding in any court and otherwise constitutes effective and binding service
in every respect. Nothing in this Agreement will affect the right of any party
to this Agreement to serve process in any other manner permitted by law.

SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.11.  Judgment Currency.  This is an international loan transaction in
which the specification of Dollars or any Foreign Currency, as the case may be
(the “Specified Currency”), and payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency.  The payment
obligations of the Borrower under this Agreement shall not be discharged or
satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder.  If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered.  The obligation of the Borrower in respect of
any such sum due from it to the Administrative Agent or any

133Revolving Credit Agreement

--------------------------------------------------------------------------------

 

Lender hereunder or under any other Loan Document (in this Section called an
“Entitled Person”) shall, notwithstanding the rate of exchange actually applied
in rendering such judgment be discharged only to the extent that on the Business
Day following receipt by such Entitled Person of any sum adjudged to be due
hereunder in the Second Currency such Entitled Person may in accordance with
normal banking procedures purchase and transfer to the Specified Place the
Specified Currency with the amount of the Second Currency so adjudged to be due;
and the Borrower hereby, as a separate obligation and notwithstanding any such
judgment, agrees to indemnify such Entitled Person against, and to pay such
Entitled Person on demand, in the Specified Currency, the amount (if any) by
which the sum originally due to such Entitled Person in the Specified Currency
hereunder exceeds the amount of the Specified Currency so purchased and
transferred.

SECTION 9.12.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.13.  Treatment of Certain Information; No Fiduciary Duty;
Confidentiality.

(a)Treatment of Certain Information; No Fiduciary Duty; No Conflicts.  The
Borrower acknowledges that from time to time financial advisory, investment
banking and other services may be offered or provided to the Borrower or one or
more of its Subsidiaries (in connection with this Agreement or otherwise) by any
Lender or by one or more subsidiaries or affiliates of such Lender and the
Borrower hereby authorizes each Lender to share any information delivered to
such Lender by the Borrower and its Subsidiaries pursuant to this Agreement, or
in connection with the decision of such Lender to enter into this Agreement, to
any such subsidiary or affiliate, it being understood that any such subsidiary
or affiliate receiving such information shall be bound by the provisions of
paragraph (b) of this Section as if it were a Lender hereunder.  Such
authorization shall survive the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.  Each Lender shall use all information
delivered to such Lender by the Borrower and its Subsidiaries pursuant to this
Agreement, or in connection with the decision of such Lender to enter into this
Agreement, in connection with providing services to the Borrower. The
Administrative Agent, each Lender and their Affiliates (collectively, solely for
purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Borrower or any of its Subsidiaries, their
stockholders and/or their affiliates. The Borrower, on behalf of itself and each
of its Subsidiaries, agrees that nothing in the Loan Documents or otherwise will
be deemed to create an advisory, fiduciary or agency relationship or fiduciary
or other implied duty between any Lender, on the one hand, and the Borrower or
any of its Subsidiaries, its stockholders or its affiliates, on the other. The
Borrower and each of its Subsidiaries each acknowledge and agree that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Borrower and its
Subsidiaries, on the other, and (ii) in connection therewith and with the
process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of the Borrower or any of its Subsidiaries, any of their
stockholders or

134Revolving Credit Agreement

--------------------------------------------------------------------------------

 

affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise the Borrower or any of its Subsidiaries, their stockholders or their
affiliates on other matters) or any other obligation to the Borrower or any of
its Subsidiaries except the obligations expressly set forth in the Loan
Documents and (y) each Lender is acting solely as principal and not as the agent
or fiduciary of the Borrower or any of its Subsidiaries, their management,
stockholders, creditors or any other Person. The Borrower and each of its
Subsidiaries each acknowledge and agree that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower and each of its
Subsidiaries each agree that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to the Borrower or any of its Subsidiaries, in connection with such transaction
or the process leading thereto.

(b)Confidentiality.  Each of the Administrative Agent, the Lenders, the
Swingline Lenders and the Issuing Banks agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(i) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority), (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party hereto, (v) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section, to (x) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(y) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (vii) with
the consent of the Borrower, (viii) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, any Issuing Bank
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower or (ix) on a confidential basis to (x) any rating agency
in connection with rating the Borrower or its Subsidiaries or the credit
facilities provided hereunder or (y) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the credit facilities provided hereunder.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries; provided that, in the case of Information received from
the Borrower or any of its Subsidiaries after the Effective Date, such
Information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the

135Revolving Credit Agreement

--------------------------------------------------------------------------------

 

confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.14.  USA PATRIOT Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107‑56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrower, each other Obligor and each designee
of a Letter of Credit, which information includes the name and address of the
Borrower, each other Obligor and each designee of a Letter of Credit and other
information that will allow such Lender to identify Borrower, each other Obligor
and each designee of a Letter of Credit in accordance with said Act.

SECTION 9.15.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Solely to the extent any Lender that is an Affected Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Affected Financial Institution arising under any Loan Document,
to the extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

SECTION 9.16.Certain ERISA Matters.  

(a)Each Lender (x) represents and warrants, as of the later of the date such
Person became a Lender party hereto and the First Amendment Effective Date, to,
and (y) covenants, from such date to the date such Person ceases being a Lender
party hereto, for the benefit of, the Administrative Agent, the Lead Arrangers,
and their respective Affiliates, and not,

136Revolving Credit Agreement

--------------------------------------------------------------------------------

 

for the avoidance of doubt, to or for the benefit of the Borrower or any other
Obligor, that at least one of the following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender with
respect to the Loan Documents.

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the later of the date such Person became a Lender party hereto
and the First Amendment Effective Date, to, and (y) covenants, from such date to
the date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Lead Arrangers, and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Obligor, that:

(i)none of the Administrative Agent, the Lead Arrangers, or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement (including in
connection with the reservation

137Revolving Credit Agreement

--------------------------------------------------------------------------------

 

or exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto),

(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Secured Obligations (as defined in the Guarantee
and Security Agreement)),

(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v)no fee or other compensation is being paid directly to the Administrative
Agent, the Lead Arrangers or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.

(c)Each of the Administrative Agent and the Lead Arrangers hereby informs the
Lenders that it is not undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that it has a financial interest in the transactions
contemplated hereby in that it or an Affiliate thereof (i) may receive interest
or other payments with respect to the Loans, the Letters of Credit, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

138Revolving Credit Agreement

--------------------------------------------------------------------------------

 

SECTION 9.17. Acknowledgement Regarding Any Supported QFCs.  To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)As used in this Section 9.17, the following terms have the following
meanings:

(i)“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

(ii)

“Covered Entity” means any of the following:

(A) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(B) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(C) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

139Revolving Credit Agreement

--------------------------------------------------------------------------------

 

(iii)“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

(iv)“QFC” has the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

140Revolving Credit Agreement

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

OWL ROCK TECHNOLOGY FINANCE CORP., as Borrower

 

 

By:


Name:  
Title:  




Revolving Credit Agreement

--------------------------------------------------------------------------------

 

TRUIST BANK (as successor by merger to SunTrust Bank), as Administrative Agent,
a Swingline Lender, an Issuing Bank and a Lender

 

 

By:


Name:  
Title:

Revolving Credit Agreement

--------------------------------------------------------------------------------

 

ING CAPITAL LLC, as an Issuing Bank, a Swingline Lender and a Lender

 

 

By:


Name:  
Title:

 

 

By:


Name:  
Title:

 

Revolving Credit Agreement

--------------------------------------------------------------------------------

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

By:


Name:  
Title:

Revolving Credit Agreement

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

By:


Name:  
Title:

Revolving Credit Agreement

--------------------------------------------------------------------------------

 

STATE STREET BANK AND TRUST COMPANY, as a Lender

 

 

 

By:


Name:  
Title:

 

 

 

Revolving Credit Agreement